Exhibit 10.1

Deal CUSIP : 86722CAH2

Revolver CUSIP: 86722CAJ8

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

SUNCOKE ENERGY, INC., SUNCOKE ENERGY PARTNERS, L.P.,

and

CERTAIN OTHER SUBSIDIARIES OF SUNCOKE ENERGY, INC.,

as joint and several Borrowers,

The Several Lenders from Time to Time Parties Hereto,

ABN AMRO CAPITAL USA LLC,

as Syndication Agent,

BMO HARRIS BANK N.A.,

as Documentation Agent

and

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of August 5, 2019

 

 

 

BOFA SECURITIES, INC.,

ABN AMRO SECURITIES (USA) LLC, and

BMO CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

CONTENTS

 

         Page   Section 1 DEFINITIONS      7  

1.1

 

Defined Terms

     7  

1.2

 

Other Definitional Provisions

     44  

1.3

 

Joint and Several Obligations

     44  

1.4

 

Limited Condition Acquisitions

     45   Section 2 AMOUNT AND TERMS OF COMMITMENTS      46  

2.1

 

Revolving Commitments

     46  

2.2

 

Procedure for Revolving Loan Borrowing

     46  

2.3

 

[Reserved]

     47  

2.4

 

[Reserved]

     47  

2.5

 

Repayment of Term Loans

     47  

2.6

 

Swingline Commitment

     47  

2.7

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     47  

2.8

 

Commitment Fees, etc.

     49  

2.9

 

Termination or Reduction of Revolving Commitments

     49  

2.10

 

Optional Prepayments

     49  

2.11

 

Mandatory Prepayments

     49  

2.12

 

Conversion and Continuation Options

     50  

2.13

 

Limitations on Eurodollar Tranches

     50  

2.14

 

Interest Rates and Payment Dates

     51  

2.15

 

Computation of Interest and Fees

     51  

2.16

 

Inability to Determine Interest Rate

     52  

2.17

 

Pro Rata Treatment and Payments

     54  

2.18

 

Requirements of Law

     55  

2.19

 

Taxes

     57  

2.20

 

Indemnity

     61  

2.21

 

Change of Lending Office

     61  

2.22

 

Replacement of Lenders

     61  

2.23

 

Defaulting Lenders

     62  

2.24

 

Incremental Facilities

     64   Section 3 LETTERS OF CREDIT      66  

3.1

 

L/C Commitment

     66  

3.2

 

Procedure for Issuance of Letter of Credit

     66  

3.3

 

Fees and Other Charges

     67  

3.4

 

L/C Participations

     67  

3.5

 

Reimbursement Obligation of the Borrowers

     68  

3.6

 

Obligations Absolute

     68  

3.7

 

Letter of Credit Payments

     68  

3.8

 

Applications

     69  

3.9

 

Additional Issuing Lenders; Monthly Reports

     69  

3.10

 

Letters of Credit Issued for Restricted Subsidiaries

     69   Section 4 REPRESENTATIONS AND WARRANTIES      69  

4.1

 

Financial Condition

     69  

4.2

 

No Change

     70  

 

ii



--------------------------------------------------------------------------------

4.3

 

Existence; Compliance with Law

     70  

4.4

 

Power; Authorization; Enforceable Obligations

     70  

4.5

 

No Legal Bar

     70  

4.6

 

Litigation

     71  

4.7

 

No Default

     71  

4.8

 

Ownership of Property

     71  

4.9

 

Intellectual Property

     71  

4.10

 

Taxes

     71  

4.11

 

Federal Regulations

     71  

4.12

 

Labor Matters

     72  

4.13

 

ERISA

     72  

4.14

 

Investment Company Act; Other Regulations

     72  

4.15

 

Subsidiaries

     72  

4.16

 

Use of Proceeds

     72  

4.17

 

Environmental Matters

     72  

4.18

 

Accuracy of Information, etc.

     73  

4.19

 

Security Documents

     73  

4.20

 

Solvency

     74  

4.21

 

OFAC

     74  

4.22

 

Anti-Corruption Laws

     74  

4.23

 

EEA Financial Institution

     75  

4.24

 

Flood Insurance

     75   Section 5 CONDITIONS PRECEDENT      75  

5.1

 

Conditions to Initial Extension of Credit

     75  

5.2

 

Conditions to Each Extension of Credit

     77   Section 6 AFFIRMATIVE COVENANTS      78  

6.1

 

Financial Statements

     78  

6.2

 

Certificates; Other Information

     78  

6.3

 

[Reserved]

     80  

6.4

 

Maintenance of Existence; Compliance

     80  

6.5

 

Maintenance of Property; Insurance

     80  

6.6

 

Inspection of Property; Books and Records

     81  

6.7

 

Notices

     81  

6.8

 

Environmental Laws

     82  

6.9

 

Additional Collateral, etc.

     82  

6.10

 

Payment of Taxes

     84  

6.11

 

Designation of Subsidiaries

     84  

6.12

 

Anti-Corruption Laws

     85  

6.13

 

Deposit Accounts

     85   Section 7 NEGATIVE COVENANTS      85  

7.1

 

Financial Condition Covenants

     85  

7.2

 

Indebtedness

     85  

7.3

 

Liens

     88  

7.4

 

Fundamental Changes

     89  

7.5

 

Disposition of Property

     90  

7.6

 

Restricted Payments

     91  

7.7

 

[Reserved]

     92  

7.8

 

Investments

     92  

 

iii



--------------------------------------------------------------------------------

7.9

 

Modifications of Certain Debt Instruments

     94  

7.10

 

Transactions with Affiliates

     95  

7.11

 

Sales and Leasebacks

     96  

7.12

 

Changes in Fiscal Periods

     96  

7.13

 

Restrictive Agreements

     96  

7.14

 

Lines of Business

     97  

7.15

 

Amendments to Transaction Documents

     97  

7.16

 

Sanctions

     98  

7.17

 

Anti-Corruption Laws

     98   Section 8 EVENTS OF DEFAULT AND REMEDIES      98  

8.1

 

Events of Default

     98  

8.2

 

Remedies Upon Event of Default

     100  

8.3

 

Application of Funds

     100   Section 9 THE AGENTS      101  

9.1

 

Appointment

     101  

9.2

 

Delegation of Duties

     102  

9.3

 

Exculpatory Provisions

     102  

9.4

 

Reliance by Administrative Agent

     103  

9.5

 

Notice of Default

     103  

9.6

 

Non-Reliance on Agents and Other Lenders

     103  

9.7

 

Indemnification

     104  

9.8

 

Agent in Its Individual Capacity

     104  

9.9

 

Successor Administrative Agent

     104  

9.10

 

No Other Duties, Etc.

     105  

9.11

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     105  

9.12

 

ERISA Matters

     106  

9.13

 

Specified Swap Agreements, Specified Cash Management Agreements and Specified
Bilateral Letters of Credit

     107   Section 10 MISCELLANEOUS      108  

10.1

 

Amendments and Waivers

     108  

10.2

 

Notices

     111  

10.3

 

No Waiver; Cumulative Remedies

     113  

10.4

 

Survival of Representations and Warranties

     113  

10.5

 

Payment of Expenses and Taxes

     114  

10.6

 

Successors and Assigns; Participations and Assignments

     115  

10.7

 

Adjustments; Set-off

     120  

10.8

 

Counterparts

     120  

10.9

 

Severability

     121  

10.10

 

Integration

     121  

10.11

 

GOVERNING LAW

     121  

10.12

 

Submission To Jurisdiction; Waivers

     121  

10.13

 

Acknowledgements

     121  

10.14

 

Releases of Guarantees and Liens

     122  

10.15

 

Confidentiality

     122  

10.16

 

WAIVERS OF JURY TRIAL

     123  

10.17

 

USA Patriot Act

     123  

10.18

 

Joint and Several Liability of the Borrowers

     123  

10.19

 

No Advisory or Fiduciary Responsibility

     124  

 

iv



--------------------------------------------------------------------------------

10.20

 

Electronic Execution of Assignments and Certain Other Documents

     125  

10.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     125  

10.22

 

Acknowledgement Regarding any Supported QFCs

     126  

10.23

 

Amendment and Restatement

     126  

10.24

 

Exiting Lenders

     127  

10.25

 

New Lenders

     127  

10.26

 

Assignments; Prepayments; Reallocations; Reconciliation

     127  

10.27

 

No Novation

     128  

 

v



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A  

Commitments

1.1B  

Mortgaged Properties

1.1C  

Existing Letters of Credit

3.1  

L/C Commitments and Swingline Commitments

4.15  

Subsidiaries

7.2(d)  

Existing Indebtedness

7.3  

Existing Liens

7.8  

Existing Investments

10.2  

Notice Information

10.6  

Disqualified Institutions

EXHIBITS:

A  

Form of Compliance Certificate

B  

Form of Closing Certificate

C  

Form of Secured Party Designation Notice

D  

Form of Assignment and Assumption

E-(1-2)  

Forms of U.S. Tax Certificates

F  

Form of Increased Facility Activation Notice

G  

Form of New Lender Supplement

H  

Form of Note

I  

Form of Loan Notice

J  

Form of Swingline Loan Notice

K   Form of Purchasing Borrower Party Assignment and Assumption



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of August 5, 2019, among, SUNCOKE ENERGY, INC., a Delaware corporation (the
“Parent”), SUNCOKE ENERGY PARTNERS, L.P., a Delaware limited partnership
(“SXCP”), each direct or indirect subsidiary of the Parent which may from time
to time become a party hereto as a “Borrower” (together with the Parent and
SXCP, each a “Borrower” and collectively, the “Borrowers”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BOFA SECURITIES, INC., ABN AMRO SECURITIES (USA) LLC
and BMO CAPITAL MARKETS, as joint lead arrangers and joint bookrunners, and BANK
OF AMERICA, N.A., as administrative agent.

WHEREAS, SXCP, certain Subsidiaries of SXCP, the lenders from time to time party
thereto and Bank of America, N.A., as the administrative agent, are parties to
that certain Amended and Restated Credit Agreement, dated as of May 24, 2017 (as
amended prior to the date hereof, the “Existing Credit Agreement”).

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement to, among other things, (a) add the Parent as a Borrower, (b) remove
certain Subsidiaries of SXCP as Borrowers and provide that such Subsidiaries
shall be Subsidiary Guarantors, (c) release certain real estate collateral,
(d) increase the aggregate amount of the credit facilities provided therein and
(e) extend the maturity date thereof, all as more fully set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2017 Senior Note Indenture”: the Indenture dated as of May 24, 2017 entered
into by SXCP, FinCo, certain Subsidiaries of SXCP and The Bank of New York
Mellon Trust Company, N.A., as trustee, in connection with the issuance of the
2017 Senior Notes, as amended, restated, supplemented or otherwise modified from
time to time, together with all instruments and other agreements entered into by
SXCP or such Subsidiaries in connection therewith.

“2017 Senior Notes”: any senior unsecured notes of SXCP and FinCo issued
pursuant to the 2017 Senior Note Indenture and any exchange notes with respect
thereto.

“ABR”: for any day a fluctuating rate of interest per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Base Rate plus 1.0%; provided that if the
ABR shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change. If the ABR is being used as an alternate rate of interest pursuant to

 

7



--------------------------------------------------------------------------------

Section 2.16 hereof, then the ABR shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accounting Changes”: as defined in the definition of GAAP.

“Acquired Debt”: Indebtedness of a Person existing at the time the Person is
acquired by, or merges with or into the Parent or any Restricted Subsidiary or
becomes a Restricted Subsidiary, whether or not such Indebtedness is incurred in
connection with, or in contemplation of, the Person being acquired by or merging
with or into or becoming a Restricted Subsidiary.

“Additional Assets”: all or substantially all of the assets of a Permitted
Business, or Capital Stock of another Person engaged in a Permitted Business
that will, on the date of acquisition, be a Restricted Subsidiary, or other
non-current assets (other than cash and Cash Equivalents or securities
(including Capital Stock)) that are to be used in a Permitted Business.

“Adjustment Date”: as defined in the definition of Applicable Pricing Grid.

“Administrative Agent”: Bank of America, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Administrative Questionnaire”: an Administrative Questionnaire in the form from
time to time supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the exercise of voting power, by contract or
otherwise. “Control”, “controlled” and “controlling” have meanings correlative
thereto.

“Agent Indemnitee”: as defined in Section 9.7.

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agent and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(i) the aggregate then unpaid principal amount of such Lender’s Term Loans and
(ii) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage carried out to the ninth decimal place) of such
Lender’s Aggregate Exposure at such time to the Aggregate Exposure of all
Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: (a) for each Type of Loan other than Incremental Term
Loans, the rate per annum set forth under the relevant column heading below:

 

8



--------------------------------------------------------------------------------

     ABR Loans     Eurodollar Loans
and Daily Floating
Rate Loans  

Revolving Loans and Swingline Loans

     1.00 %      2.00 % 

, provided, that on and after the Adjustment Date occurring with respect to the
Fiscal Quarter ending September 30, 2019 and each Fiscal Quarter thereafter, the
Applicable Margin with respect to Revolving Loans and Swingline Loans will be
determined pursuant to the Applicable Pricing Grid; and

(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Parent and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.

“Applicable Pricing Grid”: the table set forth below:

 

Consolidated Net Leverage Ratio

   Applicable Margin
for Eurodollar
Loans; Daily
Floating Rate Loans   Applicable Margin
for ABR Loans   Commitment Fee
Rate

> 4.00:1

   2.50%   1.50%   0.350%

< 4.00:1 but > 3.25:1

   2.25%   1.25%   0.300%

< 3.25:1 but > 2.50:1

   2.00%   1.00%   0.250%

< 2.50:1.00 but > 2.00:1

   1.75%   0.75%   0.200%

< 2.00:1

   1.50%   0.50%   0.175%

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Net Leverage Ratio shall
become effective on the date (the “Adjustment Date”) that is three Business Days
after the date on which financial statements (and related Compliance
Certificate) are delivered to the Lenders pursuant to Section 6.1 and shall
remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements (and related Compliance Certificate)
referred to above are not delivered within the time periods specified in
Section 6.1, then, until the date that is three Business Days after the date on
which such financial statements (and related Compliance Certificate) are
delivered, the highest rate set forth in each column of the Applicable Pricing
Grid shall apply. In addition, at all times while an Event of Default shall have
occurred and be continuing, upon request of the Required Lenders, the highest
rate set forth in each column of the Applicable Pricing Grid shall apply. Each
determination of the Consolidated Net Leverage Ratio pursuant to the Applicable
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property that are either (a) not permitted under this Agreement or (b) made
pursuant to Section 7.5(p) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $1,000,000.

“Assignee”: as defined in Section 10.6(b).

 

9



--------------------------------------------------------------------------------

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America”: Bank of America, N.A. and its successors.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“BAS”: BofA Securities, Inc., in its capacity as a joint lead arranger and joint
bookrunner.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Benefitted Lender”: as defined in Section 10.7(a).

“BHC Act Affiliate” of a party: an “affiliate” (as such term is defined under,
and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

10



--------------------------------------------------------------------------------

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” and “Borrowers”: as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 6.2.

“Borrowing Date”: any Business Day specified by a Borrower as a date on which
such Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Funding Office is located and, if such day
relates to any Eurodollar Loan or Daily Floating Rate Loan, means any such day
that is also a day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP, including the
final sentence of the definition of GAAP set forth in this Section 1.1.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof (i) having combined capital and
surplus of not less than $500,000,000 or (ii) which is a program lender under
the Federally Insured Cash Account program managed by StoneCastle Cash
Management, LLC (or an affiliate thereof) or any similarly structured program;
(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through

 

11



--------------------------------------------------------------------------------

(f) of this definition; or (h) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Claymont”: The Claymont Investment Company LLC, a Delaware limited liability
company.

“Closing Date”: August 5, 2019.

“Change of Control”: (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) shall become the “beneficial
owner” (as such term is used in Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than 50% of the outstanding common stock of the Parent;
(ii) the board of directors of the Parent shall cease to consist of a majority
of Continuing Directors; (iii) the occurrence of a Specified Change of Control;
or (iv) the Parent shall cease to own, directly or indirectly, 100% of the
Capital Stock of each other Borrower; provided, however, that the conversion or
exchange of the existing Class B shares of Raven Energy, LLC for or into
comparable non-voting Capital Stock of SXCP or any direct or indirect parent
entity of SXCP shall not constitute a Change of Control hereunder.

“Code”: the Internal Revenue Code of 1986, as amended from time to time, and the
regulations thereunder.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the Revolving Commitment of such Lender.

“Commitment Fee Rate”: 0.25% per annum, provided, that on and after the
Adjustment Date occurring with respect to the Fiscal Quarter ending
September 30, 2019 and each Fiscal Quarter thereafter, the Commitment Fee Rate
will be determined pursuant to the Applicable Pricing Grid.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.

“Consolidated Current Liabilities”: as of any date of determination, the
aggregate amount of liabilities of the Parent and its consolidated Restricted
Subsidiaries which may properly be classified as current liabilities (including
taxes accrued as estimated), after eliminating (a) all intercompany items
between the Parent and any Restricted Subsidiary or between Restricted
Subsidiaries and (b) all current maturities of long-term Indebtedness.

“Consolidated EBITDA”: for any period, the result obtained by subtracting the
amount determined pursuant to clause (B) below for such period from the amount
determined pursuant to clause (A) below for such period:

(A) Consolidated Net Income for such period plus the sum of (a) provision for
Taxes, based on income or profits of the Parent and the Restricted Subsidiaries
for such period, to the extent that such amounts were deducted in computing
Consolidated Net Income, plus (b) Fixed Charges of the Parent and the Restricted
Subsidiaries for such period, to the extent that any such Fixed Charges were
deducted in computing such Consolidated Net Income, plus (c) depreciation,
amortization (including amortization of intangibles but excluding amortization
of prepaid cash expenses that were paid in a prior period) and other non-cash
charges or expenses (excluding any

 

12



--------------------------------------------------------------------------------

such non-cash charge or expense to the extent that it represents an accrual of
or reserve for cash expenses in any future period or amortization of a prepaid
cash charge or expense that was paid in a prior period) of the Parent and the
Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash expenses were deducted in computing such
Consolidated Net Income, plus (d) the “run-rate” Consolidated Net Income plus
amounts added to Consolidated Net Income in accordance with clauses (a) through
(c) of this definition to calculate Consolidated EBITDA (the “Operational
EBITDA”) of any asset acquired, constructed, designed, installed or improved
that has not been fully constructed, complete and operational in the business of
the Parent and its Restricted Subsidiaries for at least four full Fiscal
Quarters; provided that (A) the Operational EBITDA of such asset shall be
determined based upon the annualized Operational EBITDA of such asset projected
in good faith by a responsible financial or accounting officer of the Parent to
be realized no later than 12 months after such asset is fully constructed,
complete and operational in the business of the Parent and its Restricted
Subsidiaries and (B) the aggregate amount by which Consolidated EBITDA is
increased pursuant to this clause (d) shall not exceed 10% of Consolidated Net
Income for any period of four consecutive Fiscal Quarters, plus (e) any net loss
realized by the Parent or any of its Restricted Subsidiaries in connection with
any Asset Sale, to the extent such losses were deducted in computing
Consolidated Net Income, minus or plus, as the case may be, (f) all
extraordinary, unusual or non-recurring items of gain (loss) or expense to the
extent added or deducted in computing Consolidated Net Income, minus or plus, as
the case may be, (g) non-cash items increasing or decreasing such Consolidated
Net Income for such period, other than the accrual of revenue or expense in the
ordinary course of business, plus (h) sales discounts provided by the Parent or
any Restricted Subsidiary to customers due to sharing of nonconventional fuels
tax credits, in each case, on a consolidated basis and determined in accordance
with GAAP, minus or plus, as the case may be (i) adjustments to deferred revenue
to include in Consolidated EBITDA any billings with respect to shortfalls in
contractually committed customer volume owed to Raven Energy, LLC in any given
quarter irrespective of when such deferred revenue is required to be recognized
as revenue pursuant to GAAP; provided that any subsequent recognition of such
revenue shall be disregarded for purposes of calculating Consolidated EBITDA
minus

(B) the pro rata portion of the amount determined pursuant to the foregoing
clause (A) that is attributable to minority interests in each Restricted
Subsidiary of the Parent that are owned by a Person other than the Parent or a
wholly-owned Restricted Subsidiary.

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, the Fixed Charges of and the depreciation and amortization and other
non-cash expenses of, a Restricted Subsidiary will be added to Consolidated Net
Income to compute Consolidated EBITDA only to the extent that a corresponding
amount would be permitted at the date of determination to be dividended or
distributed to the Parent by such Restricted Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter or any agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Restricted Subsidiary or its stockholders.

“Consolidated Interest Coverage Ratio”: for any period of four consecutive
Fiscal Quarters, the ratio of (a) Consolidated EBITDA for such period to
(b) Consolidated Interest Expense for such period calculated on a Pro Forma
Basis.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Parent and its
Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Parent and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’

 

13



--------------------------------------------------------------------------------

acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP) net of cash interest income.

“Consolidated Net Income”: for any period, the aggregate of the net income
(loss) of the Parent and the Restricted Subsidiaries for such period, on a
consolidated basis, determined in accordance with GAAP; provided that (a) the
net income of any Person that is not a Restricted Subsidiary or that is
accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or distributions paid in cash to the Parent or
a Restricted Subsidiary (subject, in the case of dividends or distributions paid
to a Restricted Subsidiary, to the limitations contained in clause (b) hereof);
(b) the net income (but not the net loss) of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Person or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived; (c) the net income (loss) of any Person
acquired during the specified period for any period prior to the date of the
acquisition will be excluded (except to the extent, for any calculation done on
a Pro Forma Basis, such net income (loss) is intended to be included by the
definition of Pro Forma Basis); (d) any gain or loss, together with any related
provision for taxes on such gain or loss, realized in connection with: (i) any
sale of assets outside the ordinary course of business of the Parent or any
Restricted Subsidiary; or (ii) the disposition of any securities by the Parent
or any Restricted Subsidiary or the extinguishment of any Indebtedness of the
Parent or any Restricted Subsidiary, will be excluded; (e) any extraordinary,
non-recurring or unusual gain or loss, together with any related provision for
taxes on such extraordinary, non-recurring or unusual gain or loss will be
excluded; (f) any unrealized gain or loss included in net income due to marking
Hedging Agreements to market shall be excluded; (g) any non-cash compensation
expense realized for grants of performance shares, stock options or other rights
of officers, directors and employees of the Parent and any Restricted Subsidiary
will be excluded; provided that such shares, options or other rights can be
redeemed at the option of the holder only for Qualified Capital Stock of the
Parent or any Restricted Subsidiary; (h) the cumulative effect of a change in
accounting principles will be excluded; (i) to the extent deducted in the
calculation of net income, any non-recurring charges associated with any premium
or penalty paid, write-offs of deferred financing costs or other financial
recapitalization charges in connection with redeeming or retiring any
Indebtedness prior to its Stated Maturity will be added back to arrive at
Consolidated Net Income; ; and (j) notwithstanding clause (a) above (but without
duplication), the cash distributions and cash repayments of intercompany loans
(including cash interest payments with respect thereto) actually received by the
Parent or a Restricted Subsidiary from (i) an Unrestricted Subsidiary that is
controlled directly or indirectly by the Parent or (ii) any joint venture in
respect of the Parent’s or a Restricted Subsidiary’s Capital Stock ownership in
such joint venture will be included.

“Consolidated Net Leverage Ratio”: as at the last day of any period of four
consecutive Fiscal Quarters, the ratio of (a) (i) Consolidated Total Debt on
such day minus (ii) the aggregate amount of Unrestricted Cash and Cash
Equivalents held by the Loan Parties on such date in an aggregate amount not to
exceed $75,000,000 to (b) Consolidated EBITDA for such period calculated on a
Pro Forma Basis; provided, however, solely for purposes of calculating the
Consolidated Net Leverage Ratio, Consolidated Total Debt shall be reduced by the
principal amount of any Indebtedness incurred by the Parent or any Restricted
Subsidiary in anticipation of (and to finance the consummation of) a Permitted
Acquisition or the acquisition of other fixed or capital assets (the
“Anticipated Acquisition”) during the period that the proceeds of such
Indebtedness are escrowed for the purpose of repaying such Indebtedness in the
event the Anticipated Acquisition is not consummated and (x) upon the
consummation of such Anticipated Acquisition such proceeds are applied to
consummate such Anticipated Acquisition or (y) if such Anticipated Acquisition
does not occur, such proceeds are thereafter promptly applied to repay such
Indebtedness.

 

14



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets”: as of any date of determination, (a) the sum
of all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Parent and its Restricted Subsidiaries minus (b) the sum of all amounts that
would, in accordance with GAAP, be set forth opposite the captions “goodwill” or
other intangible categories (or any like caption) (other than mineral rights) on
a consolidated balance sheet of the Parent and its Restricted Subsidiaries minus
(c) Consolidated Current Liabilities, all determined as of such date and after
giving pro forma effect to any transactions occurring on such date.

“Consolidated Senior Secured Debt”: all Consolidated Total Debt secured by a
Lien on any assets of the Parent or Restricted Subsidiary.

“Consolidated Senior Secured Debt Ratio”: as of the last day of any period of
four consecutive Fiscal Quarters, the ratio of (a) Consolidated Senior Secured
Debt on such day to (b) Consolidated EBITDA for such period.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Parent and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Continuing Directors”: the directors of the Parent on the Closing Date and each
other director, if, in each case, (a) such other director was nominated,
appointed or approved for election by the board of directors of the Parent or
(b) such other director was appointed to the board of directors of the Parent by
a majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“control”, “controlled” and “controlling”: as defined in the definition of
Affiliate.

“Covered Entity”: any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party”: as defined in Section 10.22.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Daily Floating Rate”: as of any date of determination, the rate per annum equal
to the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for delivery on the date in question for a one month Interest
Period beginning on that date as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the date in
question, as adjusted from time to time in the Administrative Agent’s sole
discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs; provided that if the Daily Floating Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement. The
Daily Floating Rate is a fluctuating rate of interest which can change on each
Business Day.

 

15



--------------------------------------------------------------------------------

“Daily Floating Rate Loan”: a Loan that bears interest based on the Daily
Floating Rate.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Right”: has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default or breach of a
representation, if any) has not been satisfied, (b) has notified the Parent or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is prepared to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has (i) become the
subject of a Bankruptcy Event, (ii) appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Delaware LLC”: any limited liability company organized or formed under the laws
of the State of Delaware.

“Delaware Divided LLC”: any Delaware LLC which has been formed upon consummation
of a Delaware LLC Division.

“Delaware LLC Division”: the statutory division of any Delaware LLC into two or
more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited Liability
Company Act.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof and
including any disposition of property to a Delaware

 

16



--------------------------------------------------------------------------------

Divided LLC pursuant to a Delaware LLC Division. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock or solely at the direction of the issuer), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Capital Stock and cash in lieu of
fractional shares), in whole or in part, (c) provides for mandatory scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
days after the Revolving Termination Date; provided that if such Capital Stock
is issued pursuant to a plan for the benefit of employees of the Parent or any
of its Restricted Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the Parent or any of its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

“Disqualified Institution”: those Persons that are (a) competitors of the Parent
or its Subsidiaries, identified in writing by the Parent to the Administrative
Agent and the Lenders from time to time (by posting such notice to the Platform)
not less than five (5) Business Days prior to the effective date of such
designation (it being understood that, notwithstanding anything herein to the
contrary, in no event shall any such designation apply retroactively to
disqualify any Person that has previously acquired an assignment or
participation interest hereunder that is otherwise a permitted Assignee, but
upon the effectiveness of such designation, any such Person may not acquire any
additional Commitments, Loans or participations), (b) such other Persons
identified in writing by the Parent to the Administrative Agent prior to the
Closing Date (by posting such notice to the Platform) and (c) Affiliates of the
Persons identified pursuant to clause (a) or (b) that are clearly identifiable
solely on the basis of legal name; provided that “Disqualified Institutions”
shall exclude any Person that the Parent has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent and the Lenders from time to time.

“DQ List”: as defined in Section 10.6(g)(iv).

“Documentation Agent”: BMO Harris Bank N.A.

“Dollars” and “$”: dollars in lawful currency of the United States.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility

 

17



--------------------------------------------------------------------------------

for the resolution of any EEA Financial Institution.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rulings and regulations thereunder.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

“ERISA Event”: (a) the occurrence of any Reportable Event; (b) with respect to a
Plan, the failure to satisfy the minimum funding standard of Sections 412 and
430 of the Code and Sections 302 and 303 of ERISA, whether or not waived;
(c) the failure to make by its due date the minimum required contribution under
Section 430 of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status within the meaning of Section 430 of the Code or Section 303 of ERISA;
(f) the incurrence by any Group Member or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (h) the incurrence by any Group Member or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to a
complete or partial withdrawal from any Plan or Multiemployer Plan; (i) the
receipt by any Group Member or any ERISA Affiliate of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA or terminated within the meaning
of Section 4041A of ERISA; (j) an amendment to any Plan which could result in
the imposition of a Lien or the posting of a bond or other security; (k) the
occurrence of a nonexempt Prohibited Transaction which could reasonably be
expected to result in a liability to any Group Member or any ERISA Affiliate;
and (l) an increase in the liability of any Group Member or ERISA Affiliate for
the provision of post-employment health or life insurance benefits to any
Person.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:

 

18



--------------------------------------------------------------------------------

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

(b) for any interest rate calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

(c) if the Eurodollar Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate (determined pursuant to

            clause (a) of the definition thereof)            

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Collateral”: as defined in the Guarantee and Collateral Agreement.

“Excluded Subsidiary”: any Foreign Subsidiary and any Immaterial Subsidiary.

“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Loan Party
of, or the grant under a Loan Document by such Loan Party of a security interest
to secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act (or the application or official interpretation
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.07 of the Guarantee and Collateral
Agreement and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the guarantee of such Loan Party, or grant by
such Loan Party of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one Swap Agreement, such exclusion shall apply to only the portion of
such Swap Obligation that is attributable to Swap Agreements for which such
guarantee or security interest is or becomes illegal.

 

19



--------------------------------------------------------------------------------

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a commitment (including a L/C
Commitment, Revolving Commitment and Swingline Commitment) pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or commitment (including a L/C Commitment, Revolving Commitment and Swingline
Commitment) (other than pursuant to an assignment request by the Parent under
Section 2.22) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.19(a), amounts with respect to
such Taxes were payable either to the Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Credit Party’s failure to comply
with Section 2.19(f) and (d) any U.S. withholding Taxes imposed under FATCA.

“Existing Credit Agreement”: as defined in the preamble hereto.

“Existing Parent Credit Agreement”: that certain amended and restated credit
agreement dated as of May 24, 2017 among the Parent, as borrower, the lenders
from time to time party thereto and the Administrative Agent.

“Existing Letters of Credit”: those letters of credit set forth on Schedule
1.1C.

“Facility”: each of (a) the Revolving Commitments and the extensions of credit
made thereunder (the “Revolving Facility”) and (b) the Incremental Term Loans
(the “Incremental Term Facility”).

“Fair Market Value”: with respect to any property, the price that would be paid
by a willing buyer to a willing seller in a transaction where neither the buyer
nor the seller is under undue pressure or compulsion to complete the
transaction. Fair Market Value shall be determined, except as otherwise
provided, (a) if such property has a Fair Market Value equal to or less than
$75,000,000, by any officer of the Parent; or (b) if such property has a Fair
Market Value in excess of $75,000,000, by at least a majority of the
disinterested members of the board of directors of the Parent.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent. If the Federal Funds
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

 

20



--------------------------------------------------------------------------------

“Fee Letter”: the fee letter dated as of June 26, 2019 among the Parent and BAS.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“FinCo”: SunCoke Energy Partners Finance Corp., a Delaware corporation.

“Fiscal Quarter”: a fiscal quarter of the Parent.

“Fiscal Year”: a fiscal year of the Parent.

“Fixed Charges”: for any period, the sum of: (a) Interest Expense less interest
income for such period; and (b) cash and non-cash dividends, whether paid or
accrued, on any series of Disqualified Capital Stock of the Parent or a
Restricted Subsidiary, except for dividends payable solely in the Parent’s
Qualified Capital Stock or paid to the Parent or to a Restricted Subsidiary.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member or any
Affiliate thereof.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is maintained or contributed to
by any Group Member for workers located outside of the United States.

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) a failure to make or, if applicable, accrue in accordance with the
applicable jurisdiction’s accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Benefit
Arrangement or Foreign Plan; (b) a failure to register or a loss of good
standing with applicable regulatory authorities of any such Foreign Benefit
Arrangement or Foreign Plan required to be registered; or (c) the failure of any
Foreign Benefit Arrangement or Foreign Plan to comply with any provisions of
applicable law and regulations or with the terms of such Foreign Benefit
Arrangement or Foreign Plan.

“Foreign Subsidiary”: (a) any Subsidiary of the Parent that is not organized
under the laws of any jurisdiction within the United States, (b) each Subsidiary
of the Parent organized under the laws of any jurisdiction within the United
States substantially all of the assets of which consist, directly or indirectly,
of Capital Stock of Subsidiaries described in clause (a) (or Indebtedness of
such Subsidiaries), (c) any Subsidiary of any Foreign Subsidiary and (d) any
Subsidiary of the Parent organized under the laws of any jurisdiction within the
United States that is a partnership or disregarded as an entity separate from
its owner for U.S. federal tax purposes and has a partner, member or owner that
is described in clause (a).

“Funded Debt”: as to the Parent and its Restricted Subsidiaries, without
duplication, all consolidated Indebtedness of the type set forth in clauses (a),
(b), (c) (but only with respect to reimbursement obligations related thereto),
(e) and (f) of the definition of Indebtedness and all Guarantee Obligations in
respect thereof; provided that Funded Debt shall exclude any Guarantee
Obligations of Indebtedness of Claymont existing on the Closing Date.

“Funding Office”: the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 10.2 or such other address or account as the
Administrative Agent may from time to time notify to the Parent and the Lenders.

 

21



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Parent and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Parent’s financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made. Until
such time as such an amendment shall have been executed and delivered by the
Borrowers, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC. Notwithstanding the forgoing or any provision herein to the
contrary, any lease that is characterized as an operating lease in accordance
with GAAP after the Parent’s adoption of ASC 842 (regardless of the date on
which such lease has been entered into) shall not be a capital or finance lease,
and any such lease shall be, for all purposes of this Agreement, treated as
though it were reflected on the Parent’s consolidated financial statements in
the same manner as an operating lease would have been reflected prior to the
Parent’s adoption of ASC 842.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Parent and its Restricted
Subsidiaries.

“Guarantee and Collateral Agreement”: the Second Amended and Restated Guarantee
and Collateral Agreement, dated as of the Closing Date, among the Borrowers,
each Subsidiary Guarantor and the Administrative Agent.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such

 

22



--------------------------------------------------------------------------------

primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Parent in good
faith.

“guaranteeing person”: as defined in the definition of Guarantee Obligation.

“Guarantors”: the collective reference to the Subsidiary Guarantors.

“Hedging Agreement”: (i) any interest rate swap agreement, interest rate cap
agreement, interest rate future agreement, interest rate option agreement,
interest rate hedge agreement or other agreement or arrangement designed to
protect against or mitigate interest rate risk, (ii) any foreign exchange
forward contract, currency swap agreement, currency option agreements or other
agreement or arrangement designed to protect against or mitigate foreign
exchange risk or (iii) any commodity or raw material futures contract, commodity
hedge agreement, any actual or synthetic forward sale contract or other similar
device or instrument or any other agreement designed to protect against or
mitigate raw material price risk.

“Immaterial Subsidiary”: as of any date determination, any Restricted Subsidiary
of the Parent that individually or in the aggregate together with other
Restricted Subsidiaries of the Parent does not have (i) assets with a value in
excess of 5.0% of the total assets or (ii) revenues (for the most recently
completed period of four consecutive Fiscal Quarters) representing in excess of
5.0% of total revenues, of the Parent and its Restricted Subsidiaries on a
consolidated basis as of such date.

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent an Increased Facility Activation
Notice pursuant to Section 2.24(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit F.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Incremental Amount” means, at any date of determination, an aggregate principal
amount equal to (a) an unlimited amount if, after giving Pro Forma Effect to the
incurrence of such amount, the application of the proceeds thereof and all pro
forma adjustments related thereto, recomputed as of the last day of the most
recent Fiscal Quarter for which financial statements have been delivered under
Section 6.1(a) or (b) and for the period of four consecutive Fiscal Quarters
ending on such date, the Consolidated Net Leverage Ratio is less than or equal
to 3.50 to 1.00, plus (b) $250,000,000 if, after giving Pro Forma Effect to the
incurrence of such amount, the application of the proceeds thereof and all pro
forma adjustments related thereto, recomputed as of the last day of the most
recent Fiscal Quarter for which financial statements have been delivered under
Section 6.1(a) or (b) and for the period of four consecutive Fiscal Quarters
ending on such date, the Borrowers are in compliance with the covenants set
forth in Section 7.1, minus (B) the aggregate principal amount of any increase
of Revolving Commitments or Incremental Term Loans pursuant to Section 2.24
incurred in reliance on this clause (b); provided that any increase of Revolving
Commitments or Incremental Term Loans may be incurred utilizing any of (or any
combination of) clause (a) and/or clause (b) in the Parent’s discretion and, in
the case of any single transaction that provides for the incurrence and/or
increase of loans and/or commitments under clause (a) and/or clause (b),
compliance with the foregoing leverage incurrence tests shall be determined for
purposes of clause (a) by giving the single transaction Pro Forma Effect but
excluding in such determination the aggregate amount of Indebtedness (and deemed
Indebtedness) from any such incurrence and/or increase utilizing clause (b);
provided further that in all instances in which the Borrowers incur Indebtedness
utilizing clause (a) on the same date they incur Indebtedness utilizing clause
(b), then, unless the Parent elects otherwise, the Parent

 

23



--------------------------------------------------------------------------------

shall have been deemed to incur first from clause (a) to the maximum extent
permitted.

“Incremental Term Facility”: as defined in the definition of Facility.

“Incremental Term Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loans”: as defined in Section 2.24(a).

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the Revolving Termination Date (or if later, the Incremental Term
Loan Maturity Date of any then-outstanding Term Loans).

“Indebtedness”: with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money (it being understood that
outstanding letters of credit shall not constitute obligations for borrowed
money unless such letters of credit have been drawn on by the beneficiary
thereof and the resulting reimbursement obligations have not been paid); (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments (other than any obligations in respect of performance bonds,
bid bonds, appeal bonds, surety bonds, reclamation bonds and completion
guarantees and similar obligations or with respect to workers’ compensation
benefits); (c) all obligations of such Person in respect of letters of credit,
bankers’ acceptances or other similar instruments (solely to the extent such
letters of credit, bankers’ acceptances or other similar instruments have been
drawn); (d) all obligations of such Person to pay the deferred and unpaid
purchase price of property or services provided by third-party service providers
which are recorded as liabilities under GAAP, excluding (i) trade payables,
accrued expenses or royalties, (ii) inter-company payables, (iii) working
capital-based and other customary post-closing adjustments in acquisition
transactions and (iv) salary and other employee compensation obligations;
(e) Capital Lease Obligations; (f) Disqualified Capital Stock issued by the
Parent; (g) all Guarantee Obligations with respect to Indebtedness; (h) all
Indebtedness of other Persons secured by a Lien on any asset of such Person
(other than Liens on Capital Stock of Unrestricted Subsidiaries and Foreign
Subsidiaries), whether or not such Indebtedness is assumed by such Person; and
(i) all obligations of such Person under Hedging Agreements; provided that in no
event shall Indebtedness include (x) obligations (other than obligations with
respect to Indebtedness for borrowed money or other Funded Debt) related to
surface rights under an agreement for the acquisition of surface rights for the
production of coal reserves in the ordinary course of business in a manner
consistent with historical practice of the Parent and its Restricted
Subsidiaries, (y) obligations under the Tax Sharing Agreement or (z) minimum
payment, supply or take-or-pay obligations contained in supply or other
arrangements of the Parent and its Restricted Subsidiaries.

The amount of Indebtedness of any Person will be deemed to be: (a) with respect
to Indebtedness secured by a Lien on an asset of such Person but not otherwise
the obligation, contingent or otherwise, of such Person, the lesser of (x) the
Fair Market Value of such asset on the date the Lien attached and (y) the amount
of such Indebtedness; (b) with respect to any Indebtedness issued with original
issue discount, the face amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness;
(c) with respect to any Hedging Agreement, the amount payable (determined after
giving effect to all contractually permitted netting) if such Hedging Agreement
terminated at that time; and (d) otherwise, the outstanding principal amount
thereof.

Notwithstanding the foregoing, in no event shall the term “Indebtedness” include
the obligations of the Parent under the Omnibus Agreement.

 

24



--------------------------------------------------------------------------------

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnified Taxes”: Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document.

“Indemnitee”: as defined in Section 10.5.

“Indiana Harbor Partnership”: Indiana Harbor Coke Company L.P., a Delaware
limited partnership.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Expense”: for any period, the consolidated interest expense of the
Parent and its Restricted Subsidiaries, plus, to the extent not included in such
consolidated interest expense, and to the extent incurred, accrued or payable by
the Parent or its Restricted Subsidiaries, without duplication, (i) interest
expense attributable to Capital Lease Obligations, (ii) original issue discount,
(iii) capitalized interest, (iv) non-cash interest expense (other than non-cash
interest expense attributable to movement in mark to market valuation of
obligations under Hedging Agreements or other derivatives under GAAP), and
(v) net of the effect of all payments made or received pursuant to Swap
Agreements but excluding (a) amortization of deferred financing fees, debt
issuance costs and commissions, fees and expenses and the expensing of any
bridge, commitment or other financing fees, commissions, discounts, yield and
other fees and charges (including any interest expense) and (b) non-cash
interest expense attributable to post-retirement obligations and movement in
mark to market valuation of obligations under Hedging Agreements or other
derivatives under GAAP.

“Interest Payment Date”: (a) as to any ABR Loan or any Daily Floating Rate Loan
(other than any Swingline Loan), the last day of each March, June, September and
December to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Eurodollar Loan, the
date of any repayment or prepayment made in respect thereof and (e) as to any
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period”: as to each Eurodollar Loan, the period commencing on the date
such Eurodollar Loan is disbursed or converted to or continued as a Eurodollar
Loan and ending on the date one, two, three or six months thereafter, as
selected by the applicable Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such next
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

25



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the Revolving Termination Date (or
if later the latest Incremental Term Maturity Date).

“Investment”: as to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock or debt or other securities of another Person (but excluding for
purposes of this subclause (a) any purchase, redemption, retirement,
acquisition, cancellation or termination of any Capital Stock of the Parent or
any of its Subsidiaries, which shall be treated as a Restricted Payment
hereunder), (b) a loan, advance or capital contribution to, guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested (whether in cash or other assets (calculated at
the fair market value with respect to any assets)), without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: (i) with respect to the Existing Letters of Credit, the
Lenders referenced in Schedule 1.1C and (ii) with respect to any Letter of
Credit issued after the Closing Date, Bank of America and any other Revolving
Lender approved by the Administrative Agent and the Parent that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“Jewell Additional Property”: means the real property referred to in clause
(ii) of the definition of Jewell Coke Facility.

“Jewell Coke Facility”: (i) real property which is owned in fee and/or real
property in which the surface rights only are owned in fee (subject to the prior
severance of mineral rights) or real property which is leased, which real
property consists of the coke ovens and certain related office and warehouse
property, in each case located in Buchanan County, VA and (ii) additional real
property that is not included in clause (i) which is owned in fee, and/or real
property in which the surface rights only are owned in fee (subject to the prior
severance of mineral rights).

“Joint Lead Arrangers”: BAS, ABN AMRO Securities (USA) LLC and BMO Capital
Markets.

“L/C Commitment”: with respect to each Issuing Lender, the commitment of such
Issuing Lender to issue Letters of Credit pursuant to Section 3.1. The amount of
each Issuing Lender’s L/C Commitment as of the Closing Date is set forth on
Schedule 3.1. The L/C Commitments are part of, and not in addition to, the
Revolving Commitment. On the Closing Date, the aggregate L/C Commitments of all
of the Issuing Lenders is $80,000,000.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

26



--------------------------------------------------------------------------------

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“LCA Test”: as defined in Section 1.4.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a). Notwithstanding anything to
the contrary contained herein, a letter of credit issued by an Issuing Lender
other than Bank of America after the Closing Date shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified of the issuance thereof by the applicable Issuing Lender
and has confirmed availability under the Total Revolving Commitments and the L/C
Commitment with the applicable Issuing Lender.

“LIBOR Screen Rate”: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate”: as defined in Section 2.16(b).

“LIBOR Successor Rate Conforming Changes”: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of ABR, the definition
of Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent in consultation with the Parent, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Acquisition”: a Permitted Acquisition that is not conditioned
on the availability of, or on obtaining, third party financing.

“Liquidity” means as of any date of determination, the sum of (a) Unrestricted
Cash and Cash Equivalents on such date plus (b) the unutilized portion of the
Total Revolving Commitments on such date.

“Loan” or “Loans”: any loan made by any Lender pursuant to this Agreement and,
as the context requires, any ABR Loan, Eurodollar Loan or Daily Floating Rate
Loan comprising any Loan.

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter and any amendment, waiver, supplement or other modification to any of the
foregoing.

 

27



--------------------------------------------------------------------------------

“Loan Notice”: a notice of (a) a borrowing of a Loan (other than a Swingline
Loan), (b) a conversion of Loans (other than Swingline Loans) from one Type to
the other, or (c) a continuation of Eurodollar Loans, in each case pursuant to
Section 2.2 or 2.12, which shall be substantially in the form of Exhibit I or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) appropriately completed and signed by a
Responsible Officer of the applicable Borrower.

“Loan Party”: each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility at any time, the
holders of more than 50% of the sum of (i) the aggregate unpaid principal amount
of the Loans, and in the case of the Revolving Facility, L/C Obligations, then
outstanding under such Facility (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swingline Loans
being deemed “held” by such Lender for purposes of this definition) and (ii) the
aggregate unused Commitments under such Facility then in effect. The Loans,
Commitments and participation interests of any Defaulting Lender shall be
disregarded in determining Majority Facility Lenders at any time; provided that
the amount of any participation in any Swingline Loan and unreimbursed drawings
under Letters of Credit that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swingline Lender or Issuing Issuer, as the case may
be, in making such determination.

“Marketable Securities”: any equity securities that are (i) listed on a national
securities exchange, (ii) issued by a Person having a total equity market
capitalization of not less than $250,000,000, and (iii) in an aggregate amount
not greater than 5% of the total equity market capitalization of such Person.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, or condition (financial or otherwise) of the Parent and
its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Indebtedness”: means any Indebtedness of the Parent or its Restricted
Subsidiaries in an aggregate principal amount in excess of the Threshold Amount.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, or pollutants, defined or regulated as such in
or under any Environmental Law, including asbestos, polychlorinated biphenyls,
urea formaldehyde insulation, coal combustion byproducts or waste, boiler slag,
scrubber residue, or flue desulphurization residue.

“Mine”: any excavation or opening into the earth now and hereafter made from
which coal is or can be extracted from any real property.

“Mining Laws”: any and all applicable federal, state, local and foreign
statutes, laws, regulations, legally-binding guidance, ordinances, rules,
judgments, orders, decrees or common law causes of action relating to mining
operations and activities under the Mineral Leasing Act of 1920, the Federal
Coal Leasing Amendments Act or the Surface Mining Control and Reclamation Act,
each as amended or its replacement, and their state and local counterparts or
equivalents.

“Mining Lease”: a lease, license or other use agreement which provides the
Parent or any Subsidiary the real property and water rights, other interests in
land, including coal, mining and surface rights, easements, rights of way and
options, and rights to timber and natural gas (including coalbed

 

28



--------------------------------------------------------------------------------

methane and gob gas) necessary or desirable in order to recover coal from any
Mine. Leases which provide the Parent or any other Subsidiary the right to
construct and operate a conveyor, crusher plant, silo, load out facility, rail
spur, shops, offices and related facilities on the surface of any real property
containing such reserves shall also be deemed a Mining Lease.

“Moody’s”: as defined in the definition of Cash Equivalents.

“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages. For the avoidance of doubt it is agreed that (i) real
properties owned as of the Closing Date by Ceredo Liquid Terminal, LLC, Kanawha
River Terminals LLC, and Suncoke Lake Terminal LLC and (ii) the real properties
owned as of the Closing Date in Granite City, IL and Buchanan County, VA shall
not be Mortgaged Properties.

“Mortgages”: each mortgage or deed of trust made by any Loan Party in favor of,
or for the benefit of, the Administrative Agent for the benefit of the Lenders.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) actually received by the Parent or any
of its Restricted Subsidiaries, net of (i) attorneys’ fees, accountants’ fees,
insurance adjusters’, environmental consultants’, engineers’, architects’ and
other professionals’ and consultants’ fees, environmental impact assessment,
environmental inspection and other property-related report, inspection and
testing fees and charges, investment banking fees, survey, engineering and
inspection costs, title insurance premiums, title opinions and related search
and recording charges, zoning report fees and charges, transfer taxes, deed or
mortgage recording taxes and brokerage, appraisal, consultant and other
customary fees and expenses actually incurred in connection therewith,
(ii) amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (iii) in the case of any Asset
Sale or Recovery Event by a non-wholly owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (iii)) attributable to minority interests and not available for
distribution to or for the account of the Parent or a wholly-owned Restricted
Subsidiary as a result thereof (it being understood that such pro rata portion,
subject to compliance with Section 7.6, shall be available for distribution to
the holder(s) of such minority interest), (iv) taxes paid or reasonably
estimated to be payable as a result thereof, (v) any funded escrow established
pursuant to the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided that to the extent that any amounts are
released from such escrow to the Parent or a Restricted Subsidiary, such amounts
net of any related expenses shall constitute Net Cash Proceeds) and (vi) without
duplication of clause (v) above, the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) above) (x)
related to any of the applicable assets and (y) retained by the Parent or any of
the Restricted Subsidiaries including, without limitation, pension plan and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Asset Sale or Recovery Event occurring on the date of such
reduction); provided, that, if no Event of Default under Section 8.1(a) or
(f) exists and the

 

29



--------------------------------------------------------------------------------

Parent intends in good faith to use any portion of such proceeds to acquire,
maintain, develop, construct, improve, upgrade or repair Additional Assets or
other assets useful in the business of the Parent or its Restricted Subsidiaries
or to make Permitted Acquisitions, in each case within 15 months of such receipt
(the “Reinvestment Period”), such portion of such proceeds shall not constitute
Net Cash Proceeds except to the extent, within the Reinvestment Period, not so
used or made subject to a binding commitment to be so used (it being understood
that if any portion of such proceeds are not so used but are so committed to
being used during the Reinvestment Period, then upon the termination of such
commitment or if such Net Cash Proceeds are not so used within a subsequent
9-month period, such remaining portion shall constitute Net Cash Proceeds as of
the date of such termination or expiry without giving effect to this proviso; it
being understood that such proceeds shall constitute Net Cash Proceeds if an
Event of Default under Section 8.1(a) or (f) has occurred and is continuing at
the time of a proposed reinvestment unless such proposed reinvestment is made
pursuant to a binding commitment entered into at a time when no Event of Default
under Section 8.1(a) or (f) had occurred and was continuing); and (b) in
connection with any incurrence of Indebtedness, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith and net of taxes
paid or reasonably estimated to be payable as a result thereof (after taking
into account any available tax credits or deductions that reduce the amount of
taxes and any tax sharing arrangements).

“New Lender”: as defined in Section 2.24(b).

“New Lender Supplement”: as defined in Section 2.24(b).

“New York UCC”: as defined in the Guarantee and Collateral Agreement.

“Non-Consenting Lender”: as defined in Section 2.22.

“Non-Recourse Debt”: Indebtedness as to which (i) neither the Parent nor any
Restricted Subsidiary provides any guarantee other than a pledge of Capital
Stock of any Person that is a primary obligor in respect of such Indebtedness
and is not a Restricted Subsidiary and (ii) no default thereunder would, as
such, constitute a default under any Indebtedness of the Parent or any
Restricted Subsidiary.

“Notes”: the collective reference to any promissory note evidencing Loans, in
each case substantially in the form of Exhibit H.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of any Borrower or any other Loan Party to the Administrative Agent
or to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, termination payments, expenses (including
all fees, charges and disbursements of counsel to the Administrative Agent or to
any Lender that are required to be paid by any Borrower or any other Loan Party
pursuant hereto) or otherwise. “Obligations” shall also include (i) all
obligations and liabilities of the Loan Parties or any Restricted Subsidiary
under any Specified Swap Agreements and Specified Cash Management Agreements;
provided, however, that the “Obligations” of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party, and (ii) all
obligations and liabilities of the Loan Parties or any Restricted Subsidiary
under Specified Bilateral Letters of Credit.

 

30



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Omnibus Agreement”: Omnibus Agreement dated as of January 24, 2013 among the
Parent, SXCP and SXCP’s general partner, as amended by Amendment No. 1, dated as
of March 17, 2014 and Amendment No. 2, dated as of January 13, 2015.

“Operational EBITDA”: as defined in the definition of Consolidated EBITDA.

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document).

“Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.22).

“Parent”: SunCoke Energy, Inc., a Delaware corporation.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.17.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
or any successor entity performing similar functions.

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition”: any direct or indirect acquisition by the Parent or a
Restricted Subsidiary, in a transaction or series of related transactions
permitted by Section 7.8 (including, without limitation, Section 7.8(c)), of
(a) more than 50% of any class of Voting Stock of any Person, (b) all or
substantially all of the coal or other mineral reserves of any Person or (c) all
or substantially all of the property and assets or business of another Person or
any assets or business of any other Person constituting a business unit, line of
business or division of any Person.

“Permitted Business”: any of the businesses in which the Parent and its
Restricted Subsidiaries are engaged on the Closing Date and any other activities
that are similar, ancillary or reasonably related to, or a reasonable extension,
expansion or development of, such businesses or ancillary thereto.

“Permitted Liens”:

(i) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.10;

 

31



--------------------------------------------------------------------------------

(ii) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue (subject to extension
by mutual agreement by the obligee and obligor) by more than 30 days;

(iii) (A) pledges or deposits (I) in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations or similar
legislation or (II) to secure liabilities to insurance carriers under insurance
arrangements in respect of such obligations, (B) good faith deposits,
prepayments or cash payments in connection with bids, tenders, contracts or
leases, or to secure public or statutory obligations, surety and appeal bonds,
customs duties and the like, or for the payment of rent, in each case incurred
in the ordinary course of business or incurred to secure payment of reclamation
liabilities, or (C) Liens on the property and assets of the Parent or any
Restricted Subsidiary incurred in the ordinary course of business to secure
performance of obligations with respect to statutory or regulatory requirements,
performance or return-of-money bonds, contractual arrangements with suppliers,
reclamation bonds, surety and appeal bonds or other obligations of a like nature
and incurred in a manner consistent with industry practice, in each case which
are not incurred in connection with the borrowing of money or the obtaining of
advances or credit;

(iv) customary Liens in favor of trustees and escrow agents, and netting and
setoff rights, banker’s liens and the like in favor of financial institutions
and counterparties to financial obligations and instruments, including Hedging
Agreements, landlord’s liens, and statutory and governmental liens (including
environmental liens);

(v) Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets;

(vi) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like and
Liens on joint venture interests in favor of joint venture partners to secure
obligations arising under the applicable joint venture agreements;

(vii) Liens incurred in the ordinary course of business securing obligations not
constituting Indebtedness for borrowed money and not in the aggregate materially
detracting from the value of the properties of the Parent and its Restricted
Subsidiaries or their use in the operation of the business of the Parent and its
Restricted Subsidiaries;

(viii) existing or future grants of coal bed methane leases or oil and gas or
other hydrocarbon leases granted by any Governmental Authority or other third
party and associated pipelines, collection facilities, accessways and easements
pertaining to the same;

(ix) surface use agreements, mining agreements, easements, covenants,
conditions, restrictions, declarations, zoning restrictions, rights of way,
minor defects in title, encroachments, pipelines, leases (other than Capital
Lease Obligations), licenses, special assessments, railroad trackage, siding and
spur rights and agreements, transmission and transportation lines, related to
real property, and together with all of the foregoing Liens in this subsection
(ix), collectively, “Real Property Liens”, (A) which are in existence on the
date hereof or with respect to after-acquired property, which are in existence
on the date of such acquisition (as the same may be amended or modified from
time to time), or (B) imposed by law or arising in the ordinary course of
business, in each case that do not secure any monetary obligation, and in each
case do not materially detract from the value of the affected real property for
the purpose for which it is being used at the time of

 

32



--------------------------------------------------------------------------------

evaluation (subject to and taking into account any implied, express or
historical consent, permission or other acquiescence by the holder of any Real
Property Lien) and do not materially interfere with the ordinary conduct of
business of the Parent or any Subsidiary as actually conducted at the time of
evaluation;

(x) pledges, deposits or non-exclusive licenses to use intellectual property
rights of the Parent or its Restricted Subsidiaries to secure the performance of
bids, tenders, trade contracts, leases, public or statutory obligations, surety
and appeal bonds, reclamation bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(xi) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);

(xii) any precautionary uniform commercial code financing statement filing in
respect of leases (and not any Indebtedness) entered into the ordinary course of
business;

(xiii) rights of owners of interests in overlying, underlying or intervening
strata and/or mineral interests not owned by the Parent or one of its
Subsidiaries, with respect to real property where the Parent or applicable
Subsidiary’s ownership is only surface or severed mineral or is otherwise
subject to mineral severances in favor of one or more third parties;

(xiv) layback arrangements, joint operation arrangements and similar
arrangements with adjoining coal operators;

(xv) Liens on joint venture interests in favor of joint venture partners to
secure obligations arising under the respective joint venture agreements;

(xvi) with respect to water rights, Liens imposed by the doctrine of prior
appropriation (including seniority of water rights), the necessity to put the
water to a beneficial use, restrictions imposed by the applicable Governmental
Authority and the actual availability of water (including restrictions on the
use of ground water);

(xvii) farm, grazing, hunting, recreational and residential leases with respect
to which the Parent or any Subsidiary is a lessor encumbering portions of any
property to the extent such leases would be granted or permitted by a prudent
operator of mining properties similar in use and configuration to real
properties;

(xviii) encumbrances typically found upon real property used for mining purposes
in the applicable jurisdiction in which the applicable real property is located
to the extent such encumbrances would be permitted or granted by a prudent
operator of mining property similar in use and configuration to such real
property (e.g., surface rights agreements, wheelage agreements and reconveyance
agreements);

(xix) rights and easements of owners (A) of undivided interests in any of the
real property where the Parent or its Subsidiaries own less than 100% of the fee
interest, (B) of interests in the surface of any real property where the Parent
or its Subsidiaries do not own or lease such surface interest, (C) and lessees,
if any, of coal or other minerals (including oil, gas and coalbed methane) where
the Parent or its Subsidiaries do not own such coal or other minerals, and
(D) and lessees of other coal seams and other minerals (including oil, gas and
coalbed methane) not owned or leased by the Parent or its Subsidiaries;

 

33



--------------------------------------------------------------------------------

(xx) with respect to any real property in which the Parent or any Subsidiary
holds a leasehold interest, terms, agreements, provisions, conditions, and
limitations (other than royalty and other payment obligations which are
otherwise permitted hereunder) contained in the leases granting such leasehold
interest and the rights of lessors thereunder (and their heirs, executors,
administrators, successors, and assigns);

(xxi) rights of others to subjacent or lateral support and absence of subsidence
rights or to the maintenance of barrier pillars or restrictions on mining within
certain areas as provided by any Mining Lease, unless in each case waived by
such other person;

(xxii) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 7.2(o) covering only the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(xxiii) Liens incurred or assumed in connection with the issuance of revenue
bonds the interest on which is tax-exempt under the Code;

(xxiv) Liens on specific items of inventory, equipment or other goods and
proceeds of any Person securing such Person’s obligations in respect thereof or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(xxv) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Parent or any Restricted Subsidiary on deposit with or in possession of such
bank;

(xxvi) Liens incurred in the ordinary course of business to secure liability to
insurance carriers;

(xxvii) non-exclusive licenses of intellectual property in the ordinary course
of business;

(xxviii) Liens to secure a defeasance trust;

(xxix) Liens arising under retention of title, hire, purchase or conditional
sale arrangements arising under provisions in a supplier’s standard conditions
of supply in respect of goods or services supplied to the Parent or any
Restricted Subsidiary in the ordinary course of business on arm’s length terms;
and

(xxx) with respect to all real property in which the Parent or any Restricted
Subsidiary owns less than a fee interest, all Real Property Liens and all other
liens, encumbrances, charges, mortgages, security interests and any and all
other Liens of whatsoever nature which are suffered or incurred by the fee
owner, any superior lessor, sublessor or licensor, or any inferior lessee,
sublessee or licensee.

“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement of any Indebtedness of
such Person; provided that:

(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed, extended or replaced
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees (including original issue discount) and
expenses reasonably

 

34



--------------------------------------------------------------------------------

incurred, in connection with such modification, refinancing, refunding, renewal,
extension or replacement and by an amount equal to any existing commitments
unutilized thereunder;

(b) such modification, refinancing, refunding, renewal, extension or replacement
has a final maturity date equal to or later than the later of (A) the Revolving
Termination Date and (B) the final maturity date of Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced and having a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of the Indebtedness being modified, refinanced, refunded, renewed,
extended or replaced (excluding the effect of any prepayments of scheduled
amortization); and

(c) (i) to the extent such Indebtedness being modified, refinanced, refunded,
renewed, extended or replaced is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, extension or
replacement is subordinated in right of payment to the Obligations, (ii) such
modification, refinancing, refunding, renewal, extension or replacement is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced or any other Person who
would have been permitted to incur such Indebtedness hereunder and (iii) to the
extent that the Liens securing the Indebtedness being refinanced are
subordinated to the Liens securing the Obligations, any Lien securing such
refinancing Indebtedness is subordinated to the Liens securing the Obligations
on terms at least as favorable on the whole to the Lenders as those contained in
the applicable subordination language (if any) for the Indebtedness being
refinanced.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: (A) any “employee benefit plan,” as defined in Section 3(3) of ERISA
(except a Multiemployer Plan) in respect of which any Group Member or (B) with
respect to any “employee benefit plan” subject to Title IV of ERISA or
Section 412 of the Code any ERISA Affiliate, (i) is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA or (ii) has any liability.

“Plan of Reorganization”: as defined in Section 10.6(g)(iii).

“Platform”: as defined in Section 6.2.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Preferred Stock”: with respect to any Person, any and all Capital Stock which
is preferred as to the payment of dividends or distributions, upon liquidation
or otherwise, over another class of Capital Stock of such Person.

“Pro Forma Basis” and “Pro Forma Effect”: for purposes of calculating any
financial ratio,

(i) pro forma effect will be given to any Indebtedness, Disqualified Capital
Stock or Preferred Stock (other than ordinary working capital borrowings)
incurred during or after the applicable period to the extent the Indebtedness is
outstanding or is to be incurred on the date as if the Indebtedness,
Disqualified Capital Stock or Preferred Stock had been incurred on the first day
of the applicable period;

(ii) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the date on which such
ratio is calculated (taking into account

 

35



--------------------------------------------------------------------------------

any Hedging Agreement applicable to the Indebtedness if the Hedging Agreement
has a remaining term of at least 12 months) had been the applicable rate for the
entire applicable period;

(iii) Fixed Charges related to any Indebtedness, Disqualified Capital Stock or
Preferred Stock (other than ordinary working capital borrowings) no longer
outstanding or to be repaid or redeemed on the date on which such ratio is
calculated, will be excluded;

(iv) asset acquisitions and dispositions (including, without limitation, the
acquisition or disposition of companies, divisions, lines of business or
non-ordinary course assets), mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), and any related financing transactions,
that the Parent or any of its Restricted Subsidiaries has both determined to
make and made after the Closing Date and during the applicable period or
subsequent to such applicable period and on or prior to or simultaneously with
the date on which such ratio is calculated shall be calculated on a pro forma
basis assuming that all such acquisitions and dispositions (including, without
limitation, the acquisition or disposition of companies, divisions, lines of
business or non-ordinary course assets), mergers, consolidations and
discontinued operations (and the change of any associated Fixed Charges,
Consolidated Senior Secured Debt or Consolidated Total Debt and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
applicable period, including any pro forma expense and cost reductions and other
operating improvements that have occurred or are reasonably expected to occur,
in the reasonable judgment of the chief financial officer of the Parent
(regardless of whether these cost savings or operating improvements could then
be reflected in pro forma financial statements in accordance with Regulation S-X
promulgated under the Securities Act of 1933, as amended, or any other
regulation or policy of the SEC related thereto); provided that the benefits
resulting therefrom are anticipated by the Parent to be realized in the good
faith judgment of the chief financial officer of the Parent within 18 months;

(v) any Person that is a Restricted Subsidiary on the date on which such ratio
is calculated will be deemed to have been a Restricted Subsidiary at all times
during such applicable period, and if, since the beginning of the applicable
period, any Person that subsequently became a Restricted Subsidiary or was
merged with or into the Parent or any of its other Restricted Subsidiaries since
the beginning of such period shall have made any acquisition, Investment,
disposition, merger, consolidated or discontinued operation, in each case with
respect to an operating unit of a business, that would have required adjustment
pursuant to this definition, then the applicable financial ratio shall be
adjusted giving pro forma effect thereto for such period as if such asset
acquisition or disposition (including, without limitation, the acquisition or
disposition of companies, divisions, lines of business or non-ordinary course
assets), merger, consolidation or discontinued operation had occurred at the
beginning of the applicable period; and

(vi) any Person that is not a Restricted Subsidiary on the date on which such
ratio is calculated will be deemed not to have been a Restricted Subsidiary at
all times during such applicable period.

Whenever Pro Forma Effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Parent.

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

 

36



--------------------------------------------------------------------------------

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public Lender”: as defined in Section 6.2.

“Purchasing Borrower Party”: the Parent or any Restricted Subsidiary of the
Parent that becomes an eligible Assignee pursuant to Section 10.6.

“Purchasing Borrower Party Assignment and Assumption”: as defined in
Section 10.6(f).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support”: as defined in Section 10.22.

“Qualified Capital Stock”: Capital Stock that is not Disqualified Capital Stock.

“Real Property Liens”: as defined in the definition of Permitted Liens.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrowers to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Period”: as defined in the definition of Net Cash Proceeds.

“Related Indemnitee”: with respect to any Indemnitee, (a) any controlled or
controlling Affiliate of such Indemnitee, (b) the respective directors, officers
or employees of such Indemnitee or any of its controlled or controlling
Affiliates, (c) the respective agents and advisors or other representatives of
such Indemnitee or any of its controlled or controlling Affiliates, in the case
of this clause (c), acting on behalf of or at the instructions of such
Indemnitee or controlled or controlling Affiliate; provided, that each reference
to a controlled or controlling Affiliate in this definition pertains to a
controlled or controlling Affiliate involved in the negotiation, syndication,
administration or enforcement of this Agreement.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Replaced Revolving Commitments”: as defined in Section 10.1.

“Replaced Revolving Loans”: as defined in Section 10.1.

“Replaced Term Loans”: as defined in Section 10.1.

“Replacement Revolving Commitments”: as defined in Section 10.1.

 

37



--------------------------------------------------------------------------------

“Replacement Revolving Loans”: as defined in Section 10.1.

“Replacement Term Loans” as defined in Section 10.1.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Loans and L/C Obligations then
outstanding (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swingline Loans being deemed “held”
by such Lender for purposes of this definition) and (ii) the aggregate unused
Commitments then in effect. The Loans, Commitments and participation interests
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided that the amount of any participation in any Swingline Loan
and unreimbursed drawings under Letters of Credit that such Defaulting Lender
has failed to fund that have not been reallocated to and funded by another
Lender shall be deemed to be held by the Lender that is the Swingline Lender or
Issuing Issuer, as the case may be, in making such determination.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, chief accounting officer or other authorized officer of the
Parent, but in any event, with respect to financial matters, the chief financial
officer, the treasurer, any assistant treasurer or any other financial officer
of the Parent, and, solely for purposes of the delivery of incumbency
certificates, the secretary or any assistant secretary of the Parent and, solely
for purposes of notices given pursuant to Section 2 and Section 3, any other
officer or employee of the Parent so designated by any of the foregoing officers
in a notice to the Administrative Agent or any other officer or employee of the
Parent designated in or pursuant to an agreement between the Parent and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Parent shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Parent and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Parent. To the extent requested by the
Administrative Agent, each Responsible Officer will provide an incumbency
certificate and appropriate authorization documentation, in form and substance
reasonably satisfactory to the Administrative Agent.

“Restricted Payment”: any (i) dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Parent or
any of its Restricted Subsidiaries, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Capital Stock of the Parent or
any of its Restricted Subsidiaries held by Persons other than the Parent or any
of its Restricted Subsidiaries or (ii) prepayment, purchase, repurchase
redemption of, or other principal payment in respect of, Subordinated Debt prior
to any scheduled payment or maturity thereof, other than (x) payments of
interest when due and principal when due in accordance with the scheduled
maturity thereof or the purchase, repurchase or other acquisition of any
Subordinated Debt purchased in anticipation of satisfying a scheduled maturity,
sinking fund or amortization or other installment obligation, in each case due
within one year of the date of acquisition, (y) a payment of intercompany
Subordinated Debt or (z) payments in the nature of an earnout representing
deferred purchase price in connection with an

 

38



--------------------------------------------------------------------------------

Investment. For purposes of the foregoing, the term “Restricted Payment” shall
not include any dividend or distribution paid in the form of the Parent’s
Qualified Capital Stock.

“Restricted Subsidiary”: any Subsidiary of the Parent other than an Unrestricted
Subsidiary.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption (or other documentation) pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The amount of the Total Revolving Commitments
as of the Closing Date is $400,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: as defined in the definition of Facility.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) which such Lender’s Revolving
Commitment then constitutes of the Total Revolving Commitments; provided that if
the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the Issuing Lender to issue Letters of Credit have been terminated
pursuant to Section 8.2 or if the Total Revolving Commitments have expired, then
the Revolving Percentage of each Revolving Lender shall be determined based on
the Revolving Percentage of such Revolving Lender most recently in effect,
giving effect to any subsequent assignments and to any Revolving Lender’s status
as a Defaulting Lender at the time of determination.

“Revolving Termination Date”: August 5, 2024.

“S&P”: as defined in the definition of Cash Equivalents.

“Sale and Leaseback Transaction”: with respect to any Person, an arrangement
whereby such Person enters into a lease of property previously transferred by
such Person to the lessor.

“Sanction(s)”: any applicable economic, financial or trade sanction administered
or enforced by the United States Government, including OFAC, and, if applicable
to any Group Member, the United Nations Security Council, the European Union,
Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“Scheduled Unavailability Date”: as defined in Section 2.16(b).

 

39



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit C.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Solvent”: when used with respect to any Person or group of Persons, means that,
as of any date of determination, (a) the amount of the “present fair saleable
value” of the assets of such Person or group will, as of such date, exceed the
amount of all “liabilities of such Person, contingent or otherwise”, as of such
date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (b) the
present fair saleable value of the assets of such Person or group will, as of
such date, be greater than the amount that will be required to pay the liability
of such Person or group on its debts as such debts become absolute and matured,
(c) such Person or group will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person or
group will be able to pay its debts as they mature. For the purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(A) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Bilateral Letters of Credit”: letters of credit (excluding Letters of
Credit issued hereunder) issued by a Lender (or an Affiliate of a Lender) for
the account of the Parent or any of its Restricted Subsidiaries subject to the
limitations set forth in Section 7.2(m) and for which the Administrative Agent
has received a Secured Party Designation Notice with respect thereto prior to
the issuance thereof.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
or any agreement providing for supply-chain financing between the Parent or any
Restricted Subsidiary and any Lender or Affiliate thereof, which, except in the
case of any such agreement to which the Administrative Agent or any of its
Affiliates is a party, has been designated by such Lender and the Parent, by
notice to the Administrative Agent not later than 90 days after the later of
(i) the Closing Date and (ii) the execution and delivery by the Parent or such
Restricted Subsidiary, as a “Specified Cash Management Agreement.” Any such
agreement shall cease to be a Specified Cash Management Agreement on the
sixtieth (60th) day after the date that the Lender or Administrative Agent that
is a party thereto (or whose Affiliate is a party thereto) ceases to be a Lender
or the Administrative Agent under this Agreement.

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the documentation for any Material
Indebtedness.

 

40



--------------------------------------------------------------------------------

“Specified Swap Agreement”: any Swap Agreement entered into by the Parent or any
Restricted Subsidiary that either (i) is in effect on the Closing Date if such
counterparty is the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Closing Date or (ii) is entered into
after the Closing Date if such counterparty is the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender at the time such
Swap Agreement is entered into.

“Stated Maturity”: (a) with respect to any Indebtedness, the date specified as
the fixed date on which the final installment of principal of such Indebtedness
is due and payable or (b) with respect to any scheduled installment of principal
of or interest on any Indebtedness, the date specified as the fixed date on
which such installment is due and payable as set forth in the documentation
governing such Indebtedness, not including any contingent obligation to repay,
redeem or repurchase prior to the regularly scheduled date for payment.

“Subordinated Debt”: any unsecured Indebtedness of the Loan Parties which is
subordinated in right of payment to the Obligations, pursuant to a written
agreement to that effect, which Indebtedness shall have a Stated Maturity that
is at least one year later than the Revolving Termination Date and no
amortization payouts or other mandatory prepayments (other than customary change
of control and asset sale prepayment provisions) prior to such date.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent.

“Subsidiary Guarantor”: at any time, each Subsidiary that guarantees the
Obligations under the Guarantee and Collateral Agreement, provided that no
Foreign Subsidiary shall be a Subsidiary Guarantor.

“Supported QFC”: as defined in Section 10.22.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or any of its
Subsidiaries shall be a “Swap Agreement.”

“Swap Obligation”: with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth on Schedule 3.1.    On the
Closing Date, the Swingline Commitment is $50,000,000.

“Swingline Exposure”: at any time, the sum of the aggregate undrawn amount of
all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.

 

41



--------------------------------------------------------------------------------

“Swingline Lender”: Bank of America, in its capacity as the lender of Swingline
Loans.

“Swingline Loan Notice”: a notice of a borrowing of a Swingline Loan pursuant to
Section 2.7, which shall be substantially in the form of Exhibit J or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7(c).

“SXCP”: Suncoke Energy Partners, L.P., a Delaware limited partnership.

“Syndication Agent”: ABN AMRO Capital USA LLC.

“Tax Sharing Agreement”: the tax sharing agreement, dated July 18, 2011, by and
between Sunoco, Inc. and the Parent.

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lenders”: the collective reference to the Incremental Term Lenders.

“Term Loans”: the collective reference to the Incremental Term Loans.

“Term Percentage”: as to any Term Lender with respect to any class of Term Loans
at any time, the percentage which the aggregate principal amount of such
Lender’s Term Loans of such class then outstanding constitutes of the aggregate
principal amount of the Term Loans of such class then outstanding.

“Test Period”: at any time, the most recently ended four consecutive Fiscal
Quarter period for which financial statements have been delivered or are
required to have been delivered pursuant to Section 6.1(a) or 6.1(b).

“Threshold Amount”: $35,000,000.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The amount of the Total Revolving
Commitments as of the Closing Date is $400,000,000.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Trade Date”: as defined in Section 10.6(g)(i).

“Transaction Documentation”: collectively, the 2017 Senior Note Indenture, the
2017 Senior Notes, the Tax Sharing Agreement, this Agreement and the Omnibus
Agreement, in each case as in effect on the Closing Date.

“Transaction Liens”: the Liens on Collateral granted by the Loan Parties under
the Security Documents.

 

42



--------------------------------------------------------------------------------

“Transactions”: collectively, the transactions to occur on or about the Closing
Date pursuant to the Transaction Documentation or other agreements existing on
or prior to the Closing Date, including without limitation (i) the execution,
delivery and performance of this Agreement and the Loan Documents, and (ii) the
borrowing of the Loans hereunder and the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan, a Eurodollar Loan or a Daily
Floating Rate Loan.

“United States”: the United States of America.

“Unrestricted Cash and Cash Equivalents” means cash and Cash Equivalents of the
Loan Parties on hand on the applicable date of determination, other than cash or
Cash Equivalents which are (a) listed or should be listed as “restricted” on the
consolidated balance sheet of the Parent as of such date, (b) subject to a Lien
in favor of any Person (other than the Administrative Agent for the benefit of
the Lenders) or (c) not otherwise generally available for use by the Loan
Parties.

“Unrestricted Subsidiary”: (a) Claymont, (b) Indiana Harbor Partnership,
(c) Jewell Smokeless Coal Corporation, (d) Oakwood Red Ash Coal Corporation,
(e) SXC Holding B.V., (f) SunCoke India Private Limited, (g) India Sub Holding
B.V. and (h) any other Subsidiary of the Parent designated by the board of
directors of the Parent as an Unrestricted Subsidiary pursuant to Section 6.11
subsequent to the Closing Date.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate”: as defined in Section 2.19(f)(ii)(B)(iii).

“Voting Stock”: with respect to any Person, Capital Stock of any class or kind
ordinarily having the power to vote for the election of directors, managers or
other voting members of the governing body of such Person.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

(b) the then outstanding principal amount of such Indebtedness.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent”: the relevant Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are

 

43



--------------------------------------------------------------------------------

described in the EU Bail-In Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations or laws, rules or regulations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations or
laws, rules or regulations as amended, supplemented, restated or otherwise
modified from time to time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Notwithstanding anything contained herein to the contrary, with respect to
determining the permissibility of the incurrence of any Indebtedness, the
proceeds thereof shall not be counted as Unrestricted Cash and Cash Equivalents
for the purposes of calculating the Consolidated Net Leverage Ratio.

(f) For all purposes under the Loan Documents, in connection with any division
or plan of division under applicable law (or any comparable event): (i) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (ii) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.

1.3 Joint and Several Obligations.

(a) All obligations of the Borrowers hereunder shall be joint and several. Any
notice, request, waiver, consent or other action made, given or taken by any
Borrower shall bind all of the Borrowers.

 

44



--------------------------------------------------------------------------------

(b) Each of the Loan Parties hereby authorizes the Parent to act as agent for
all of the Loan Parties, and to execute and deliver on behalf of any Loan Party
such notices (including Loan Notices and Swingline Loan Notices), requests,
waivers, consents, certificates, and other documents, and to take any and all
actions, required or permitted to be delivered or taken by the Loan Parties
hereunder. Each Loan Party hereby agrees that any such notices, requests,
waivers, consents, certificates and other documents executed, delivered or sent
by the Parent or any Responsible Officer of the Parent and any such actions
taken by the Parent or any Responsible Officer of the Parent shall bind each
Loan Party.

1.4 Limited Condition Acquisitions. Notwithstanding anything to the contrary
herein, to the extent that the terms of this Agreement require (a) compliance
with any basket, financial ratio or test (including any Consolidated Net
Leverage Ratio test or any Consolidated Interest Coverage Ratio test), (b) the
absence of a Default or an Event of Default, or (c) a determination as to
whether the representations and warranties contained in this Agreement or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect), in each case in connection with the consummation of a Limited Condition
Acquisition, the determination of whether the relevant condition is satisfied
may be made, at the election of the Parent, (A) on the date of the execution of
the definitive agreement with respect to such Limited Condition Acquisition
(such date, the “LCA Test Date”), or (B) on the date on which such Limited
Condition Acquisition is consummated, in either case, after giving effect to the
relevant Limited Condition Acquisition and any related incurrence of
Indebtedness, on a Pro Forma Basis; provided, that, notwithstanding the
foregoing, in connection with any Limited Condition Acquisition: (1) any
condition to such Limited Condition Acquisition requiring the absence of any
Event of Default set forth in Section 7.8 shall be satisfied if (x) no Event of
Default shall have occurred and be continuing as of the applicable LCA Test
Date, and (y) no Event of Default pursuant to Section 8.1(a) or 8.1(f) shall
have occurred and be continuing at the time of consummation of such Limited
Condition Acquisition; (2) if the proceeds of an Incremental Term Loan are being
used to finance such Limited Condition Acquisition, then solely with respect to
such Incremental Term Loan (x) the conditions set forth in clause (4) of the
proviso in Section 2.24(a) and Section 5.2(a) shall be required to be satisfied
at the time of closing of the Limited Condition Acquisition and funding of such
Incremental Term Loan but, if the lenders providing such Incremental Term Loan
so agree, the representations and warranties which must be accurate at the time
of closing of the Limited Condition Acquisition and funding of such Incremental
Term Loan may be limited to customary “specified representations” and such other
representations and warranties as may be required by the lenders providing such
Incremental Term Loan, and (y) the conditions set forth in clause (1) of the
proviso in Section 2.24(a) and Section 5.2(b) shall, if and to the extent the
lenders providing such Incremental Term Facility so agree, be satisfied if
(I) no Default or Event of Default shall have occurred and be continuing as of
the applicable LCA Test Date, and (II) no Event of Default pursuant to
Section 8.1(a) or 8.1(f) shall have occurred and be continuing at the time of
the funding of such Incremental Term Facility in connection with the
consummation of such Limited Condition Acquisition; and (3) in connection with
any calculation of any ratio, test or basket availability with respect to any
subsequent transaction following the relevant LCA Test Date and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
or the date that the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, for purposes of determining whether such subsequent transaction is
permitted under this Agreement, any such ratio, test or basket shall be required
to be satisfied on a Pro Forma Basis (i) assuming that such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming that such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated. For the avoidance of
doubt, if any of such ratios or amounts for which compliance was determined or
tested as of the LCA Test Date are thereafter exceeded or otherwise

 

45



--------------------------------------------------------------------------------

failed to have been complied with as a result of fluctuations in such ratio or
amount (including due to fluctuations in Consolidated EBITDA), at or prior to
the consummation of the relevant Limited Condition Acquisition, such ratios or
amounts will not be deemed to have been exceeded or failed to be complied with
as a result of such fluctuations solely for purposes of determining whether the
relevant Limited Condition Acquisition is permitted to be consummated or taken.
Except as set forth in clause (2) in the proviso to the first sentence in this
Section 1.4 in connection with the use of the proceeds of an Incremental Term
Loan to finance a Limited Condition Acquisition (and, in the case of such clause
(2), only if and to the extent the lenders providing such Incremental Term Loan
so agree as provided in such clause (2)), it is understood and agreed that this
Section 1.4 shall not limit the conditions set forth in Section 5.2 with respect
to any proposed extension of credit hereunder, in connection with a Limited
Condition Acquisition or otherwise.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrowers from time to time during the Revolving Commitment
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Revolving Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period, the Borrowers may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar
Loans, Daily Floating Rate Loans or ABR Loans, as determined by the applicable
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.12.

(b) The Borrowers shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.2 Procedure for Revolving Loan Borrowing. The Borrowers may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the applicable Borrower shall give the Administrative Agent
irrevocable notice prior to 12:00 P.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans or Daily Floating Rate Loans (provided that (i) such notice may be given
by (A) telephone, or (B) a Loan Notice (provided any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice) and
(ii) any such notice of a borrowing of ABR Loans or Daily Floating Rate Loans
under the Revolving Facility to finance payments required by Section 3.5 may be
given not later than 12:00 P.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans or Daily Floating Rate Loans, $1,000,000 or a whole multiple thereof (or,
if the then aggregate Available Revolving Commitments are less than $1,000,000,
such lesser amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; provided, that the Swingline
Lender may request, on behalf of any Borrower, borrowings under the Revolving
Commitments that are ABR Loans or Daily Floating Rate Loans in other amounts
pursuant to Section 2.7. Upon receipt of any such Loan Notice from a Borrower,
the Administrative Agent shall promptly notify each Revolving Lender thereof.
Each Revolving Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the
applicable Borrower at the Funding

 

46



--------------------------------------------------------------------------------

Office prior to 1:00 P.M., New York City time, on the Borrowing Date requested
by such Borrower in funds immediately available to the Administrative Agent.
Such borrowing will then be made available to the applicable Borrower by the
Administrative Agent crediting the account of the applicable Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

2.3 [Reserved].

2.4 [Reserved].

2.5 Repayment of Term Loans. The Incremental Term Loans of each Incremental Term
Lender shall be repaid in consecutive installments (which shall be no more
frequent than quarterly) as specified in the Increased Facility Activation
Notice pursuant to which such Incremental Term Loans were made. Furthermore, the
Parent shall repay the remaining outstanding principal amount (if any) of each
Incremental Term Loan on the Incremental Term Maturity Date for such Incremental
Term Loan.

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender, in reliance upon the agreements of the other Revolving Lenders
set forth herein, agrees to make a portion of the credit otherwise available to
the Borrowers under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swingline loans (“Swingline Loans”) to the
Borrowers; provided that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) no Borrower shall
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrowers may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans or Daily Floating Rate Loans only.

(b) The Borrowers shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of (i) the Revolving Termination
Date and (i) the date occurring ten days after such Swingline Loan is made
(which payment may be made if the Borrowers so elect by the borrowing of
Revolving Loans and the simultaneous application of all or a portion of the
proceeds thereof); provided that on each date that a Revolving Loan is borrowed,
the Borrowers shall repay all Swingline Loans then outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever a Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender and the Administrative Agent irrevocable
notice which may be given by (A) telephone or (B) by a Swingline Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swingline Lender and the Administrative Agent of a Swingline Loan Notice.
Each such Swingline Loan Notice must be received by the Swingline Lender not
later than 2:00 P.M., New York City time, on the proposed Borrowing Date,
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to $250,000
or a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make the proceeds of such Swingline
Loan available to the applicable Borrower in immediately available funds.

 

47



--------------------------------------------------------------------------------

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrowers (which hereby irrevocably
direct the Swingline Lender to act on its behalf), on one Business Days’ notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrowers irrevocably authorize the Swingline Lender to
charge the Borrowers’ accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to any Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or any Borrower may have against the
Swingline Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of any Borrower,
(iv) any breach of this Agreement or any other Loan Document by any Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

48



--------------------------------------------------------------------------------

2.8 Commitment Fees, etc. (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

(b) The Parent agrees to pay to the Administrative Agent the fees in the amounts
and on the dates as set forth in the Fee Letter.

2.9 Termination or Reduction of Revolving Commitments. (a) The Parent shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect.

(b) [Reserved].

2.10 Optional Prepayments. Any Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice (provided that, if a notice is conditioned upon the
effectiveness of other credit facilities or any incurrence or issuance of debt
or equity or the occurrence of any other transaction or event, such notice may
be revoked by such Borrower (by notice to the Administrative Agent) if such
credit facilities do not become effective or such other issuance, transaction or
event does not close or materialize, subject to the obligations of the Borrowers
under Section 2.20) delivered to the Administrative Agent (which notice shall be
in a form reasonably acceptable to the Administrative Agent) no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one Business
Day prior thereto, in the case of ABR Loans or Daily Floating Rate Loans, which
notice shall specify the Facility being prepaid, the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans, Daily Floating
Rate Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, such
Borrower shall also pay any amounts owing pursuant to Section 2.20. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans, Daily Floating Rate Loans and
Swingline Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Revolving Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof. Partial prepayments of Term Loans shall
be in an aggregate principal amount of $1,000,000 or a whole multiple thereof
and shall be applied ratably to the remaining principal amortization payments
(excluding the final payment due on the maturity date of such Term Loan for
purposes of calculating such ratable application). Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.

2.11 Mandatory Prepayments. (a) If any Indebtedness shall be issued or incurred
by any Group Member after the Closing Date (excluding any Indebtedness incurred
in accordance with Section 7.2), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such issuance or incurrence
toward the prepayment of the Loans as set forth in Section 2.11(c).

 

49



--------------------------------------------------------------------------------

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event occurring after the Closing Date then 100% of such
Net Cash Proceeds shall be applied within three Business Days of such date (or,
if later, the date otherwise provided for in the definition of Net Cash
Proceeds) toward the prepayment of the Loans as set forth in Section 2.11(c).

(c) The application of any prepayment pursuant to this Section 2.11 shall be
made as follows: first, ratably to the outstanding Term Loans (in each case
ratably to the remaining principal amortization payments excluding the final
payment due on the maturity date of such Term Loan for purposes of calculating
such ratable application), second, ratably to outstanding Swingline Loans and
drawings under Letters of Credit that have not then been reimbursed pursuant to
Section 3.5, and third, to the outstanding Revolving Loans. Within the foregoing
parameters, prepayments shall be applied first, to ABR Loans, second, to Daily
Floating Rate Loans and, third, to Eurodollar Loans (in direct order of Interest
Period maturities). Each prepayment of the Loans under this Section 2.11 shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

2.12 Conversion and Continuation Options. (a) Any Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans or Daily Floating Rate Loans by
giving the Administrative Agent prior irrevocable notice of such election, which
may be given by (1) telephone, or (2) a Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Loan Notice. Each Loan Notice must be received by the Administrative
Agent no later than 12:00 P.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. Any Borrower may elect from time to time to convert ABR Loans
or Daily Floating Rate Loans to Eurodollar Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 12:00 P.M., New
York City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan or Daily Floating Rate Loan under a particular
Facility may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions. Upon receipt of any such Loan Notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the applicable Borrower giving
irrevocable notice to the Administrative Agent (which may be given by
(1) telephone, or (2) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice), in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if any Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Daily Floating Rate Loans on the last day of such
then expiring Interest Period. Upon receipt of any such Loan Notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest

 

50



--------------------------------------------------------------------------------

Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Each Daily Floating Rate Loan shall bear interest at a rate per annum equal
to the Daily Floating Rate plus the Applicable Margin.

(d) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the Stated Maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section 2.14
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
ABR Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
Stated Maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section 2.14 shall be
payable from time to time on demand.

(f) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or “Daily Floating Rate” or with respect to
any rate that is an alternative or replacement for or successor to any such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Parent, deliver

 

51



--------------------------------------------------------------------------------

to the Parent a statement showing the quotations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.14(a).

(c) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

2.16 Inability to Determine Interest Rate.

(a) If in connection with any request for a Eurodollar Loan or a Daily Floating
Rate Loan or a conversion to or continuation thereof:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that (A) by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining (x) the Eurodollar Rate for the applicable Interest Period or
(y) the Daily Floating Rate and (B) the circumstances described in
Section 2.16(b)(i) do not apply, or

(ii) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that (A) the Eurodollar
Rate determined or to be determined for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period or (B) the Daily Floating Rate will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans;

the Administrative Agent shall give notice thereof to the Parent and the
relevant Lenders as soon as practicable thereafter. If such notice is given
(1) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (2) any Daily
Floating Rate Loans under the relevant Facility requested to be made on such
date shall be made as ABR Loans, (3) any Loans under the relevant Facility that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as ABR Loans, (4) any Loans under the
relevant Facility that were to have been converted on such date to Daily
Floating Rate Loans shall be continued as ABR Loans, (5) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then-current Interest Period, to ABR Loans and (6) any outstanding Daily
Floating Rate Loans under the relevant Facility shall be converted, on such
date, to ABR Loans (in each case in clauses (1), (2), (3), (4), (5) and (6),
whose rate shall be determined without the utilization of the Eurodollar Base
Rate component in determining the ABR Rate). Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans or Daily
Floating Rate Loans, as applicable, under the relevant Facility shall be made or
continued as such, nor shall any

 

52



--------------------------------------------------------------------------------

Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans or Daily Floating Rate Loans, as applicable.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of this Section 2.16(a) and the Borrowers
shall so request, the Administrative Agent, the affected Lenders and the
Borrowers shall negotiate in good faith to amend the definition of “Eurodollar
Base Rate” and/or “Daily Floating Rate” and other applicable provisions to
preserve the original intent thereof in light of such change; provided that,
until so amended, such affected Loans will be handled as otherwise provided
pursuant to the terms of this Section.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.16, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrowers unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, (x) the obligation of the

 

53



--------------------------------------------------------------------------------

Lenders to make or maintain Eurodollar Loans shall be suspended, (to the extent
of the affected Eurodollar Loans or Interest Periods), and (y) the Eurodollar
Base Rate component shall no longer be utilized in determining the ABR. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
borrowing of, conversion to or continuation of Eurodollar Loans (to the extent
of the affected Eurodollar Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by a Borrower from the
Lenders hereunder, each payment by a Borrower on account of any commitment fee
and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of such Term Loans then held by the
relevant Term Lenders. Amounts prepaid on account of the Term Loans may not be
reborrowed.

(c) Each payment (including each prepayment) by a Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff and shall be made prior to 2:00 p.m., New York City time,
on the due date thereof to the Administrative Agent, for the account of the
Lenders, at the Funding Office, in Dollars and in immediately available funds.
The Administrative Agent shall distribute such payments to each relevant Lender
promptly upon receipt in like funds as received, net of any amounts owing by
such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking

 

54



--------------------------------------------------------------------------------

industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the applicable Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Parent prior to the date of any payment due to be made by a Borrower hereunder
that such Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that such Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrowers within three Business Days after such due date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrowers.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.17(e), 2.17(f), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

(h) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 9.7 are several and not joint. The failure of any Lender to
make any Loan or to make any payment under Section 9.7 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 9.7.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate or Daily Floating Rate;

 

55



--------------------------------------------------------------------------------

(ii) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its Loans, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrowers
shall promptly pay such Lender or such other Credit Party, upon its demand, any
additional amounts necessary to compensate such Lender or such other Credit
Party for such increased cost or reduced amount receivable. If any Lender or
such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Parent (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
holding company controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such holding
company’s capital as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or such
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such holding company’s policies with
respect to capital adequacy or liquidity requirements) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Parent (with a copy to the Administrative Agent) of a written
request therefor, the Borrowers shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such holding company for such
reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.

(d) A certificate as to any additional amounts payable pursuant to this
Section 2.18 submitted by any Lender to the Parent (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.18, no Borrower shall
be required to compensate a Lender pursuant to this Section 2.18 for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Parent of such Lender’s intention to claim compensation therefor; provided that,
if the circumstances giving rise to such claim have a retroactive effect, then
such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrowers pursuant to this
Section 2.18 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

56



--------------------------------------------------------------------------------

2.19 Taxes.

(a) (i) Each payment by any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, unless such deduction or
withholding is required by any applicable law. If any applicable law, including
the Code (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then such Withholding Agent may so deduct
or withhold and shall timely pay the full amount of deducted or withheld Taxes
to the relevant Governmental Authority in accordance with applicable law. If
such Taxes are Indemnified Taxes, then the amount payable by such Loan Party
shall be increased as necessary so that, net of such deduction or withholding
(including such deduction or withholding applicable to additional amounts
payable under this Section 2.19), the applicable Credit Party receives the
amount it would have received had no such deduction or withholding of
Indemnified Taxes been made.

(ii) Subject to Section 2.19(a)(i), if any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable recipient receives an amount equal to the sum it
would have received had no such withholding or deduction of Indemnified Taxes
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such laws, shall withhold or make such deductions as are determined by it to be
required, (B) such Loan Party or the Administrative Agent, to the extent
required by such laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable recipient receives an amount equal to the sum it
would have received had no such withholding or deduction of Indemnified Taxes
been made

(b) The Borrowers shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) The Loan Parties shall jointly and severally indemnify each Credit Party for
any Indemnified Taxes that are paid or payable by or required to be withheld or
deducted from a payment to such Credit Party in connection with any Loan
Document (including Indemnified Taxes

 

57



--------------------------------------------------------------------------------

paid or payable under this Section 2.19(d)) and any reasonable expenses arising
therefrom or with respect thereto; provided, however, that the Loan Parties
shall not be required to indemnify any Credit Party for any Indemnified Taxes
the demand for which is made to the applicable Loan Party more than nine months
after the earlier of (i) the date on which the relevant Governmental Authority
makes written demand upon such Credit Party for payment of such Indemnified
Taxes, and (ii) the date on which such Credit Party has made payment of such
Indemnified Taxes (except that if the Indemnified Taxes imposed or asserted
giving rise to such claims are retroactive, then the nine-month period referred
to above shall be extended to include the period of retroactive effect thereof).
The indemnity under this Section 2.19(d) shall be paid within 10 days after the
Credit Party delivers to the Parent a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Credit Party and describing the
basis for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Credit Party shall deliver
a copy of such certificate to the Administrative Agent. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after written
demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section 2.19(e)
below; provided that, such Lender shall indemnify the applicable Loan Party and
shall make payment in respect thereof, within 10 days after written demand
therefor, to the extent of any payment by such Loan Party to the Administrative
Agent pursuant to this sentence with respect to Taxes described in clauses
(ii) and (iii) of Section 2.19(e).

(e) Each Lender shall severally indemnify (i) the Administrative Agent for any
Indemnified Taxes (but only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender, (ii) the Administrative Agent and the Loan Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(c) relating to the maintenance of a Participant
Register and (iii) the Administrative Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender, in each case, that are
paid or payable by the Administrative Agent or a Loan Party in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this Section 2.19(e)
shall be paid within 10 days after the Administrative Agent or a Loan Party, as
applicable, delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by the Administrative Agent or such Loan Party. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) (i) Any Lender or the Administrative Agent that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Parent and the
Administrative Agent, at the time or times reasonably requested by the Parent or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Parent or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Parent or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent or the Administrative Agent as will enable
the Parent or the Administrative Agent to determine whether or not such Lender
is subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.19(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense (or, in the
case of a change in any Requirements of Law, any

 

58



--------------------------------------------------------------------------------

incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Lender. Upon the reasonable request of
the Parent or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.19(f). If any form
or certification previously delivered pursuant to this Section 2.19(f) expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Parent and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person, any Lender (or, if the Lender is disregarded as an entity separate from
its owner for U.S. Tax purposes, its sole owner) with respect to such Borrower
shall, if it is legally eligible to do so, deliver to the Parent and the
Administrative Agent (in such number of copies reasonably requested by the
Parent and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

(A) any Lender that is a U.S. Person shall deliver executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;

(B) any Lender that is not a U.S. Person shall deliver whichever of the
following is applicable:

(i) (1) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party, with respect to payments of interest under
any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed copies of IRS Form W-8ECI;

(iii) in the case of a Lender claiming the portfolio interest exemption under
Section 881(c) of the Code, both (1) executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit E-1 (a “U.S. Tax Certificate”) to the effect that such Lender is not
(a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code; or

(iv) to the extent such Lender is not the beneficial owner, (1) executed copies
of IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B)(i), (B)(ii), (B)(iii) and (C) of this Section 2.19(f)(ii) from
each beneficial owner; provided, however,

 

59



--------------------------------------------------------------------------------

that if the Lender is a partnership and one or more of its direct or indirect
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate substantially in the
form of Exhibit E-2 on behalf of such direct or indirect partner;

(C) any Lender that is not a U.S. Person shall deliver executed copies of any
other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Parent or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
and the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent and the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with its obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.19(f)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the Closing Date.

(g) Unless required by applicable laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund or credit of any Taxes as to which it has been indemnified pursuant to
this Section 2.19 (including additional amounts paid pursuant to this
Section 2.19), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.19 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. This Section 2.19(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.19 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, the replacement or resignation of the Administrative Agent and the
repayment, satisfaction or discharge of all other obligations under the Loan
Documents.

 

60



--------------------------------------------------------------------------------

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1471-2(b)(2)(i).

(j) For purposes of Sections 2.19(e) and (f), the term “Lender” includes the
Issuing Lender and the Swingline Lender. For purposes of this Section 2.19, the
term “applicable law” includes FATCA.

2.20 Indemnity. The Borrowers agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by any Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by any Borrower in making any prepayment of or conversion
from Eurodollar Loans after such Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 2.20 submitted to the Parent by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) or (d) with
respect to such Lender, it will, if requested by the Parent, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending offices to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 2.21 shall affect or postpone
any of the obligations of the Borrowers or the rights of any Lender pursuant to
Section 2.18 or 2.19(a) or (d).

2.22 Replacement of Lenders. The Parent shall be permitted to replace any Lender
that (a) is entitled to additional amounts pursuant to Section 2.18 or 2.19(a)
or (d), (b) becomes a Defaulting Lender, or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders, or the Majority Facility Lenders, as the case may be, has been
obtained) (any such Lender, a “Non-Consenting Lender”), with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing after giving effect to such replacement, (iii) prior to any such
replacement, such Lender shall have taken no action under Section 2.21 so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.18 or 2.19(a) or (d), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrowers shall be liable to such
replaced Lender under Section 2.20 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial

 

61



--------------------------------------------------------------------------------

institution shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrowers
shall be obligated to pay the registration and processing fee referred to
therein), (viii) until such time as such replacement shall be consummated, the
Borrowers shall pay all additional amounts (if any) required pursuant to
Section 2.18 or 2.19(a) or (d), as the case may be, (ix) in the case of any such
assignment resulting from a claim for compensation under Section 2.18 or
payments required to be made pursuant to Section 2.19, such assignment will
result in a reduction in such compensation or payments thereafter; (x) in the
case of any assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable assignee shall have consented to the applicable amendment, waiver
or consent; and (xi) any such replacement shall not be deemed to be a waiver of
any rights that any Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a);

(b) such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definitions of “Required Lenders” and “Majority Facility Lenders”
and Section 10.1;

(c) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swingline Lender hereunder; third, to cash collateralize
any Issuing Lender’s L/C Exposure with respect to such Defaulting Lender in
accordance with Section 2.23(d); fourth, as the Parent may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Parent, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize any Issuing Lender’s L/C Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement in accordance with Section 2.23(d); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as a
result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swingline Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any final and non-appealable judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or drafts paid under Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions

 

62



--------------------------------------------------------------------------------

set forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and drafts paid under Letters of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or drafts paid under Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Commitments under the Revolving Facility without
giving effect to Section 2.23(d). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.23(c) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(d) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrowers’ obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of

 

63



--------------------------------------------------------------------------------

the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.23(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(d)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Parent, the Swingline Lender and
the Issuing Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

2.24 Incremental Facilities.

(a) The Parent and any one or more Lenders (including New Lenders) may from time
to time agree that such Lenders shall make, obtain or increase the amount of
their Term Loans (any such Terms Loans, “Incremental Term Loans”) or Revolving
Commitments, as applicable, by executing and delivering to the Administrative
Agent an Increased Facility Activation Notice specifying (i) the amount of such
increase and the Facility or Facilities involved, (ii) the applicable Increased
Facility Closing Date and (iii) in the case of Incremental Term Loans, (A) the
applicable Incremental Term Maturity Date, (B) the amortization schedule for
such Incremental Term Loans, and (C) the Applicable Margin for such Incremental
Term Loans; provided, that (1) upon the effectiveness of each Incremental Term
Loan or increase in Revolving Commitments no Default or Event of Default has
occurred and is continuing or shall result therefrom; (2) on a Pro Forma Basis
after giving effect to the incurrence of any Incremental Term Loans or increased
Revolving Commitments, (assuming in the case of an increase in the Revolving
Commitments the full drawing of such increased Revolving Commitments and,
without duplication, after giving effect to (x) the borrowing of any Revolving
Loans on such day under such increased Revolving Commitments, (y) other
permitted pro forma adjustment events and (z) any permanent repayment of
Indebtedness after the beginning of the relevant determination period but prior
to or simultaneous with borrowing), the Parent is in compliance with the
financial covenants in Section 7.1; (3) in the case of an incurrence of an
Incremental Term Loan, the Weighted Average Life to Maturity of such Incremental
Term Loans shall not be shorter than the Weighted Average Life to Maturity of
any then-outstanding Term Loans, (4) upon the effectiveness of each incurrence
of any Incremental Term Loans or increase in Revolving Commitments, each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (except to the
extent (i) any such representations and warranties relate, by their terms, to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects on and as of such specific date and
(ii) any such representations and warranties are qualified by materiality, in
which case such representations and warranties shall be true and correct in all
respects) and (5) the Administrative Agent shall have received all flood

 

64



--------------------------------------------------------------------------------

hazard determination certifications, acknowledgements and evidence of flood
insurance and other flood-related documentation with respect to real property
Collateral as required by applicable law and as reasonably required by the
Administrative Agent to comply with applicable law or the requirements of its
regulators. Notwithstanding the foregoing, (i) the aggregate amount of
borrowings of Incremental Term Loans and incremental Revolving Commitments
obtained after the Closing Date pursuant to this paragraph shall not exceed the
Incremental Amount and (ii) without the consent of the Administrative Agent,
each increase effected pursuant to this paragraph shall be in a minimum amount
of at least $20,000,000 or if less the balance of the remaining aggregate
principal amount available. No Lender shall have any obligation to participate
in any increase described in this paragraph unless it agrees to do so in its
sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent (which consent shall not be unreasonably withheld) of the Parent, the
Administrative Agent, the Issuing Lenders (in the case of a Revolving Facility
only) and the Swingline Lender (in the case of a Revolving Facility only),
elects to become a “Lender” under this Agreement in connection with any
transaction described in Section 2.24(a) shall execute a New Lender Supplement
(each, a “New Lender Supplement”), substantially in the form of Exhibit G,
whereupon such bank, financial institution or other entity (a “New Lender”)
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement.

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Borrowers
shall borrow Revolving Loans under the relevant increased Revolving Commitments
from each Lender participating in the relevant increase in an amount determined
by reference to the amount of each Type of Loan (and, in the case of Eurodollar
Loans, of each Eurodollar Tranche) which would then have been outstanding from
such Lender if (i) each such Type or Eurodollar Tranche had been borrowed or
effected on such Increased Facility Closing Date and (ii) the aggregate amount
of each such Type or Eurodollar Tranche requested to be so borrowed or effected
had been proportionately increased. The Eurodollar Base Rate applicable to any
Eurodollar Loan borrowed pursuant to the preceding sentence shall equal the
Eurodollar Base Rate then applicable to the Eurodollar Loans of the other
Lenders in the same Eurodollar Tranche (or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the Parent and the relevant Lender).

(d) Incremental Term Loans shall: (i) rank pari passu in right of payment
priority with the existing Term Loans and the Revolving Facility, (ii) share
ratably in rights in the Collateral and the Guarantee and Collateral Agreement
and (iii) otherwise be on terms reasonably satisfactory to the Administrative
Agent, provided that, such terms and documentation relating to such Incremental
Term Loans shall be on terms not materially more onerous, taken as a whole, to
the Borrowers than any existing Term Loans (except to the extent permitted above
with respect to the maturity date, amortization, interest rate and other than
terms which are applicable only after the Revolving Termination Date).

(e) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby. Any such amendment may be effected in writing by the Administrative
Agent with the Parent’s consent (not to be unreasonably withheld) and furnished
to the other parties hereto.

 

65



--------------------------------------------------------------------------------

SECTION 3

LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (which may be commercial or
standby) providing for the payment of cash upon the honoring of a presentation
thereunder and shall include the Existing Letters of Credit (“Letters of
Credit”) for the account of the Borrowers or any of their Restricted
Subsidiaries on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall not issue any Letter of Credit if, after giving effect
to such issuance, (i) the Issuing Lender’s L/C Commitment would exceed such
Issuing Lender’s L/C Commitment set forth on Schedule 3.1, (ii) the L/C
Obligations would exceed the aggregate L/C Commitments or (iii) the aggregate
amount of the Available Revolving Commitments would be less than zero. Each
Letter of Credit shall (A) be denominated in Dollars and (B) expire no later
than the earlier of (1) the first anniversary of its date of issuance and
(2) the date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (2) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if: (i) such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law, (ii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender applicable to letters of credit generally,
(iii) Section 2.23(e) applies or (iv) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Lender from issuing such Letter of Credit, or any law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense (for which the Issuing Lender is not otherwise compensated hereunder)
which was not applicable on the Closing Date and which the Issuing Lender in
good faith deems material to it.

3.2 Procedure for Issuance of Letter of Credit. The Borrowers may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender and signed by a
Responsible Officer and including agreed-upon draft language for such Letter of
Credit reasonably acceptable to the applicable Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the applicable Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the applicable Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
The Issuing Lender may send a Letter of Credit or conduct

 

66



--------------------------------------------------------------------------------

any communication to or from the beneficiary via the Society for Worldwide
Interbank Financial Telecommunication (“SWIFT”) message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.

3.3 Fees and Other Charges. (a) The Borrowers will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrowers shall pay to
the Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrowers shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrowers in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
any Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing

 

67



--------------------------------------------------------------------------------

Lender submitted to any L/C Participant with respect to any amounts owing under
this Section 3.4 shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from any Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit, the Borrowers shall reimburse the Issuing Lender for the
amount of (a) the draft so paid and (b) any Other Taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Parent receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Parent
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(d).

3.6 Obligations Absolute. The Borrowers’ obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that any Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrowers also agree with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrowers’ Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrowers agree that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrowers and
shall not result in any liability of the Issuing Lender to any Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Parent of the
date and amount thereof. The responsibility of the Issuing Lender to the
Borrowers in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

68



--------------------------------------------------------------------------------

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit (i) is inconsistent with the provisions of this Section 3
or (ii) purports to add defaults or events of default or provide for the grant
of security not contemplated by this Agreement, the terms of this Agreement
shall govern.

3.9 Additional Issuing Lenders; Monthly Reports.

The Parent may appoint other Revolving Lenders as Issuing Lenders; provided,
that any such appointment shall be subject to (i) the prior approval of the
Administrative Agent, not to be unreasonably withheld and (ii) the acceptance of
such appointment by the applicable Revolving Lender. Upon any such appointment,
such Person shall become an Issuing Lender, be entitled to all the benefits and
subject to the obligations of an Issuing Lender hereunder with respect to
Letters of Credit issued by it. The Parent may select which Issuing Lender it
requests to issue a Letter of Credit if there are multiple Issuing Lenders. The
Administrative Agent, the Parent and any Issuing Lender appointed as such after
the Closing Date may amend this Agreement as the Administrative Agent reasonably
determines is necessary or appropriate to reflect such appointment. Each Issuing
Lender shall provide to the Administrative Agent a list of outstanding Letters
of Credit issued by it (together with type and amounts) on a monthly basis.

3.10 Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrowers
shall be obligated to reimburse the Issuing Lender hereunder for any and all
drawings under such Letter of Credit. The Borrowers hereby acknowledge that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrowers, and that the Borrowers’ businesses derives
substantial benefits from the businesses of such Restricted Subsidiaries.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and to issue or participate in the Letters of Credit,
except to the extent any such representations and warranties relate, by their
terms, to a specific date, as of the date hereof (and as required under
Section 5.2) the Borrowers hereby represent and warrant to the Administrative
Agent and each Lender that:

4.1 Financial Condition. (a) [reserved].

(b) The audited consolidated balance sheet of the Parent as of December 31, 2018
and the related consolidated statements of income and of cash flows for the
Fiscal Year ended on such date, reported on by and accompanied by an unqualified
report from KPMG, present fairly in all material respects the consolidated
financial condition of the Parent and its consolidated Subsidiaries as of such
date, and the consolidated results of its operations and its consolidated cash
flows for the Fiscal Year then ended. The unaudited consolidated balance sheet
of the Parent and its Subsidiaries as of June 30, 2019, and the related
unaudited consolidated statements of income and cash flows for the six-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of the Parent and its consolidated Subsidiaries
as of such date, and the consolidated results of its operations and its
consolidated cash flows for the three-month period then ended (subject to normal
year-end audit adjustments and the absence of footnotes). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as disclosed therein).

 

69



--------------------------------------------------------------------------------

4.2 No Change. Since December 31, 2018, there has been no development or event
that has had or is reasonably expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, except to the extent, with
respect to a Subsidiary, where any failure to maintain existence or good
standing would not have a Material Adverse Effect, (b) has the corporate or
other organizational power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the lack of any such power or
authority would not reasonably be expected to cause a Material Adverse Effect,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all applicable Requirements of Law (excluding Environmental Laws
and ERISA, but including the Patriot Act) except to the extent that the failure
to comply therewith would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate or organizational power and authority to make, deliver and perform the
Loan Documents to which it is a party and, in the case of each Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
corporate or organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of
each Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any Governmental Authority or any other Person
is required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents to which a Loan Party is a party, except
(a) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Administrative Agent, (b) the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, (c) those filings and actions agreed by the
parties to be taken after the Closing Date pursuant to and in accordance with
the terms of the Security Documents and (d) any consent, authorization, filing
or notice, where the failure to obtain any such consent or authorization or to
make any such filing or give any such notice would not reasonably be expected to
have a Material Adverse Effect. This Agreement has been, and each Loan Document
will be, duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights or
remedies generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents to which a Loan Party is a party, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not (a) violate any Requirement of Law applicable to any Loan Party or any
Contractual Obligation of any Group Member, except where any such violation
would not reasonably be expected to result in a Material Adverse Effect, or
(b) result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents), except where any such creation or imposition of any such Lien would
not reasonably be expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Parent, threatened by or against any Group Member or against any of their
respective properties or revenues which is reasonably expected to have a
Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect which would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property. Each Group Member has (i) with respect to its real
property that is Mortgaged Property, good record title in fee simple or fee
simple with respect to surface rights only or, valid lease-hold interests with
respect to property that is leased, (ii) with respect to its other real
property, valid lease-hold interests in, easements or other limited property
interests in all such, and (iii) with respect to its other property, good title
to, or a valid leasehold interest in all such other property except, in each
case, (i) where the failure to have such interests does not have a material
adverse effect on the current operations of the Business of the owner of such
other real property or other property and (ii) for all Liens permitted by
Section 7.3.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except for any failures to own or license such Intellectual Property
which would not reasonably be expected to have a Material Adverse Effect. No
material claim has been asserted against any Group Member and is pending by any
Person challenging the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Parent know of any
valid basis for any such claim, except, in each case, for claims that would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Parent, the use of Intellectual Property by each Group Member does not
infringe on the rights of any Person, except for such infringements that, in the
aggregate, are not reasonably expected to have a Material Adverse Effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material Tax returns, which, to the knowledge of the Parent, are
required to be filed by such Group Member and has paid or made provision for the
payment of all Taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property in respect thereof received
by such Group Member, and all other Taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority (other than, in each case,
(a) any Taxes the amount or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member and (b) other Taxes where any such failure to file or any such failure to
pay would not reasonably be expected to have a Material Adverse Effect); no Tax
Lien has been filed in respect of any material amount of unpaid Taxes in respect
of which, to the knowledge of the Parent, any claim is being asserted, except
where such claim is not reasonably expected to result in a Material Adverse
Effect with respect to any such Tax.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Parent will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with said Regulation U and any applicable forms required from time to
time thereunder. No Loan Party is or will be principally engaged or
substantially involved in the business of extending credit for the purpose of
“buying” or “carrying” any “margin stock.”

 

71



--------------------------------------------------------------------------------

4.12 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes, lockouts
or slowdowns against any Group Member pending or, to the knowledge of the
Parent, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member in respect of employee health and welfare
insurance have been paid or accrued as a liability on the most recent audited
financial statements of the relevant Group Member.

4.13 ERISA. (a) Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect: (i) each Group Member
and each ERISA Affiliate are in compliance with the applicable provisions of
ERISA and the provisions of the Code relating to Plans; (ii) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur; (iii) all
liabilities required to be accrued by Accounting Standards Codification No. 715:
Compensation Retirement Benefits with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with Accounting Standards
Codification No. 715: Compensation Retirement Benefits; and (iv) the present
value of all accumulated benefit obligations under each Pension Plan (based on
the assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation Retirement Benefits) did not, as of the date of the most recent
audited financial statement reflecting such amounts, exceed the Fair Market
Value of the assets of such Pension Plan allocable to such accrued benefits.

(b) No Borrower is or will be using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans to make payments on the Loans, the Letters of Credit or the Commitments.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Federal or state statue or regulation (other
than Regulation X of the Board) that limits its ability to incur Indebtedness
under the Loan Documents.

4.15 Subsidiaries. Schedule 4.15 lists the correct legal name and jurisdiction
of incorporation or formation of all of the Subsidiaries of the Parent as of the
Closing Date.

4.16 Use of Proceeds. The proceeds of the Loans shall be used to finance capital
expenditures, acquisitions, working capital needs, the making of distributions,
payment of dividends, repayment of Indebtedness and for other general corporate
purposes of the Parent and its Subsidiaries.

4.17 Environmental Matters. Except to the extent that the following would not
reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and during its period of ownership, lease or
operation of the Properties, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations that constitute a violation
of, or would reasonably be expected to give rise to liability on the part of
such Group Member under, any applicable Environmental Law;

(b) no Group Member has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding any
applicable Environmental Laws with regard to any of the Properties or the
business operated by any Group Member (the “Business”),

 

72



--------------------------------------------------------------------------------

nor does any Responsible Officer of the Parent have knowledge that any such
notice has been threatened in writing;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner that would reasonably be
expected to give rise to liability on the part of any Group Member under, any
applicable Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any Property in
violation of, or in a manner that would reasonably be expected to give rise to
liability on the part of any Group Member under, any applicable Environmental
Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer of the Parent, threatened in
writing, under any Environmental Law to which any Group Member is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of any applicable Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the five-year period prior to the date on which this representation is
made or deemed made on the date of any extension of credit been in compliance,
with all applicable Environmental Laws; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information (other than
information of a general economic or industry-specific nature), contained in
this Agreement, any other Loan Document or any other document, written
certificate or written statement furnished by or on behalf of any Loan Party to
the Administrative Agent or the Lenders, or any of them, for use in connection
with the this Agreement or the other Loan Documents, taken as a whole with all
other certificates, documents and written statements furnished prior to or
substantially contemporaneously therewith, contained, as of the date such
statement, information, written document or written certificate was so
furnished, any untrue statement of a material fact or omitted to state a
material fact known to the Parent and necessary to make the statements contained
herein or therein, in light of the circumstances under which they were or will
be made not materially misleading; provided that, with respect to projections
and pro forma financial information contained in the materials referenced above
the Borrowers represent only that such information was prepared in good faith
based upon estimates and assumptions believed by management of the Parent to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the Closing Date, the Borrowers have disclosed to the
Lenders all facts known to them that would reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will, to the extent
required therein, be effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable security interest

 

73



--------------------------------------------------------------------------------

under the New York UCC in the Collateral described therein. In the case of the
Pledged Stock described in the Guarantee and Collateral Agreement constituting
certificated securities (as defined in the New York UCC), when such certificated
securities are delivered to the Administrative Agent (together with a properly
completed and signed stock power or endorsement executed in blank), the security
interest created under the Guarantee and Collateral Agreement will constitute a
fully perfected security interest in all right, title and interest of the
pledgors thereunder in such Pledged Stock, prior and superior in right to any
other Person, to the extent that such security interest can be perfected under
the New York UCC. In the case of the other Collateral described in the Guarantee
and Collateral Agreement, when uniform commercial code financing statements in
appropriate form are filed in the applicable offices, the security interest
created under the Guarantee and Collateral Agreement shall constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in such Collateral to the extent perfection can be obtained by filing uniform
commercial code financing statements, prior and superior to the rights of any
other Person (except for rights secured by Liens permitted by Section 7.3).

(b) Each of the Mortgages, upon execution and delivery thereof by the parties
thereto, will be effective to create or continue, as applicable, in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in all the applicable mortgagor’s right, title and
interest in and to the Mortgaged Properties subject thereto and the proceeds
thereof, and when the Mortgages are filed in the jurisdictions specified
therein, each such Mortgage shall constitute a fully perfected security interest
in all right, title and interest of the mortgagors in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior to the rights of any
other Person (except for rights secured by Liens permitted by Section 7.3).
Schedule 1.1B lists, as of the Closing Date, each parcel of owned real property
located in the United States and held by the Parent or any of its Restricted
Subsidiaries (other than Excluded Subsidiaries) that has a value, in the
reasonable opinion of the Parent, in excess of $10,000,000 (other than (i) real
properties owned as of the Closing Date by Ceredo Liquid Terminal, LLC, Kanawha
River Terminals LLC, and Suncoke Lake Terminal LLC and (ii) the real properties
owned as of the Closing Date in Granite City, IL and Buchanan County, VA which
properties are not required to be made subject to a Mortgage).

4.20 Solvency. Immediately after the consummation of the Transactions to occur
on the Closing Date, including the making of each Loan to be made on the Closing
Date and as of the date of each other extension of credit hereunder after, in
each case, the application of the proceeds of such Loans, and after giving
effect to the rights of subrogation and contribution under the Guarantee and
Collateral Agreement and otherwise, the Parent and its Restricted Subsidiaries,
taken as a whole and on a consolidated basis, will be Solvent.

4.21 OFAC. None of the Parent, nor any of its Subsidiaries, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer, or
employee thereof, is an individual or entity that is, or is owned or controlled
by any individual or entities that are (i) currently the subject or target of
any Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals,
or, to the extent applicable, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction.

4.22 Anti-Corruption Laws. The Parent and its Subsidiaries have conducted their
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, and, to the extent applicable, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws, to the extent applicable.

 

74



--------------------------------------------------------------------------------

4.23 EEA Financial Institution. No Loan Party is an EEA Financial Institution.

4.24 Flood Insurance. Each Loan Party maintains, if available, flood hazard
insurance (for which all premiums then due have been paid) on all real property
that is located in a special flood hazard area and that constitutes Collateral,
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise required by the Administrative Agent to
comply with applicable law or the requirements of its regulators.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrowers and each Person listed on Schedule 1.1A, and
(ii) the Guarantee and Collateral Agreement, executed and delivered by the
Parent and each Restricted Subsidiary that is not an Excluded Subsidiary.

(b) Approvals. All governmental and third party approvals necessary in
connection with the Transactions, the continuing operations of the Group Members
and the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the Transactions or
the financing contemplated hereby.

(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), at least two
Business Days before the Closing Date.

(d) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit B,
with appropriate insertions and attachments, including the certificate of
incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party (to the extent
such jurisdiction provides such certifications), and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization
(to the extent such jurisdiction issues such certificates).

(e) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, in each case in form and substance reasonably
satisfactory to the Administrative Agent:

(i) the legal opinion of Perkins Coie LLP, counsel to the Parent and its
Subsidiaries; and

(ii) the legal opinion of local counsel in Ohio and Louisiana and of such other
special and local counsel as may be reasonably requested by the Administrative
Agent.

 

75



--------------------------------------------------------------------------------

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(f) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock (to
the extent such shares are certificated) pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(g) Filings, Registrations and Recordings. Each document required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall be
in proper form for filing, registration or recordation.

(h) Mortgages, etc.

(i) [reserved].

(ii) With respect to each Mortgaged Property, the Administrative Agent shall
have received a Mortgage applicable to such property, executed and delivered by
a duly authorized officer of each party thereto. In any jurisdiction which
requires the payment of mortgage recording tax, the maximum amount secured by
any Mortgage shall be subject to the reasonable approval of the Administrative
Agent, not to exceed the value of the property (together with improvements).

(iii) With respect to each Mortgaged Property, ALTA mortgagee title insurance
policies issued by a title insurance company acceptable to the Administrative
Agent with respect to such Mortgaged Property (or such amendments and
endorsements to existing title policies with respect to such Mortgaged
Property), assuring the Administrative Agent that the Mortgage covering such
real property creates a valid and enforceable first priority mortgage lien on
such real property, free and clear of all defects and encumbrances except
Permitted Liens, which title insurance policies shall otherwise be in form and
substance satisfactory to the Administrative Agent and shall include such
endorsements as are requested by the Administrative Agent (including ALTA 10.1
(date down), ALTA 11.2 (mortgage modification), ALTA 12 (aggregation/tie-in) and
ALTA 14 (future advance) or state law equivalents, together with additional
coverage added to the ALTA 11.2 as necessary). The Administrative Agent shall
have received evidence satisfactory to it that all premiums in respect of each
such policy, all charges for mortgage recording tax, and all related expenses,
if any, have been paid. Notwithstanding the foregoing, with respect to any
endorsements which Administrative Agent may reasonably request and which are
charged as a percentage of the base title premium, the Administrative Agent will
reasonably consider Borrowers’ reasonable requests for alternative and less
expensive forms of assurance or protection or for the elimination of such
request entirely.

(iv) If requested by the Administrative Agent, the Administrative Agent shall
have received (A) a policy of flood insurance that (1) covers any parcel of
improved real property that is encumbered by any Mortgage (except that flood
insurance shall be required

 

76



--------------------------------------------------------------------------------

only with respect to such portions of such real property which are improved with
buildings and improvements of a substantial nature which are material to the
conduct of the business presently being conducted thereon, or as to which the
Administrative Agent is required by law to require such flood insurance), (2) is
written in an amount not less than the outstanding principal amount of the
indebtedness secured by such Mortgage that is reasonably allocable to such real
property or the maximum limit of coverage made available with respect to the
particular type of property under the National Flood Insurance Act of 1968,
whichever is less, and (3) has a term ending not later than the maturity of the
Indebtedness secured by such Mortgage and (B) confirmation that the Parent has
received the notice required pursuant to Section 208(e)(3) of Regulation H of
the Board.

(i) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 4.03(i) of the Guarantee and
Collateral Agreement.

(j) Existing Parent Credit Agreement. The Existing Parent Credit Agreement shall
be repaid in full and all commitments thereunder and security interests related
thereto shall be terminated.

(k) Patriot Act. To the extent requested by a Lender at least 5 days prior to
the Closing Date, the Loan Parties shall have provided to such Lender all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act.

(l) Beneficial Ownership. At least 5 days prior to the Closing Date, if a Loan
Party qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall deliver a Beneficial Ownership Certification in relation to
such Loan Party.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent (i) any such representations and warranties
relate, by their terms, to a specific date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such specific date and (ii) any such representations and warranties are
qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Notice. In the case of the borrowing of a Loan, the Administrative Agent
shall have received a Loan Notice as required by Section 2.2 or, in the case of
the issuance of a Letter of Credit, the Issuing Lender shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 3.2.

 

77



--------------------------------------------------------------------------------

Each borrowing by, and issuance of a Letter of Credit on behalf of, a Borrower
hereunder shall constitute a representation and warranty by the Borrowers as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrowers hereby agree that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrowers shall
and shall cause each of their respective Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each Fiscal Year, a copy of the audited
consolidated balance sheet of the Parent and its consolidated Subsidiaries as at
the end of such year and the related audited consolidated statements of income
and of cash flows for such year, setting forth in each case in comparative form
the figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG or other independent certified public accountants of nationally
recognized standing (it being understood that the report referred to in this
sentence is the report with respect to the Parent’s audited financial statements
and not any report with respect to the effectiveness of the Parent’s internal
controls over financial reporting); and

(b) not later than 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, the unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries as of the end of such Fiscal Quarter
and the related unaudited consolidated statements of income and of cash flows
for such Fiscal Quarter and the portion of the Fiscal Year through the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding previous Fiscal Quarter and corresponding portion of the Parent’s
previous Fiscal Year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
absence of footnotes).

All such financial statements shall be fairly stated in all material respects
and shall be prepared in reasonable detail and in accordance with GAAP applied
(except as approved by such accountants or officer, as the case may be, and
disclosed therein) consistently throughout the periods reflected therein. Any
documents required to be delivered pursuant to subsection (a) or (b) above or
Section 6.2(d) or 6.2(e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Parent posts such documents, or provides a link thereto, on the Parent’s
website on the internet at the following website address: www.suncoke.com; or
(ii) on which such documents are posted on the Parent’s behalf on Syndtrak,
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party or
SEC website or whether sponsored by the Administrative Agent; provided that the
Parent shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents to the extent any Lender or the Administrative Agent
reasonably demonstrates that it cannot access or obtain such documents).

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender:

 

78



--------------------------------------------------------------------------------

(a) to the extent consistent with the internal policies of the independent
public accountants reporting on the financial statements referred to in
Section 6.1(a), concurrently with the delivery of such financial statements, a
certificate of such independent certified public accountants (which certificate
may be limited to accounting matters and disclaim responsibility for legal
interpretation) stating that in making the examination necessary for such report
no knowledge was obtained of any Default or Event of Default pursuant to
Section 7.1, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by each
Group Member with the financial covenants contained herein as of the last day of
the Fiscal Quarter or Fiscal Year, as the case may be, and (iii) in the case of
annual financial statements, to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party and (2) a description of any Person that has
become a Group Member, in each case since the date of the most recent report
delivered pursuant to this clause (b) (or, in the case of the first such report
so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 60 days after the end
of each Fiscal Year, a detailed consolidated budget for the following Fiscal
Year (including a projected consolidated balance sheet of the Parent and its
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
reasonable description of the underlying assumptions applicable thereto), and,
promptly when available, significant revisions, if any, of such budget with
respect to such Fiscal Year (collectively, the “Projections”);

(d) within 45 days after the end of each Fiscal Quarter (or 90 days, in the case
of the fourth Fiscal Quarter of each Fiscal Year), a narrative discussion and
analysis of the financial condition and results of operations of the Parent and
its Subsidiaries for such Fiscal Quarter and for the period from the beginning
of the then current Fiscal Year to the end of such Fiscal Quarter, together with
a summary comparison of the portion of the Projections covering such periods and
of the comparable periods of the previous year;

(e) within 10 Business Days (or such longer period as the Administrative Agent,
in its sole discretion, shall agree to) after the same are sent, copies of all
financial statements and material reports that the Parent sends to the holders
of any class of its debt securities or public equity securities and, within 10
Business Days (or such longer period as the Administrative Agent, in its sole
discretion, shall agree to) after the same are filed, copies of all financial
statements and reports that the Parent may make to, or file with, the SEC;

(f) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
requests with respect to any Multiemployer Plan; provided, that if the relevant
Group Members or ERISA Affiliates have not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plans, then,
upon reasonable request of the Administrative Agent, such Group

 

79



--------------------------------------------------------------------------------

Member or the ERISA Affiliate shall, to the extent and at the times permitted by
Sections 101(k) and 101(l) of ERISA, promptly make a request for such documents
or notices from such administrator or sponsor and the Parent shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof;

(g) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws; and

(h) promptly, such additional available information regarding the business or
financial condition of the Group Members (not otherwise required to be delivered
to the Administrative Agent or any Lender under any Loan Document) as the
Administrative Agent, or any Lender acting through the Administrative Agent, may
from time to time reasonably request.

Each Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
any Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute non-public information, they shall be treated as set forth in
Section 10.15); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.” Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.3 [Reserved].

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence in its jurisdiction of
organization and (ii) take all reasonable action required to maintain all
rights, privileges and franchises required in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
Section 7.5 and except, in the case of clause (ii) above, to the extent that any
other failure to do so would not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property in its business in
good working order and condition (ordinary wear and tear and planned maintenance
shutdowns excepted) except for any failures to maintain such property that would
not reasonably be expected to have a Material Adverse Effect, (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks as are usually
insured against in the same general

 

80



--------------------------------------------------------------------------------

area by companies engaged in the same or a similar business and (c) without
limiting the forgoing, (i) maintain, if available, flood hazard insurance (for
which all premiums then due have been paid) on all real property that is located
in a special flood hazard area and that constitutes Collateral, on such terms
and in such amounts as required by The National Flood Insurance Reform Act of
1994 or as otherwise required by the Administrative Agent to comply with
applicable law or the requirements of its regulators, (ii) furnish to the
Administrative Agent evidence of the renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) upon any Responsible Officer obtaining knowledge thereof, furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.

6.6 Inspection of Property; Books and Records. (a) Keep proper books of records
and account in which entries which are full, true and correct in all material
respects and in conformity with GAAP and all applicable material Requirements of
Law shall be made of all dealings and transactions in relation to its business
and activities, and (b) permit representatives of the Administrative Agent or
any Lender to visit and inspect any of its material properties and examine and
make abstracts from any of its books and records at any reasonable time, upon
reasonable prior written notice delivered to the Parent and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial condition of the Group Members with officers and employees of the
Group Members and with their independent certified public accountant; provided,
however, that all such inspections shall be coordinated by the Lenders and the
Administrative Agent, and by the Administrative Agent with the Parent in order
to minimize disruption of the Group Members’ business, and so long as no Event
of Default has occurred and is continuing, such inspections shall be limited to
two per Fiscal Year.

6.7 Notices. Promptly give notice to the Administrative Agent (for delivery to
each Lender) of the following upon any Responsible Officer obtaining knowledge
thereof:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member which would reasonably be expected to have a Material Adverse
Effect, (ii) litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority by or against any Group Member in which there is a
reasonable expectation of a determination adverse to such Group Member that
would reasonably be expected to have a Material Adverse Effect or (iii) any
early termination of, or force majeure event under, any coke sales agreements
and energy sales agreements with AK Steel, ArcelorMittal or U.S. Steel (solely
in the case of any force majeure event, to the extent such force majeure event
would reasonably be expected to continue for a period of two weeks or more);

(c) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding the Threshold
Amount, as soon as possible and in any event within 10 days after the Parent
knows or has reason to know thereof; and

(d) any other development or event that has had or would reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

81



--------------------------------------------------------------------------------

6.8 Environmental Laws.

(a) Comply in all material respects with all applicable Environmental Laws, and
obtain and comply with, in all material respects and maintain any and all
licenses, approvals, notifications, registrations or permits materially required
to be obtained and maintained by any Group Member by applicable Environmental
Laws.

(b) Except as otherwise could not reasonably be expected to have a Material
Adverse Effect, conduct and complete all investigations and all remedial,
removal and other actions in respect of any Materials of Environmental Concern
required to be conducted or completed by any Group Member under Environmental
Laws and promptly comply with all lawful orders and directives of all
Governmental Authorities applicable to any Group Member regarding Environmental
Laws, except to the extent that the same are being contested in good faith by
appropriate proceedings.

6.9 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (i) deposit accounts opened with
any Lender, (ii) real property, (iii) Excluded Collateral, (iv) any property
described in paragraph (b), (c) or (d) below, (v) any property subject to a Lien
expressly permitted by Section 7.3(e) and (vi) as otherwise set forth in the
Security Documents) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, within thirty (30) days after the
acquisition thereof (or such longer period as the Administrative Agent, in its
sole discretion, shall agree to) (A) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent reasonably requests to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (B) take all actions reasonably requested by the
Administrative Agent to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected security interest (to the extent and with the priority
required by the Guarantee and Collateral Agreement in such property), including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof and any related mineral rights owned by any
Loan Party intended to be accessed through such real property) of at least
$50,000,000 (as determined at the time of acquisition) that is acquired after
the Closing Date by any Loan Party (other than (i) Excluded Collateral, (ii) any
such real property subject to a Lien expressly permitted by Section 7.3(e) and
(iii) as otherwise set forth in the Security Documents), deliver, or cause to be
delivered, within sixty (60) days after the acquisition of such real property
(or such longer period as the Administrative Agent, in its sole discretion,
shall agree to), to the extent the same would be required under Section 5.1(h)
if such real property were owned by a Loan Party on the Closing Date, (A) a
fully executed Mortgage, in favor of the Administrative Agent, for the benefit
of the Lenders, covering such real property (with a maximum value not to exceed
the cost of acquisition (excluding the value of any such mineral rights) in any
jurisdiction in which a mortgage recording tax is payable), subject to Liens as
permitted pursuant to Section 7.3, (B) provide the Administrative Agent with
title and extended coverage insurance covering such real property in an amount
not in excess of the existing Revolving Commitments and outstanding Term Loans
at the time of acquisition, subject to the same general provisions as contained
in Section 5.1(h)(iii), as well as a current survey thereof together with a
surveyor’s certificate (if applicable) in form and substance reasonably
satisfactory to the Administrative Agent, subject to the same general provisions
of Section 5.1(h)(ii); provided, however, that the survey requirements of this
Section 6.9(b) may be satisfied by a customary “no change” affidavit with
respect to any pre-existing or newly commissioned survey obtained in connection
with such acquisition (if acceptable for survey coverage), and (C) if requested
by the

 

82



--------------------------------------------------------------------------------

Administrative Agent, legal opinions relating only to the validity and
enforceability (but not the priority) of the Lien of such Mortgage, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, if the fee
interest in such real property shall be acquired without a title policy and/or
survey which would otherwise meet the foregoing requirements of this
Section 6.9(b), then the title policy and/or survey requirements of this
Section 6.9(b) shall be limited to that portion of such fee interest which
comprises the most valuable real property as used in or material to the business
currently conducted thereon at the time of the delivery in question, as
reasonably determined by the Administrative Agent; provided however that with
respect to the remainder of the fee interest in such property, the title company
shall certify only that the mortgagor is the owner of record based on recorded
deeds with respect to such real property, subject to all matters of record, all
title defects, and all standard exclusions and exceptions.

(c) With respect to any new Restricted Subsidiary created or acquired after the
Closing Date by any Loan Party (which, for the purposes of this paragraph (c),
shall include any existing Restricted Subsidiary that ceases to be an Excluded
Subsidiary), within thirty (30) days of such creation or acquisition (or such
longer period as the Administrative Agent, in its sole discretion, shall agree
to) (i) unless such Restricted Subsidiary is a Foreign Subsidiary, execute and
deliver to the Administrative Agent such amendments or supplements to the
Guarantee and Collateral Agreement as the Administrative Agent reasonably
requests to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected security interest (to the extent and with the priority required by the
Guarantee and Collateral Agreement) in the Capital Stock of such new Restricted
Subsidiary that is owned by any Loan Party, (ii) unless such Restricted
Subsidiary is a Foreign Subsidiary, deliver to the Administrative Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) unless such Restricted Subsidiary is an
Excluded Subsidiary, cause such new Restricted Subsidiary (A) to become a party
to (1) at the option of the Parent, this Agreement as a “Borrower” and (2) the
Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected security interest (to the extent and with the priority required by the
Guarantee and Collateral Agreement) in the Collateral described in the Guarantee
and Collateral Agreement with respect to such new Restricted Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or as
may be reasonably requested by the Administrative Agent and (C) to deliver to
the Administrative Agent a certificate of such Restricted Subsidiary,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(d) With respect to any new Restricted Subsidiary that is a Foreign Subsidiary
created or acquired after the Closing Date by any Group Member (other than by
any Group Member that is an Excluded Subsidiary), within thirty (30) days of
such creation or acquisition (or such longer period as the Administrative Agent,
in its sole discretion, shall agree to) (i) execute and deliver to the
Administrative Agent such amendments or supplements to the Guarantee and
Collateral Agreement as the Administrative Agent reasonably requests to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected security
interest (to the extent and with the priority required by the Guarantee and
Collateral Agreement) in the Capital Stock of such new Subsidiary that is
directly owned by any Loan Party, provided that in no event shall more than 65%
of the total outstanding voting Capital Stock of any such new Subsidiary be
required to be so pledged, (ii) deliver to the Administrative Agent the
certificates (if any) representing such Capital Stock,

 

83



--------------------------------------------------------------------------------

together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(e) Notwithstanding anything contained in any Loan Document to the contrary,
(i) no Group Member shall be required to take any action in any jurisdiction to
create any security interest in assets located or titled outside of the United
States (or any political subdivision thereof) or to perfect any security
interests in such assets, (ii) no Group Member shall be required to enter into
any security agreement governed by the laws of any jurisdiction other than the
United States (or any political subdivision thereof) and (iii) except as
provided in Section 6.13, no Group Member shall be required to enter into any
account control agreements with respect to deposit or securities accounts or
take any other steps to perfect any security interest in such accounts or cash
or cash equivalents.

6.10 Payment of Taxes. The Borrowers will pay and discharge, and will cause each
of the Restricted Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, which, if
unpaid, may reasonably be expected to become a lien or charge upon any
properties of the Borrowers or any of the Restricted Subsidiaries not otherwise
permitted under this Agreement; provided that none of the Borrowers or any of
the Restricted Subsidiaries shall be required to pay any such tax, assessment,
charge or levy which is being contested in good faith and by proper proceedings
if it has maintained adequate reserves with respect thereto in accordance with
GAAP or which would not reasonably be expected to constitute a Material Adverse
Effect.

6.11 Designation of Subsidiaries.

(a) Subject to Section 6.11(b) below, the board of directors of the Parent may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Parent therein at the date of designation in an amount equal
to the Fair Market Value of the Parent’s investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

(b) The Parent may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) the Parent shall be in compliance on a Pro Forma Basis with the covenants
set forth in Section 7.1, calculated as of the last day of the most recently
ended fiscal quarter of the Parent for which financial statements have been
delivered pursuant to Section 6.1;

(ii) no Default or Event of Default exists or would result therefrom; and

(iii) in the case of clause (x) only, (A) the Subsidiary to be so designated
does not (directly, or indirectly through its Subsidiaries) own any Capital
Stock or own or hold any Lien on any property of the Parent or any Restricted
Subsidiary, and (B) to the extent any Indebtedness of the Subsidiary is not
Non-Recourse Debt, any guarantee thereof by the Parent or any Restricted
Subsidiary is permitted under Sections 7.2 and 7.8.

 

84



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement,
(i) none of SXCP or its Restricted Subsidiaries may be designated as an
Unrestricted Subsidiary and (ii) for purposes of determining whether the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary complies
with Section 7.8, such compliance shall be determined without utilization of the
investment capacity provided by Section 7.8(u) and Section 7.8(v).

6.12 Anti-Corruption Laws.

Conduct, and cause each of its Subsidiaries to conduct, its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, and if
applicable to any Group Member, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.

6.13 Deposit Accounts.

Maintain the domestic deposit accounts of the Loan Parties (other than any such
domestic deposit accounts constituting Excluded Collateral and any such domestic
deposit account having amounts on deposit of less than $250,000) with
(a) Lenders or (b) other financial institutions that have entered into an
agreement with the Administrative Agent granting control over such deposit
account to the Administrative Agent; provided, that, after the Closing Date, in
the event that any Lender with whom any Loan Party maintains any domestic
deposit account (other than any such domestic deposit accounts constituting
Excluded Collateral and any such domestic deposit account having amounts on
deposit of less than $250,000) ceases to be a Lender, the Loan Parties shall
have ninety (90) days from the date on which such former Lender ceases to be a
Lender to comply with the requirements of this Section 6.13 which respect to any
such applicable domestic deposit accounts maintained with such former Lender.

SECTION 7

NEGATIVE COVENANTS

The Borrowers hereby agree that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, no Borrower shall, and no
Borrower shall permit any of its Restricted Subsidiaries to, directly or
indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as at the last day of any period of four consecutive Fiscal Quarters to exceed
4.50 to 1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio determined as of the last day of any period of four consecutive
Fiscal Quarters to be less than 2.50 to 1.00.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Parent or any Restricted Subsidiary to the Parent or any
Restricted Subsidiary; provided that (i) Indebtedness owed by any Restricted
Subsidiary that is not

 

85



--------------------------------------------------------------------------------

a Loan Party to the Parent, any Borrower or any Guarantor shall be subject to
Section 7.8 and (ii) Indebtedness owed by a Loan Party to any Restricted
Subsidiary that is not a Loan Party shall be subordinated in right of payment to
the Obligations;

(c) Guarantee Obligations by (i) the Parent or any Restricted Subsidiary of
Indebtedness of the Parent or any Restricted Subsidiary; provided that
guarantees by the Parent or any Guarantor of Indebtedness of any Restricted
Subsidiary that is not a Loan Party shall be subject to Section 7.8; (ii) the
Parent or any Restricted Subsidiary of Indebtedness or other obligations of
Claymont to Indiana Harbor Partnership, as in effect on the Closing Date; and
(iii) the Parent or any Restricted Subsidiary pursuant to the Transaction
Documentation;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing thereof;

(e) Indebtedness of the Parent or any Restricted Subsidiary incurred in
connection with any Sale and Leaseback Transaction provided that the amount of
the Capital Lease Obligations outstanding at any time in connection with such
Sale and Leaseback Transactions shall not exceed the greater of (i) $30,000,000
and (ii) 2.0% of Consolidated Net Tangible Assets (determined at the time of
incurrence) and in each case any Permitted Refinancing thereof;

(f) (i) Indebtedness of SXCP and FinCo in respect of the 2017 Senior Notes
outstanding on the Closing Date in an aggregate amount not to exceed
$700,000,000 and (ii) Guarantee Obligations of any other Loan Party in respect
of such Indebtedness:

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(h) Indebtedness of the Parent or any Restricted Subsidiary consisting of the
financing of insurance premiums;

(i) Indebtedness arising from agreements of the Parent or any Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
earnouts or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or any Subsidiary;

(j) (i) Indebtedness of any Person in existence on the date such Person becomes
a Restricted Subsidiary as a result of an acquisition by the Parent or any
Restricted Subsidiary or (ii) Indebtedness of the Parent or any Restricted
Subsidiary incurred to finance the acquisition, construction, development,
design or improvement of any assets (real or personal), including Capital Lease
Obligations, mortgage financings, industrial revenue bonds, purchase money
obligations, Disqualified Capital Stock, synthetic lease obligations and any
Indebtedness assumed in connection with the acquisition of any such assets (real
or personal) or secured by a Lien on any such assets before the acquisition
thereof; and any Permitted Refinancing thereof; provided that the aggregate
principal amount of Indebtedness outstanding at any time and permitted by this
clause (j) shall not exceed the greater of $175,000,000 and 12% of Consolidated
Net Tangible Assets (determined at the time of incurrence), and in each case,
any Permitted Refinancing thereof;

(k) (i) Acquired Debt or (ii) Indebtedness incurred to finance an acquisition of
Persons that are acquired by the Parent or any of its Restricted Subsidiaries or
merged into the Parent or a Restricted Subsidiary in accordance with the terms
hereof, provided that, (A) in the case of

 

86



--------------------------------------------------------------------------------

Indebtedness incurred under clause (ii) of this Section 7.2(k), after giving
effect to such acquisition and the incurrence thereof (1) the Consolidated Net
Leverage Ratio, calculated on a Pro Forma Basis, shall be equal to or less than
the applicable Consolidated Net Leverage Ratio for the most recently ended Test
Period set forth in Section 7.1(a) minus 0.25 (e.g., 4.50 shall be reduced to
4.25), (B) in the case of Indebtedness incurred under clause (i) of this
Section 7.2(k), such Indebtedness shall not be secured unless the Consolidated
Senior Secured Debt Ratio, calculated on a Pro Forma Basis, would be no greater
than 2.00 to 1.00 for the most recently ended Test Period and (C) in the case of
Indebtedness incurred under clause (i) or (ii) of this Section 7.2(k) (1) the
Parent is in compliance with Section 7.1 on a Pro Forma Basis and (2) no Event
of Default shall have occurred and be continuing or would result therefrom and
in each case, any Permitted Refinancing thereof;

(l) Subordinated Debt in an aggregate principal amount not to exceed at any one
time outstanding $30,000,000;

(m) Specified Bilateral Letters of Credit in an aggregate amount not to exceed
$20,000,000 at any one time outstanding;

(n) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed the greater of (i) $100,000,000 and (ii) 7.5% of Consolidated Net
Tangible Assets (determined at the time of incurrence) at any time outstanding
and any Permitted Refinancing thereof;

(o) Indebtedness of the Parent or any Restricted Subsidiary in connection with
one or more standby or trade-related letters of credit, performance bonds, bid
bonds, appeal bonds, bankers acceptances, insurance obligations, workers’
compensation claims, health or other types of social security benefits, surety
bonds, completion guarantees or other similar bonds and obligations, including
self-bonding arrangements, issued by the Parent or a Restricted Subsidiary in
the ordinary course of business or pursuant to self-insurance obligations and in
each case not in connection with the borrowing of money or the obtaining of
advances;

(p) Hedging Agreements of the Parent or any Restricted Subsidiary not entered
into for speculation;

(q) the incurrence by the Parent or Restricted Subsidiaries of liability in
respect of Indebtedness of any Unrestricted Subsidiary of the Parent or any a
partnership or joint venture that is not a Restricted Subsidiary, but only to
the extent that such liability is the result of the Parent’s or any such
Restricted Subsidiary’s being a general partner or member of, or owner of an
equity interest in, such Unrestricted Subsidiary or partnership or joint venture
and not as guarantor of such Indebtedness, not to exceed at any one time
outstanding $10,000,000;

(r) additional Indebtedness of the Parent or any of its Restricted Subsidiaries
in an aggregate principal amount (for the Parent and all Restricted
Subsidiaries) not to exceed the greater of (i) $75,000,000 and (ii) 5.0% of
Consolidated Net Tangible Assets (determined at the time of incurrence) at any
time outstanding and any Permitted Refinancing thereof; and

(s) other Indebtedness of the Parent and its Restricted Subsidiaries so long as:
(i) at the time of the incurrence or issuance of such Indebtedness, no Event of
Default shall have occurred and be continuing or would result therefrom,
(ii) the Parent is in compliance with Section 7.1 on a Pro Forma Basis after
giving effect to such incurrence; provided that the Consolidated Net Leverage
Ratio, calculated on a Pro Forma Basis, shall be equal to or less than the
applicable

 

87



--------------------------------------------------------------------------------

Consolidated Net Leverage Ratio for the most recently ended Test Period set
forth in Section 7.1(a) minus 0.25 (e.g., 4.50 shall be reduced to 4.25), (iii)
such Indebtedness shall not mature nor have any scheduled amortization prior to
the date that is one year after the Revolving Termination Date and (iv) the
terms of the documentation for such Indebtedness do not require the Parent or
any of its Restricted Subsidiaries to repurchase, repay or redeem such
Indebtedness (or make an offer to do any of the foregoing) upon the happening of
any event (other than as a result of an event of default thereunder or pursuant
to customary “change of control” provisions or asset sale offers) prior to the
Revolving Termination Date or subject to the payment in full of the Obligations.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Parent or its Restricted Subsidiaries, as the
case may be, in conformity with GAAP;

(b) Transaction Liens;

(c) Permitted Liens;

(d) any Lien on any property of the Parent or any Restricted Subsidiary existing
on the date hereof and listed in Schedule 7.3 and any modifications,
replacements, renewals or extensions thereof; provided that the Lien does not
(i) extend to any additional property or (ii) secure any additional obligations,
in each case, other than the initial property so subject to such Lien and the
Indebtedness and other obligations originally so secured, and any modifications,
replacements, renewals, extensions or refinancings thereof permitted hereunder;

(e) Liens on assets acquired, constructed, developed, designed or improved by
the Parent or any Restricted Subsidiary; provided that (i) the Indebtedness
secured by such Liens is permitted by Section 7.2(j), and (ii) such Liens will
only apply to such assets (plus additions, accessions, replacements to or of
such assets);

(f) Liens securing Indebtedness permitted by Section 7.2(e) or (j)(ii); provided
that any such Lien is not extended to cover any other property or assets of the
Parent or any Restricted Subsidiary (except additions, accessions, replacement
and improvements to or of the property or assets subject to such Lien), except
to the extent such extended Lien is permitted to be incurred under any other
clause of this Section 7.3;

(g) any Lien granted in favor of the Swingline Lender or any Issuing Lender
pursuant to arrangements designed to eliminate such Swingline Lender’s or
Issuing Lender’s risk with respect to any Defaulting Lender’s or Defaulting
Lenders’ participation in Swingline Loans or Letters of Credit, respectively, as
contemplated by Section 2.23;

(h) Liens securing Indebtedness or other obligations of the Parent or a
Restricted Subsidiary to a Loan Party;

(i) Liens on Capital Stock of any Unrestricted Subsidiary or Foreign Subsidiary;

(j) Liens on assets of Foreign Subsidiaries securing Indebtedness of any Foreign
Subsidiary permitted under Section 7.2;

 

88



--------------------------------------------------------------------------------

(k) Liens securing obligations under Hedging Agreements of the Parent or any
Restricted Subsidiary permitted under Section 7.2(p) and deposits and margin
payments made in connection therewith, provided that the aggregate amount of
such deposits and margin payments at any time shall not exceed $10,000,000;

(l) Liens incurred in connection with Sale and Leaseback Transactions permitted
under Section 7.2(e);

(m) Liens on property of a Person at the time such Person becomes a Restricted
Subsidiary of the Parent, provided such Liens were not created in contemplation
thereof and do not extend to any other property of the Parent or any Restricted
Subsidiary (except additions, accessions, replacements and improvements to or of
the property or assets subject to such Lien), except to the extent such extended
Lien is permitted to be incurred under any other clause of this Section 7.3;

(n) Liens not otherwise permitted by this Section 7.3 so long as the aggregate
outstanding principal amount of the obligations secured thereby (for the Parent
and all Restricted Subsidiaries) do not exceed the greater of (i) $75,000,000
and (ii) 5.0% of Consolidated Net Tangible Assets at any time outstanding
(determined at the time of incurrence), which Liens, if secured by Collateral,
may be equal and ratable with or junior to the Transaction Liens; provided that
in the event that such Liens are secured by Collateral, such Liens are subject
to an intercreditor agreement reasonably satisfactory to the Administrative
Agent; and

(o) Liens pursuant to the Transaction Documentation as in effect on the Closing
Date, and as amended or modified thereafter on terms that are not materially
less favorable to the Parent and its Restricted Subsidiaries, taken as a whole,
considered in the aggregate taking into account all such substantially
contemporaneous amendments and modifications of the Transaction Documentation.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, or consummate any Delaware LLC Division, except that:

(a) any Restricted Subsidiary of the Parent may be merged or consolidated with
or into the Parent (provided that the Parent shall be the continuing or
surviving Person) or with or into any other Restricted Subsidiary (provided that
if either Restricted Subsidiary was a (i) Subsidiary Guarantor, the surviving or
continuing Person shall be a Guarantor or (ii) Borrower, the surviving or
continuing Person shall be a Borrower);

(b) any Restricted Subsidiary of the Parent may Dispose of any or all of its
assets pursuant to a Disposition permitted by Section 7.5;

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

(d) any Subsidiary (except a Borrower or a Guarantor) may liquidate or dissolve
if (i) the Parent determines in good faith that such liquidation or dissolution
is in the best interests of the Parent and is not materially disadvantageous to
the Lenders and (ii) no Default or Event of Default shall then exist.

 

89



--------------------------------------------------------------------------------

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares or other equity interest of such Restricted Subsidiary’s Capital
Stock to any Person, except:

(a) Dispositions of inventory, used, obsolete or surplus equipment or reserves,
Dispositions related to the burn-off of mines, Dispositions of surface rights
and termination of Mining Leases after the completion of mining and reclamation
and termination or abandonment of water rights no longer needed for mining;

(b) Dispositions of cash, Cash Equivalents or Marketable Securities in any
manner not otherwise prohibited by this Agreement;

(c) Dispositions to the Parent or a Restricted Subsidiary; provided that any
such Dispositions to a Restricted Subsidiary that is not a Loan Party shall
comply with Section 7.8;

(d) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Parent or any Restricted Subsidiary in the ordinary
course of business or consistent with past practice; provided, however, that any
such license or cross-license of technology or other intellectual property shall
be on a non-exclusive basis;

(e) exchanges of assets of the Parent and its Restricted Subsidiaries (other
than cash and Cash Equivalents) for Additional Assets; provided that (i) no
Event of Default has occurred and is continuing or would result therefrom,
(ii) the aggregate Fair Market Value of assets exchanged (determined at the time
of such exchange) does not exceed the greater of $35,000,000 and 2.50% of
Consolidated Net Tangible Assets (determined at the time of exchange) over the
life of this Agreement and (iii) in the event that in one transaction or series
of transactions the Fair Market Value of the assets exceeds $25,000,000, the
Parent or the applicable Restricted Subsidiary receives an opinion from a
nationally recognized firm demonstrating that the assets so swapped are of
reasonably equivalent value;

(f) the sale of assets by the Parent and its Restricted Subsidiaries consisting
of leases and subleases of real property solely to the extent that such real
property is not necessary for the normal conduct of operations of the Parent and
its Restricted Subsidiaries;

(g) Dispositions permitted under Section 7.3, Section 7.4 (other than 7.4(b)),
Section 7.6, Section 7.8 or Section 7.11;

(h) the unwinding of any Hedging Agreements;

(i) the surrender, modification, release or waiver of contract rights (including
under leases, subleases and licenses of real property) or the settlement,
release, modification, waiver or surrender of contract, tort or other claims of
any kind;

(j) the issuance of Disqualified Capital Stock or preferred stock permitted
under Section 7.2;

(k) the issuance of Capital Stock in any Restricted Subsidiary to the extent
consisting of directors’ qualifying shares or shares required by applicable law
to be held by a Person other than the Parent or a Restricted Subsidiary;

 

90



--------------------------------------------------------------------------------

(l) the sale or discounting of receivables in the ordinary course of business
and not as part of a financing transaction;

(m) the disposition of any asset in connection with a Sale and Leaseback
Transaction permitted under Section 7.2(e);

(n) the issuance or sale of Capital Stock by a Restricted Subsidiary to the
Parent or to another Restricted Subsidiary;

(o) [reserved];

(p) Dispositions with an aggregate Fair Market Value not exceeding the greater
of $120,000,000 and 8.5% of Consolidated Net Tangible Assets (determined at the
time of Disposition) over the life of this Agreement; provided that (i) any
Disposition or related series of Dispositions made pursuant to this clause shall
be made for Fair Market Value and for consideration comprising at least 75% cash
and Cash Equivalents, (ii) no Event of Default has occurred and is continuing at
the time of such disposition or would result therefrom, (iii) the Parent is in
compliance with Section 7.1 on a Pro Forma Basis after giving effect to such
Disposition and (iv) the Net Cash Proceeds thereof are applied as required by
Section 2.11(b);

(q) any Disposition in a transaction or series of related transactions of assets
with a Fair Market Value of less than $10,000,000; and

(r) any Disposition pursuant to or contemplated by the Transaction Documentation
as in effect on the Closing Date, and as amended or modified thereafter on terms
that are not materially less favorable to the Parent and its Restricted
Subsidiaries, taken as a whole, considered in the aggregate taking into account
all such substantially contemporaneous amendments and modifications of the
Transaction Documentation.

7.6 Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment except:

(a) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
thereof if, at the date of declaration or notice, such payment would be
permitted under this Section 7.6;

(b) the defeasance, redemption, repurchase or other acquisition, retirement or
repayment of Subordinated Debt with the Net Cash Proceeds from a substantially
concurrent (with any offering within 45 days deemed as substantially concurrent)
(i) incurrence of Subordinated Debt or (ii) offering of Qualified Capital Stock
or contribution of common equity of the Parent or any Restricted Subsidiary;

(c) the Parent may redeem, repurchase or otherwise acquire or retire its Capital
Stock held by current officers, directors or employees or former officers,
directors or employees (or their estates or beneficiaries under their estates or
their immediate family members), of the Parent or any of its Restricted
Subsidiaries upon death, disability, retirement, severance or termination of
employment or pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement under which the Capital
Stock were issued; provided that the aggregate cash consideration paid therefor
in any calendar year after the Closing Date does not exceed an aggregate amount
of $5,000,000 (with unused amounts in any calendar

 

91



--------------------------------------------------------------------------------

year being permitted to be carried over for the two succeeding calendar years);
and provided further that the amount in any calendar year may be increased by an
amount not to exceed the sum of (i) cash proceeds received by the Parent or any
of its Restricted Subsidiaries from the sale of Qualified Capital Stock of the
Parent to officers, directors or employees of the Parent and its Restricted
Subsidiaries after the Closing Date and (ii) the cash proceeds of key man life
insurance policies received by the Parent and its Restricted Subsidiaries after
the Closing Date;

(d) cash payments in lieu of fractional shares upon exercise of options or
warrants or conversion or exchange of convertible or exchangeable securities,
repurchases of Capital Stock deemed to occur upon the exercise of options,
warrants or convertible securities to the extent such securities represent a
portion of the exercise price thereof and repurchases of Capital Stock in
connection with the withholding of a portion of the Capital Stock granted or
awarded to a director or employee to pay for the taxes payable by such director
or employee upon such grant or award;

(e) the declaration and payment of regularly scheduled or accrued dividends or
distributions to the holders of any class or series of Disqualified Capital
Stock or preferred stock of the Parent or any Restricted Subsidiary;

(f) dividends or distributions by a Restricted Subsidiary, on a pro rata basis
or on a basis more favorable to the Parent or any other Restricted Subsidiary;

(g) mandatory redemptions of Disqualified Capital Stock issued as a Restricted
Payment permitted under this Section 7.6 or as consideration for an Investment
permitted under Section 7.8; and

(h) other Restricted Payments not otherwise permitted under this Section 7.6 so
long as immediately before and after giving Pro Forma Effect to any such
Restricted Payment, (i) no Default shall have occurred and be continuing and
(ii) the Parent is in compliance with the covenants set forth in Section 7.1 (as
evidenced by a certificate from the chief financial officer of the Parent
demonstrating such calculation in reasonable detail); provided, however, the
aggregate amount of all Restricted Payments made pursuant to this clause
(h) during any Fiscal Year or partial Fiscal Year as the Consolidated Net
Leverage Ratio as so calculated on a Pro Forma Basis for the most recent four
Fiscal Quarters equals or exceeds (A) from the Closing Date through and
including December 30, 2020, 3.50 to 1.00 or (B) on and after December 31, 2020,
3.25:1.00, shall not exceed $50,000,000 for such Fiscal Year or partial Fiscal
Year until such time as the Consolidated Net Leverage Ratio as so calculated on
a Pro Forma Basis no longer equals or exceeds such ratios.

7.7 [Reserved].

7.8 Investments. Make any Investments, except:

(a) Cash Equivalents and Marketable Securities;

(b) Investments existing on the date hereof and listed on Schedule 7.8;

(c) Investments in Loan Parties (including any Person that becomes a Loan Party
immediately after giving effect to and as a result of such Investment) and
Investments by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party;

 

92



--------------------------------------------------------------------------------

(d) Investments received as non-cash consideration in a Disposition made
pursuant to and in compliance with Section 7.5;

(e) any Investment acquired in exchange for Qualified Capital Stock of the
Parent;

(f) (i) receivables owing to the Parent or any Restricted Subsidiary if created
or acquired in the ordinary course of business, (ii) endorsements for collection
or deposit in the ordinary course of business, (iii) securities, instruments or
other obligations received in compromise or settlement of debts created in the
ordinary course of business, or by reason of a composition or readjustment of
debts or bankruptcy or reorganization of another Person, or in satisfaction
claims and judgments and (iv) any Investment as a result of a foreclosure by the
Parent or any of its Restricted Subsidiaries with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

(g) Investments made pursuant to surety bonds, reclamation bonds, performance
bonds, bid bonds, appeal bonds and similar obligations, in each case, to the
extent such surety bonds, reclamation bonds, performance bonds, bid bonds,
appeal bonds and similar obligations permitted under this Agreement;

(h) payroll, travel and other loans or advances to, or Guarantee Obligations
issued to support the obligations of, current or former officers, managers,
directors, consultants and employees, in each case in the ordinary course of
business or consistent with past practice;

(i) Investments in Permitted Businesses, Unrestricted Subsidiaries and joint
ventures in an aggregate outstanding amount, taken together with all other
Investments made in reliance on this clause (i), not to exceed the greater of
(i) $200,000,000 and (ii) 14.0% of Consolidated Net Tangible Assets (determined
at the time of such Investment); provided, however, that if any Investment
pursuant to this clause (i) is made in a Person that is not a Loan Party at the
date of the making of such Investment and such Person becomes a Loan Party after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (c) above and shall cease to have been made pursuant to this clause
(i) for so long as such Person continues to be a Loan Party;

(j) extensions of credit to customers, suppliers and joint venture partners in
the ordinary course of business;

(k) Investments consisting of purchases and acquisitions, in the ordinary course
of business, of inventory, supplies, material or equipment or the licensing or
contribution from any other Person of intellectual property;

(l) [reserved];

(m) Hedging Agreements of the Parent or any Restricted Subsidiary not entered
into for speculation and deposits and margin payments made in connection
therewith;

(n) Investments resulting from pledges and deposits permitted under the
definition of “Permitted Liens”;

(o) Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees and similar obligations under any Mining Law or
Environmental Law or with respect to workers’ compensation benefits, in each
case entered into in the ordinary course of business, and pledges or

 

93



--------------------------------------------------------------------------------

deposits made in the ordinary course of business in support of obligations under
existing coal sales contracts (and extensions or renewals thereof on similar
terms);

(p) (i) Guarantee Obligations issued in accordance with Section 7.2 and
(ii) guarantees of performance or other obligations (other than Indebtedness)
arising in the ordinary course of business or consistent with past practice;

(q) Investments in Indiana Harbor Partnership in an aggregate outstanding
amount, taken together with all other Investments made in reliance on this
clause (q), not to exceed $60,000,000; provided, however, that if Indiana Harbor
Partnership becomes a Loan Party after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (c) above and shall
cease to have been made pursuant to this clause (q) for so long as Indiana
Harbor Partnership continues to be a Loan Party;

(r) Investments pursuant to or contemplated by any contractual obligations in
respect of (i) the Indiana Harbor Partnership as in effect on the Closing Date
or (ii) the Transaction Documentation as in effect on the Closing Date;

(s) Investments in Claymont from time to time in an amount equal to Claymont’s
obligations due and payable within 15 days of such Investment in respect of
interest on Indebtedness of Claymont existing on the Closing Date and owing to
Indiana Harbor Partnership; provided that (i) Claymont uses the funds received
under this clause (s) to pay such interest obligations owing to Indiana Harbor
Partnership when due and payable and (ii) this subsection (s) is the only
subsection of Section 7.8 that may be utilized for the purpose of making, either
directly or indirectly, Investments in Claymont on and after the Closing Date;

(t) any Investment acquired as a capital contribution to the Parent or any
Restricted Subsidiary, or made in exchange for, or out of the net cash proceeds
of, a substantially concurrent offering (with any offering within 45 days deemed
as substantially concurrent) of Qualified Capital Stock of the Parent;

(u) other Investments in an aggregate outstanding amount not to exceed at the
time made the greater of (i) $120,000,000 and (ii) 8.5% of Consolidated Net
Tangible Assets determined at such date so long as immediately before and after
giving Pro Forma Effect to any such Investment (A) no Event of Default shall
have occurred and be continuing and (B) the Loan Parties shall have Liquidity of
at least $50,000,000;

(v) other Investments not otherwise permitted under this Section 7.8 so long as
(i) immediately before and after giving Pro Forma Effect to any such Investment,
(A) no Event of Default shall have occurred and be continuing and (ii) the
Consolidated Net Leverage Ratio shall be less than (A) from the Closing Date
through and including December 30, 2020, 3.50 to 1.00 or (B) on and after
December 31, 2020, 3.25:1.00 (as evidenced by a certificate from the chief
financial officer of the Parent demonstrating such calculation in reasonable
detail); and

(w) any Investments owned by a Person at the time it is acquired by the Borrower
or a Restricted Subsidiary in a transaction permitted hereunder to the extent
not made in contemplation of such acquisition.

7.9 Modifications of Certain Debt Instruments. Amend, modify, waive or otherwise
change in any manner materially adverse to the Lenders any of the terms of any
Subordinated Debt (other than intercompany indebtedness) or Indebtedness secured
by Liens on the Collateral contractually subordinated

 

94



--------------------------------------------------------------------------------

to the Transaction Liens without the consent of the Administrative Agent (which
consent shall not be unreasonably withheld, conditioned or delayed); provided
that nothing in this Section 7.9 shall prohibit the Parent and its Restricted
Subsidiaries from consummating a Permitted Refinancing.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
involving aggregate consideration in excess of $5,000,000, unless such
transaction is (x) otherwise permitted under this Agreement, and (y) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate other than:

(a) transactions among the Parent and the Restricted Subsidiaries;

(b) any Restricted Payment permitted by Section 7.6 and any Investment permitted
by Section 7.8;

(c) any issuance of Capital Stock (other than Disqualified Capital Stock) of the
Parent;

(d) payments or transactions arising under or contemplated by any contract,
agreement, instrument or arrangement in effect on the Closing Date, including,
without limitation, the Transaction Documentation, and as amended or modified
thereafter on terms that are not materially less favorable to the Parent and its
Restricted Subsidiaries, taken as a whole, considered in the aggregate taking
into account all such substantially contemporaneous amendments and modifications
of the Transaction Documentation;

(e) arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of customary compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reasonable reimbursement arrangements in connection therewith;

(f) loans or advances to officers, directors or employees of the Parent or its
Restricted Subsidiaries in the ordinary course of business or consistent with
past practice or guarantees in respect thereof or otherwise made on their behalf
(including payment on such guarantees);

(g) the payment of fees, expenses and indemnities to directors, officers,
consultants and employees of the Parent and the Restricted Subsidiaries in the
ordinary course of business;

(h) [reserved];

(i) transactions with any Affiliate in its capacity as a holder of Indebtedness
or Capital Stock of the Parent; provided that such Affiliate is treated the same
as other such holders;

(j) transactions for which the Parent or any Restricted Subsidiary, as the case
may be, obtains a favorable written opinion from a nationally recognized
investment banking firm as to the fairness of the transaction to the Parent and
its Restricted Subsidiaries from a financial point of view; and

(k) transactions with a Person that is an Affiliate of the Parent solely because
the Parent owns, directly or through a Restricted Subsidiary, an Investment in,
or controls, such Person.

 

95



--------------------------------------------------------------------------------

7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member except for
(a) Sale and Leaseback Transactions permitted by Section 7.2(e) or
Section 7.3(l) and (b) Sale and Leaseback Transactions between or among Loan
Parties or between or among Restricted Subsidiaries that are not Loan Parties.

7.12 Changes in Fiscal Periods. Permit the Fiscal Year to end on a day other
than December 31 or change the Parent’s method of determining Fiscal Quarters.

7.13 Restrictive Agreements. Directly or indirectly enter into or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition on (x) the ability of any Loan Party to create or permit to exist
any Lien on any of its property or (y) the ability of any Restricted Subsidiary
to pay dividends or other distributions with respect to any of its Capital Stock
or to make or repay loans or advances to the Parent or any Restricted
Subsidiary; provided that:

(a) the foregoing shall not apply to restrictions and conditions imposed by law,
rule, regulation, approval, license, permit, order or by any Loan Document, the
Transaction Documentation (as in effect on the Closing Date, and as amended or
modified thereafter on terms that are not materially less favorable to the
Parent and its Restricted Subsidiaries, taken as a whole, considered in the
aggregate taking into account all such substantially contemporaneous amendments
and modifications of the Transaction Documentation);

(b) the foregoing shall not apply to restrictions and conditions contained in
the 2017 Senior Note Indenture, the 2017 Senior Notes or any guarantee thereof
or any Permitted Refinancing thereof;

(c) the foregoing shall not apply to restrictions and conditions existing on the
date hereof, and any amendments, modifications, restatements, extensions,
renewals, replacements or refinancings of any of the foregoing; provided that
such restrictions or conditions in the amendment, modification, restatement,
extension, renewal, replacement or refinancing are, taken as a whole, no less
favorable in any material respect to the Credit Parties than the encumbrances or
restrictions being amended, modified, restated, extended, renewed, replaced or
refinanced (but shall apply to any amendment or modification expanding the scope
of), or any extension or renewal of, any such restriction or condition;

(d) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or an
asset pending such sale, provided that such restrictions and conditions apply
only to the Restricted Subsidiary or such asset that is to be sold and such sale
is permitted hereunder;

(e) clause (x) of this Section 7.13 shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness (including
Capital Lease Obligations) permitted by this Agreement on property securing such
Indebtedness;

(f) the foregoing shall not apply to (i) customary provisions in leases or
subleases restricting or prohibiting the assignment and subletting thereof or
any restrictions imposed pursuant to Mining Leases and (ii) other customary
anti-assignment provisions in contracts entered into;

 

96



--------------------------------------------------------------------------------

(g) the foregoing shall not apply to restrictions and conditions existing under
any agreements or other instruments of, or with respect to:

(i) any Person, or the property or assets of any Person, at the time the Person,
or property or assets of any Person, is acquired by the Parent or any Restricted
Subsidiary; or

(ii) any Unrestricted Subsidiary at the time it is designated or is deemed to
become a Restricted Subsidiary, which encumbrances or restrictions (A) are not
applicable to any other Person or the property or assets of any other Person and
(B) were not put in place in anticipation of such event and any amendments,
modifications, restatements, extensions, renewals replacements or refinancings
of any of the foregoing, provided that the encumbrances and restrictions in the
amendment, modification, restatement, extension, renewal, replacement or
refinancing are, taken as a whole, no less favorable in any material respect to
the Credit Parties than the encumbrances or restrictions being amended,
modified, restated, extended, renewed, replaced or refinanced;

(h) the foregoing shall not apply to restrictions on cash or other deposits or
net worth imposed by customers, lessors, suppliers or required by insurance
surety bonding companies, in each case in the ordinary course of business;

(i) the foregoing shall not apply to restrictions and conditions existing
pursuant to any Indebtedness incurred by, or other agreement of, a Foreign
Subsidiary or Restricted Subsidiary which is not a Loan Party, which
restrictions are customary for a financing or agreement of such type;

(j) the foregoing shall not apply to customary provisions in joint venture,
operating or similar agreements; and

(k) the foregoing shall not apply to any restriction or condition existing
pursuant to any agreement or instrument related to any Indebtedness permitted to
be incurred subsequent to the Closing Date under Section 7.2 if (i) the
encumbrance and restrictions contained in any such agreement or instrument are,
taken as a whole, no less favorable in any material respect to the Credit
Parties than the encumbrances and restrictions contained in this Agreement as in
effect as of the Closing Date (as determined in good faith by the Parent) or
(ii) such encumbrance or restriction is, taken as a whole, no less favorable in
any material respect to the Credit Parties than is customary in comparable
financings (as determined in good faith by the Parent) and the Parent determines
in good faith that such encumbrance or restriction will not materially affect
the Parent’s ability to make principal or interest payments on the notes as and
when they become due.

7.14 Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for a Permitted Business.

7.15 Amendments to Transaction Documents. (a) Amend, supplement or otherwise
modify the terms and conditions of the Transaction Documentation (other than
this Agreement and the Omnibus Agreement) except for (i) any such amendment,
supplement or modification that (x) becomes effective after the Closing Date and
(y) could not reasonably be expected to have a Material Adverse Effect or
(ii) any supplement to the 2017 Senior Note Indenture providing for the issuance
of additional 2017 Senior Notes to the extent the incurrence of such
Indebtedness is otherwise permitted under this Agreement or (b) amend,
supplement or otherwise modify Section 8.6 of the Omnibus Agreement.

 

97



--------------------------------------------------------------------------------

7.16 Sanctions.

Directly, or knowingly indirectly, use any Loan or Letter of Credit or the
proceeds of any Loan or Letter of Credit, or lend, contribute or otherwise make
available such Loan or Letter of Credit or the proceeds of any Loan or Letter of
Credit to any Person, to fund any activities of or business with any Person, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
Lender, Joint Lead Arranger, Administrative Agent or otherwise) of Sanctions.

7.17 Anti-Corruption Laws.

Directly, or knowingly indirectly, use the proceeds of any Loan or Letter of
Credit for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, or, if applicable to the Parent or any Subsidiary, the UK
Bribery Act 2010 or other similar anti-corruption legislation in effect in other
jurisdictions.

SECTION 8

EVENTS OF DEFAULT AND REMEDIES

8.1 Events of Default.

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof, or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Section 7 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in Sections 8.1(a) through 8.1(c)), and such default shall continue
unremedied for a period of 30 days after receipt of written notice to the Parent
from the Administrative Agent or the Required Lenders thereof; or

(e) any Group Member shall (i) default in making any payment of any principal,
interest or other payment of any Material Indebtedness (excluding the Loans)
when and as the same shall become due and payable (giving effect to any period
of grace), or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or

 

98



--------------------------------------------------------------------------------

beneficiary) to cause, with the giving of notice if required, such Material
Indebtedness to become due prior to its Stated Maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable without
such Material Indebtedness having been discharged, or any such default or other
event or condition having been cured promptly; provided, that this clause
(ii) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness; or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts
generally, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or substantially all of
its assets; (ii) there shall be commenced against any Group Member (other than
an Immaterial Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; (iii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; (iv) any Group Member (other than an Immaterial
Subsidiary) shall take any written action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; (v) any Group Member shall generally not, or shall
admit in writing its inability to, pay its debts as they become due; or (vi) or
any Group Member shall make a general assignment for the benefit of its
creditors; or

(g) (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; or (iv) any Group Member or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such Group Member
or ERISA Affiliate does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; and in each case in clauses (i) through (iv) above, such
event or condition, together with all other such events or conditions, if any,
under this Section 8.1(g), would reasonably be expected to result in liability
of any Group Member in an aggregate amount exceeding $50,000,000; or

(h) one or more final judgments or decrees of a court shall be entered against
any Group Member (other than an Immaterial Subsidiary) for the payment of money
in an aggregate amount (not paid or adequately covered by insurance as to which
the relevant insurance company has acknowledged coverage) of the Threshold
Amount or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or

(i) any Lien purported to be created under any of the Security Documents shall
cease to be, for any reason, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any material Collateral, with the priority required
by the applicable Security Document, except (i) as permitted under, or pursuant
to the terms of, the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificate (or other
certificated

 

99



--------------------------------------------------------------------------------

security referred to in the Guarantee and Collateral Agreement), promissory note
or other instrument delivered to it under the Guarantee and Collateral
Agreement; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert, except (i) as permitted under the Loan Documents or
(ii) pursuant to the terms of the Loan Documents; or

(k) a Change of Control shall occur.

8.2 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, (A) if such event is an Event
of Default specified in clause (i) or (ii) of Section 8.1(f) above with respect
to any Borrower, automatically the Commitments shall immediately terminate and
the Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (1) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Parent
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (2) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Parent, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the
Borrowers shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Except as expressly provided above in this
Section 8.2, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by each of the Borrowers.

8.3 Application of Funds.

After the exercise of remedies provided for in Section 8.2 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be cash collateralized as set forth in
Section 8.2), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.23, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2.18 and Section 2.19) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees payable pursuant to Section 3.3(a)) payable to the Lenders and the
Issuing Lender (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Lender and amounts payable under Section 2.18
and Section 2.19), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

100



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees payable pursuant to Section 3.3(a) and interest on
the Loans and unreimbursed drawings under Letters of Credit, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and unreimbursed drawings under Letters of Credit,
(b) payment of Obligations then owing under any Specified Swap Agreement,
(c) payment of Obligations then owing under any Specified Cash Management
Agreements, (d) payment of that portion of the Obligations constituting
unreimbursed drawings under Specified Bilateral Letters of Credit, (d) cash
collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit and (e) cash collateralize that portion of
Obligations comprised of the aggregate undrawn amount of Specified Bilateral
Letters of Credit (not to exceed $20,000,000 in the aggregate), ratably among
the Lenders, the L/C Issuer, the Lenders (or Affiliates) party to Specified Swap
Agreements, the Lenders (or Affiliates) party to Specified Cash Management
Agreements and the Lenders (or Affiliates) issuing such Specified Bilateral
Letters of Credit in proportion to the respective amounts described in this
clause Fourth payable to them;

Fifth, to payment of all remaining Obligations, ratably to the holders thereof;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements, Specified Swap Agreements, and Specified Bilateral
Letters of Credit shall be excluded from the application described above if the
Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender (or Affiliate), as the case may be (unless
such Lender (or Affiliate) is the Administrative Agent or an Affiliate thereof).
Each such Affiliate of a Lender that is not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Section 9 for itself and its
Affiliates as if a “Lender” party hereto.

SECTION 9

THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents (including the
execution

 

101



--------------------------------------------------------------------------------

of any intercreditor agreements contemplated hereunder) and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.2 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Section 9 and
Section 10, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
Related Parties shall be (a) liable for any action lawfully taken or omitted to
be taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder, for the creation, perfection or priority of any Lien
purported to be created by the Security Documents or for the value or the
sufficiency of any Collateral. The Agents shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of

 

102



--------------------------------------------------------------------------------

any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Parent), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, the Majority Facility
Lenders or all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, the Majority Facility Lenders or all Lenders), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Parent
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, the Majority
Facility Lenders or all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, partners, agents, advisors, attorneys-in-fact or affiliates have made
any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender acknowledges to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and

 

103



--------------------------------------------------------------------------------

other condition and creditworthiness of the Loan Parties and their affiliates.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its Related
Parties (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may at any time (whether before or after the payment of
the Loans) be imposed on, incurred by or asserted against such Agent Indemnitee
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent Indemnitee under or in connection with any
of the foregoing and the reasonable fees and expenses of legal counsel in
connection with the claims, actions or proceedings by any Agent Indemnitee
against any Loan Party under any Loan Document; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence,
willful misconduct or breach in bad faith of such Agent Indemnitee, and
provided, further, that the above provisions of this Section 9.7 shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim. The agreements in this Section 9.7 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Parent. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8.1(a) or Section 8.1(f) with respect to any Borrower
shall have occurred and be continuing) be subject to approval by the Parent
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the

 

104



--------------------------------------------------------------------------------

Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed). In no event shall any successor Administrative Agent be a Defaulting
Lender or Disqualified Institution. If no successor agent has accepted
appointment as Administrative Agent by the date that is 10 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Notwithstanding anything to the
contrary contained herein, after any retiring Administrative Agent’s resignation
as Administrative Agent, the provisions of this Section 9 and Section 10.5 shall
continue to inure to its (and its Related Parties’) benefit in respect of any
actions taken or omitted to be taken (i) while the retiring Administrative Agent
was acting as Administrative Agent and (ii) after such resignation for as long
as any of them continues to act in any capacity hereunder or under the other
Loan Documents, including (A) acting as collateral agent or otherwise holding
any collateral security on behalf of any of the Lenders and (B) in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.

9.10 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the bookrunners, arrangers, syndication agents, documentation agents or
co-agents shall have any powers, duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent, a Lender or an Issuing Lender hereunder.

9.11 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights or remedies generally or any other judicial proceeding relative to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.8, 3.3, and 10.5) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.8 and 10.5.

 

105



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender in any such proceeding.

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles; provided,
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Capital Stock
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (i) through (v) of the first proviso of Section 10.1, and (iii) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

9.12 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset

 

106



--------------------------------------------------------------------------------

managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Loan Party, that none of the Administrative Agent or any
Joint Lead Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

9.13 Specified Swap Agreements, Specified Cash Management Agreements and
Specified Bilateral Letters of Credit.

Except as otherwise expressly set forth herein, no Affiliate of any Lender that
obtains the benefit of Section 8.3, the Guarantee and Collateral Agreement or
any Collateral by virtue of the provisions hereof or any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guarantee and Collateral Agreement or any Security Document)
other than in its capacity (if any) as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Section 9.13 to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Specified
Cash Management Agreements, Specified Swap Agreements and Specified Bilateral
Letters of Credit except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may

 

107



--------------------------------------------------------------------------------

request, from the applicable Lender (or Affiliate), as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Specified Cash Management Agreements, Specified Swap Agreements or
Specified Bilateral Letters of Credit in the case of the repayment in full of
all Obligations arising under the Loan Documents and the termination of all
Commitments.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (A) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (B) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement, in each case without the written
consent of all Lenders; (iv) amend, modify or waive any provision of subsection
(a), (b) or (c) of Section 2.17 without the written consent of each Lender
directly and adversely affected thereby; (v) reduce the amount of Net Cash
Proceeds required to be applied to prepay Loans under this Agreement without the
written consent of the Majority Facility Lenders with respect to each Facility
adversely affected thereby; (vi) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (vii) amend, modify or waive
any provision of Section 9 or any other provision of any Loan Document that
affects the Administrative Agent without the written consent of the
Administrative Agent; (viii) amend, modify or waive any provision of Section 2.6
or 2.7 without the written consent of the Swingline Lender; (ix) amend, modify
or waive any provision of Section 3 or the rights or duties hereunder or under
any other Loan Document of the Issuing Lenders without the written consent of
the Issuing Lenders; or (x) amend, modify or waive any provision of Section 8.3
without the written consent of each Lender adversely affected thereby. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be

 

108



--------------------------------------------------------------------------------

deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

Notwithstanding the foregoing:

(i) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrowers
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders;

(ii) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrowers and the Lenders providing the relevant
Replacement Term Loans (as defined below) and/or Replacement Revolving Loans and
Replacement Revolving Commitments (as defined below) (and without the necessity
of obtaining the consent of any other Lender) to permit the refinancing,
replacement or modification of (a) all or any portion of the outstanding Term
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”) and/or (b) all outstanding Revolving Loans (“Replaced
Revolving Loans”) and Revolving Commitments (“Replaced Revolving Commitments”)
with replacement revolving loans hereunder (“Replacement Revolving Loans”) and
replacement revolving commitments hereunder (“Replacement Revolving
Commitments”), provided that (x)(1) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Replaced Term Loans, (2) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Replaced Term Loans and
(3) the Weighted Average Life to Maturity of such Replacement Term Loans shall
not be shorter than the Weighted Average Life to Maturity of such Replaced Term
Loans and (y)(1) the aggregate principal amount of such Replacement Revolving
Loans and Replacement Revolving Commitments shall not exceed the aggregate
principal amount of such Replaced Revolving Loans and Replaced Revolving
Commitments, (2) the Applicable Margin for such Replacement Revolving Loans
shall not be higher than the Applicable Margin for such Replaced Revolving
Loans, (3) the Commitment Fee Rate applicable to such Replacement Revolving
Commitments shall not be higher than the Commitment Fee Rate for such Replaced
Revolving Commitments, (4) the Weighted Average Life to Maturity of such
Replacement Revolving Loans shall not be shorter than the Weighted Average Life
to Maturity of such Replaced Revolving Loans at the time of such refinancing,
(5) the Administrative Agent shall have received all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to real property Collateral as required
by applicable law and as reasonably required by the Administrative Agent to
comply with applicable law or the requirements of its regulators and (6) the Net
Cash Proceeds of such Replacement Term Loans and/or Replacement Revolving Loans
shall be applied, substantially concurrently with the incurrence thereof, to
prepay the Term Loan and/or Revolving Loans being so refinanced (or such Term
Loan and/or Revolving Loans shall be converted or continued on terms
satisfactory to the Lenders under such Facility);

(iii) without the consent of any Agent or Lender or the Issuing Lender, the Loan
Parties and the Administrative Agent may (in their respective sole discretion,
or shall, to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to

 

109



--------------------------------------------------------------------------------

become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law;

(iv) technical and conforming modifications to the Loan Documents may be made
with the consent of the Parent and the Administrative Agent to the extent
necessary to integrate any Incremental Term Facility or Revolving Commitments
obtained or increased pursuant to Section 2.24;

(v) this Agreement may be amended and restated without the consent of any Lender
(but with the consent of the Borrowers and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated, such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement; and

(vi) the Administrative Agent and the Parent may amend, modify or supplement
this Agreement or any other Loan Document to cure or correct administrative
errors or omissions, any ambiguity, omission, defect or inconsistency or to
effect administrative changes, and such amendment shall become effective without
any further consent of any other party to such Loan Document so long as (a) such
amendment, modification or supplement does not adversely affect the rights of
any Lender or other holder of Obligations in any material respect and (b) the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

In addition, notwithstanding the foregoing, the Parent may, by written notice to
the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders of a particular Facility to make
one or more amendments or modifications to (A) allow the maturity of the
Commitments or Loans of the accepting Lenders in respect of such Facility to be
extended, (B) modify the Applicable Margin and/or fees payable with respect to
the relevant Loans and Commitments of the accepting Lenders, and (C) make any
other amendment to a Loan Document required to give effect to the Permitted
Amendments described in clauses (A) and (B) of this paragraph (“Permitted
Amendments”, and any amendment to this Agreement to implement Permitted
Amendments, a “Loan Modification Agreement”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Parent.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendments and (ii) the date on which such Permitted Amendments are
requested to become effective. Permitted Amendments shall become effective only
with respect to the Commitments and/or Loans of the Lenders that accept the
applicable Loan Modification Offer (and without the necessity of obtaining the
consent of any other Lender) (such Lenders, the “Accepting Lenders”) and, in the
case of any Accepting Lender, only with respect to such Lender’s Commitments
and/or Loans as to which such Lender’s acceptance has been made. The Parent,
each other Loan Party and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof, and the Loan
Parties shall also deliver such resolutions, opinions and other documents as
reasonably requested by the Administrative Agent. The Administrative Agent shall
promptly notify each affected Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that (1) upon
the effectiveness of any Loan Modification Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the

 

110



--------------------------------------------------------------------------------

existence and terms of the Permitted Amendments evidenced thereby and only with
respect to the Commitments and Loans of the Accepting Lenders as to which such
Lenders’ acceptance has been made, (2) any applicable Lender who is not an
Accepting Lender may be (but shall not required to be) replaced by the Parent in
accordance with Section 2.22, and (3) the Administrative Agent and the Parent
shall be permitted to make any amendments or modifications to any Loan Documents
necessary to allow any borrowings, prepayments, participations in Letters of
Credit and Swingline Loans and commitment reductions to be ratable across each
class of Commitments the mechanics for which may be implemented through the
applicable Loan Modification Agreement and may include technical changes related
to the borrowing and repayment procedures of the Lenders; provided that with the
consent of the Accepting Lenders such prepayments and commitment reductions and
reductions in participations in Letters of Credit and Swingline Loans may be
applied on a non-ratable basis to the class of non-Accepting Lenders. The
effectiveness of any Loan Modification Agreement shall be subject to the
Administrative Agent’s receipt (for delivery to each Accepting Lender) of all
flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to real
property Collateral as required by applicable law and as reasonably required by
the Administrative Agent to comply with applicable law or the requirements of
its regulators in connection with the Permitted Amendments.

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

10.2 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, an Issuing Lender or the
Swingline Lender to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.2; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications

 

111



--------------------------------------------------------------------------------

delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or Issuing Lender
pursuant to Section 2 or Section 3 if such Lender or Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent, the Swingline Lender, any Issuing Lender or the Parent may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT INDEMNITEE IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall Agent
Indemnitee have any liability to the Borrowers, any Lender, any Issuing Lender
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, any
Issuing Lender and the Swingline Lender, may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Parent, the Administrative Agent, the Issuing Lenders and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all

 

112



--------------------------------------------------------------------------------

times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Loan Notices, Applications
and Swingline Loan Notices) purportedly given by or on behalf of any Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, each Issuing Lender, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that insure to its benefit (solely in its capacity as Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.7, or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any applicable bankruptcy laws or other debtor relief
laws; and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 10.7, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

113



--------------------------------------------------------------------------------

10.5 Payment of Expenses and Taxes. The Borrowers agree (a) to pay or reimburse
the Administrative Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented out-of-pocket fees and disbursements of a single counsel to the
Administrative Agent and one local counsel to the Administrative Agent in each
relevant jurisdiction and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Parent prior to
the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall reasonably deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all of its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable and documented
fees and out-of-pocket disbursements of counsel to each Lender and of counsel to
the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities for Other Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, each Joint Lead
Arranger and each Agent and their respective Related Parties (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the proposed use of proceeds of the Loans or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of such Indemnitee and regardless of whether such
Indemnitee is a party thereto, and whether or not any such claim, litigation,
investigation or proceeding is brought by a Borrower, its equity holders, its
affiliates, its creditors or any other Person, provided, that no Borrower shall
have any obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities (1) are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee
(or any of its Related Indemnitees) or a material breach by such Indemnitee of
its obligations hereunder or under the other Loan Documents or (2) arise solely
from a dispute among the Indemnitees (except when and to the extent that one of
the Indemnitees party to such dispute was acting in its capacity or in
fulfilling its role as an Agent, Joint Lead Arranger, Issuing Lender, Swingline
Lender or any similar role under this Agreement or any other Loan Document,
excepting solely such party in such capacity) that does not involve any act or
omission of the Borrowers or any of their Affiliates, provided, further, that
the above provisions of this clause (d) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim, and provided, further, that pursuant to this clause (d), the Borrowers
shall not be required to reimburse such fees, charges and disbursements of more
than one counsel to the Administrative Agent, the Issuing Lender and all the
Lenders, taken as a whole, and if necessary, one local counsel in any relevant
jurisdiction, to the Administrative Agent, the Issuing Lender and the Lenders,
taken as a whole, unless the representation of one or more Lenders by such
counsel would be inappropriate due to the existence of an actual conflict of
interest, in which case, upon prior written notice to the Parent, the Borrowers
shall also be required to reimburse the reasonable out of pocket fees, charges
and disbursements of one additional counsel to such affected Lenders in each
relevant jurisdiction. Without limiting the

 

114



--------------------------------------------------------------------------------

foregoing, and to the extent permitted by applicable law, the Borrowers agree
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Borrowers pursuant to this Section 10.5
shall be submitted to Fay West (Telephone No. (630) 824-1954) (Telecopy No.
(630) 824-1934), at the address of the Parent set forth in Schedule 10.2, or to
such other Person or address as may be hereafter designated by the Parent in a
written notice to the Administrative Agent. The agreements in this Section 10.5
shall survive the termination of this Agreement and the repayment of the Loans
and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person) or, except as provided
in paragraph (f) below, to the Parent or any of its Subsidiaries or Affiliates,
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent of:

(A) the Parent (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Parent shall be required for an assignment to a
Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if an
Event of Default has occurred and is continuing, any other Person; and provided,
further, that the Parent shall be deemed to have consented to any such
assignment unless the Parent shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

(B) in the case of any assignment of Revolving Loans and Revolving Commitments,
each Issuing Lender and the Swingline Lender (such consents not to be
unreasonably withheld or delayed); and

(C) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment to a Lender, an affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of

 

115



--------------------------------------------------------------------------------

the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of any Incremental Term Facility, $1,000,000) unless
each of the Parent and the Administrative Agent otherwise consents, provided
that (1) no such consent of the Parent shall be required if an Event of Default
has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (1) a Lender, (2) an
affiliate of a Lender or (3) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it (or the
electronic equivalent thereof) and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders shall treat

 

116



--------------------------------------------------------------------------------

each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Parent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Parent or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person) or the Parent or any
of its Subsidiaries or Affiliates) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (A) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (B) directly affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20
(subject to the requirements and limitations therein, including the requirements
under Section 2.19(f) (it being understood that the documentation required under
Section 2.19(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6; provided that such Participant
(1) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section 10.6 and (2) shall not be
entitled to receive any greater payment under Sections 2.18 or 2.19, with
respect to any participation, than its participating Lender would have been
entitled to receive. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Parent, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document), except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant

 

117



--------------------------------------------------------------------------------

Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(d) Notwithstanding the foregoing, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.

(f) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign (or sell a participation in) all or a portion of its Term
Loans to any Purchasing Borrower Party in accordance with this Section 10.6;
provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Purchasing Borrower Party purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit K hereto (a
“Purchasing Borrower Party Assignment and Assumption”) in lieu of an Assignment
and Assumption;

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Purchasing Borrower Party;

(D) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose under
any Loan Document;

(E) (i) no Purchasing Borrower Party may use the proceeds from Revolving Loans
or Swingline Loans to purchase any Term Loans and (ii) Term Loans may only be
purchased by a Purchasing Borrower Party if, both before and after giving effect
to any such purchase, no Revolving Loans or Swingline Loans shall be
outstanding;

(F) any offer by a Purchasing Borrower Party to purchase or take by assignment
any Term Loans shall be made to all Lenders pro rata (with buyback mechanics to
be agreed between such Purchasing Borrower Party and the Administrative Agent);
and

(G) the Purchasing Borrower Party shall represent at the time of the purchase or
assignment that it has no material non-public information that has not

 

118



--------------------------------------------------------------------------------

been disclosed to the other Lenders generally (other than those that elect not
to receive non-public information).

(g) Disqualified Institutions. (i) No assignment or, to the extent the DQ List
has been posted on the Platform for all Lenders, participation shall be made to
any Person that was a Disqualified Institution as of the date (the “Trade Date”)
on which the applicable Lender entered into a binding agreement to sell and
assign or participate all or a portion of its rights and obligations under this
Agreement to such Person (unless the Parent has consented to such assignment as
otherwise contemplated by this Section 10.6, in which case such Person will not
be considered a Disqualified Institution for the purpose of such assignment).
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee shall not retroactively be disqualified from becoming a Lender or
participant and (y) the execution by the Parent of an Assignment and Assumption
with respect to such assignee will not by itself result in such assignee no
longer being considered a Disqualified Institution. Any assignment in violation
of this clause (g)(i) shall not be void, but the other provisions of this clause
(g) shall apply.

(ii) If any assignment is made to any Disqualified Institution without the
Parent’s prior consent in violation of clause (i) above, or if any Person
becomes a Disqualified Institution after the applicable Trade Date, the Parent
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrowers
owing to such Disqualified Institution in connection with such Revolving
Commitment, (B) in the case of outstanding Term Loans held by Disqualified
Institutions, prepay such Term Loan by paying the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such Term Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and
under the other Loan Documents and/or (C) require such Disqualified Institution
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.6), all of its interest, rights and
obligations under this Agreement and related Loan Documents to an eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and other the other Loan Documents; provided that
(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.6(b), (ii) such assignment does not conflict
with applicable laws and (iii) in the case of clause (B), the Borrowers shall
not use the proceeds from any Loans to prepay Term Loans held by Disqualified
Institutions.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution

 

119



--------------------------------------------------------------------------------

will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
debtor relief laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization,
(2) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
debtor relief laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other debtor relief laws) and (3) not to contest any request by any party
for a determination by the United States Bankruptcy Court (or other applicable
court of competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Parent and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and
(B) provide the DQ List to each Lender requesting the same.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, or make such other
adjustments as shall be equitable, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to any Borrower, any such notice
being expressly waived by the Borrowers to the extent permitted by applicable
law, upon any Obligations becoming due and payable by any Borrower (whether at
the Stated Maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Parent. Each Lender
agrees promptly to notify the Parent and the Administrative Agent after any such
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or e-mail transmission (e.g., “pdf” or “tif”)
shall be effective as

 

120



--------------------------------------------------------------------------------

delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction (or, in the case of matters relating to the Security
Documents, non-exclusive jurisdiction) of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Parent, as the case
may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of the Administrative
Agent or the Lenders to effect service of process in any other manner permitted
by law or shall limit the right to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. Each Borrower hereby acknowledges that:

 

121



--------------------------------------------------------------------------------

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Parent having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1, (ii) under the circumstances
described in paragraph (b) below or (iii) as contemplated by Section 7.15 of the
Guarantee and Collateral Agreement.

(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations under the Loan Documents (other than Obligations under or in respect
of Specified Swap Agreements, Specified Cash Management Agreements or unasserted
indemnification, tax gross-up, expense reimbursements or yield protection
obligations, in each case for which no claim has been made) shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding (other than any outstanding Letters of Credit that have been cash
collateralized or back-stopped by a letter of credit or otherwise in a manner
reasonably satisfactory to the applicable Issuing Lender), the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those contingent obligations expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

(c) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
pursuant to this Section 10.14.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with provisions at least as restrictive as those of this Section 10.15, to any
actual or prospective Transferee (it being understood that the DQ List may be
disclosed to any Transferee, or prospective Transferee) or any direct or
indirect counterparty to any Swap Agreement or other transaction under which
payments are to be made by reference to the Borrowers, the Borrowers’
Obligations under this Agreement or payments made or required to be made under
this Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, officers, agents, attorneys,

 

122



--------------------------------------------------------------------------------

accountants, representatives and other professional advisors or those of any of
its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (j) on a confidential basis to (i) any rating agency in connection
with rating any Loan Party or its Subsidiaries or the credit facilities provided
hereunder, (ii) the provider of any platform or other electronic delivery
service used by the Administrative Agent, any Issuing Lender and/or the
Swingline Lender to deliver Borrower Materials or notices to the Lenders or
(iii) the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(k) if agreed by the Parent in its sole discretion, to any other Person and
(l) to the extent that such information (x) becomes publicly available other
than as a result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender or any of their respective affiliates on a
nonconfidential basis from a source other than the Parent or any of its
Affiliates.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Parent or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender acknowledges to the Parent and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

10.18 Joint and Several Liability of the Borrowers.

 

123



--------------------------------------------------------------------------------

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the Loans and Letters of Credit to be provided by the Lenders
and the Administrative Agent under this Agreement, for the mutual benefit,
directly and indirectly, of each of the Borrowers and in consideration of the
undertakings of each of the Borrowers to accept joint and several liability for
the obligations of each of them with respect to the Obligations.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment of
all of the Obligations arising under this Agreement, it being the intention of
the parties hereto that all the Obligations shall be the joint and several
payment obligations of all the Borrowers without preferences or distinction
among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations hereunder as and when due, then
in each such event the other Borrowers will make such payment with respect to
such Obligation.

(d) The obligations of each Borrower under the provisions of this Section 10.18
constitute full recourse obligations of such Borrower enforceable against it to
the full extent of its properties and assets, and, to the extent permitted by
applicable Requirements of Law, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstance whatsoever.

(e) The provisions of this Section 10.18 are made for the benefit of the Lenders
and the Administrative Agent and their successors and permitted assigns, and may
be enforced by them in accordance with the terms of this Agreement from time to
time against any of the Borrowers as often as occasion therefor may arise and
without requirement on the part of the Lenders or the Administrative Agent first
to marshall any of their claims or to exercise any of their rights against any
other Borrower or to exhaust any remedies available to them against any other
Borrower or to resort to any other source or means of obtaining payment of any
of the obligations hereunder or to elect any other remedy. The provisions of
this Section 10.18 shall remain in effect until all the obligations hereunder
shall have been paid in full or otherwise fully satisfied. If at any time, any
payment, or any part thereof, made in respect of any of the obligations, is
rescinded or must otherwise be restored or returned by the Lenders or the
Administrative Agent upon the insolvency, bankruptcy or reorganization of the
Borrowers, or otherwise, the provisions of this Section 10.18 will forthwith be
reinstated in effect, as though such payment had not been made.

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) no fiduciary, advisory or agency relationship
between the Parent and its Subsidiaries and any Joint Lead Arranger, any Agent,
any Issuing Lender, the Swingline Lender or any Lender is intended to be or has
been created in respect of the transactions contemplated hereby or by the other
Loan Documents, irrespective of whether any Joint Lead Arranger, any Agent, any
Issuing Lender, the Swingline Lender or any Lender has advised or is advising
the Parent or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Joint Lead Arrangers, the
Agents, the Issuing Lenders, the Swingline Lender and the Lenders are
arm’s-length commercial transactions between the Parent and its Affiliates, on
the one hand, and the Joint Lead Arrangers, the Agents, the Issuing Lenders, the
Swingline Lender and the Lenders, on the other hand, (iii) the Borrowers have
consulted their own legal, accounting, regulatory and tax advisors to the extent
that they have deemed appropriate and (iv) the Borrowers are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and (b) (i)
the Joint Lead Arrangers, the Agents, the Issuing Lenders, the Swingline Lender
and the Lenders

 

124



--------------------------------------------------------------------------------

each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Parent or any of its
Affiliates, or any other Person; (ii) none of the Joint Lead Arrangers, the
Agents, the Issuing Lenders, the Swingline Lender and the Lenders has any
obligation to the Parent or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Joint Lead Arrangers, the
Agents, the Issuing Lenders, the Swingline Lender and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Parent and its Affiliates, and none of the Joint Lead
Arrangers, the Agents, the Issuing Lenders, the Swingline Lender and the Lenders
has any obligation to disclose any of such interests to the Parent or its
Affiliates. To the fullest extent permitted by law, each of the Borrowers hereby
waives and releases any claims that it may have against the Joint Lead
Arrangers, the Agents, the Issuing Lenders, the Swingline Lender and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.20 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swingline Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

125



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22 Acknowledgement Regarding any Supported QFCs

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedging Agreement or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States) that in the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

10.23 Amendment and Restatement

The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all obligations under
the Existing Credit Agreement outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to Obligations outstanding hereunder;
(c) the guarantees made to the Lenders, each Affiliate of a Lender that entered
into a Specified Swap Agreement or a Specified Cash Management Agreement and the
Administrative Agent pursuant to the Existing Credit Agreement, shall remain in
full force and effect with respect to the Obligations and are hereby reaffirmed;
(d) the Security Documents and the Liens created thereunder shall remain in full
force and effect with respect to the Obligations and are hereby reaffirmed; and
(e) all references in the other Loan Documents to the Existing Credit Agreement
shall be deemed to refer, without further amendment, to this Agreement. On the
Closing Date, the revolving credit extensions and Revolving Commitments made by
the Lenders under the Existing Credit Agreement shall be re-allocated and
restated among the Lenders so that, and revolving credit extensions and
Revolving

 

126



--------------------------------------------------------------------------------

Commitments shall be made by the Lenders so that, as of the Closing Date, the
respective Revolving Commitments of the Lenders shall be as set forth on
Schedule 1.1A. The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Credit Agreement made under
and in accordance with the terms of Section 10.1 of the Existing Credit
Agreement.

10.24 Exiting Lenders

Each entity executing this Agreement under the heading “Exiting Lender” on the
signature pages hereto, in its capacity as a lender under the Existing Credit
Agreement (each an “Exiting Lender”), is signing this Agreement for the sole
purposes of amending and restating the Existing Credit Agreement and assigning
its Revolving Commitments and outstanding Revolving Loans (each as defined under
the Existing Credit Agreement) to the Lenders under this Agreement as described
in the following sentence. Upon giving effect to this Agreement, (A) the
outstanding Revolving Loans of each Exiting Lender under the Existing Credit
Agreement shall be fully assigned at par to Lenders under this Agreement and the
outstanding Revolving Commitments of each Exiting Lender under the Existing
Credit Agreement shall be fully-assigned to Lenders under this Agreement so
that, after giving effect to such assignments, the Lenders shall hold each class
of the Revolving Loans and Revolving Commitments, in each case as set forth on
Schedule 1.1A hereto, and (B) such Exiting Lender shall no longer be a party
this Agreement. For the avoidance of doubt, after giving effect to this
Agreement and all transactions contemplated hereunder, no Exiting Lender shall
be a Lender under this Agreement or have any Commitment hereunder.

10.25 New Lenders

Each entity executing this Agreement under the heading “New Lender” on the
signature pages hereto (each a “New Lender”) hereby agrees to provide a
Revolving Commitment in the amount set forth beside its name on Schedule 1.1A
hereto. Each New Lender (i) represents and warrants that (A) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender hereunder, (B) it has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 of the Existing Credit Agreement and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to become a party hereto, and (C) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and to
become a party hereto; and (ii) agrees that (A) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (B) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. The Borrowers agree that, as of the Closing Date,
each New Lender shall (i) be a party to this Agreement, (ii) be a “Lender” with
respect to its Loans and Commitments for all purposes of this Agreement and the
other Loan Documents, and (iii) have the rights and obligations of such a Lender
hereunder and the other Loan Documents.

10.26 Assignments; Prepayments; Reallocations; Reconciliation

The parties hereto agree that the Borrowers, the Lenders and the Administrative
Agent shall effect such assignments, prepayments, borrowings and reallocations
as are necessary to effectuate the modifications to the Revolving Commitments
and Revolving Loans on the Closing Date such that, after giving effect thereto,
the Lenders shall hold each class of the Revolving Commitments and Revolving
Loans as set forth on Schedule 1.1A. Each party hereto waives any “breakage”
costs that it would otherwise be entitled to pursuant to Section 2.20 solely as
a result of the foregoing.

 

127



--------------------------------------------------------------------------------

Concurrently with the closing and effectiveness of this Agreement: (a) the
Borrowers shall pay to the Administrative Agent, for the account of the Lenders
(other than the New Lenders) and the Exiting Lenders (in each case, including in
the capacity of Issuing Lender, if applicable), (i) all interest that has
accrued on the outstanding Revolving Loans to but excluding the Closing Date and
(ii) all commitment fees under Section 2.5 of the Existing Credit Agreement and
all Letter of Credit fees under Section 3.3 of the Existing Credit Agreement
that have accrued to but excluding the Closing Date with respect to the
Revolving Commitments of the Lenders (other than the New Lenders) and Exiting
Lenders as in effect immediately prior to giving effect to this Agreement, and
(b) the Administrative Agent shall distribute such interest and fees to the
Lenders (other than the New Lenders) and Exiting Lenders in accordance with
their applicable pro rata shares as in effect immediately prior to giving effect
to this Agreement.

10.27 No Novation

The execution, delivery and effectiveness of this Agreement shall not extinguish
the obligations outstanding under the Existing Credit Agreement, the Security
Documents or the other Loan Documents or discharge or release the lien or
priority of the Security Documents. Nothing herein contained shall be construed
as a substitution or novation of the obligations outstanding under the Existing
Credit Agreement, the Security Documents or the other Loan Documents, which
shall remain in full force and effect, except to any extent modified hereby or
by instruments executed concurrently herewith.

[signature page follows]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SUNCOKE ENERGY, INC. By:  

/s/ Fay West

Name:   Fay West Title:   Senior Vice President & Chief Financial Officer
SUNCOKE ENERGY PARTNERS, L.P. By: SunCoke Energy Partners GP LLC By:  

/s/ Fay West

Name:   Fay West Title:   Senior Vice President & Chief Financial Officer

 

129



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

/s/ Paley Chen

Name: Paley Chen

Title:   Vice President

 

130



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, Issuing Lender and Swingline Lender

By:

 

/s/ Jonathan M. Phillips

Name: Jonathan M. Phillips

Title:   Senior Vice President

 

131



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Amit Wynalda

Name: Amit Wynalda Title:   Executive Director By:  

/s/ Maria Rodriguez

Name: Maria Rodriguez Title:   Director

 

132



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender

By:

 

/s/ Jason Deegan

Name: Jason Deegan

Title:   Director

 

133



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:

 

/s/ Peter Predun

Name: Peter Predun

Title:   Executive Director

 

134



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

 

/s/ Sumeet Singal

Name: Sumeet Singal

Title:   Vice President

 

135



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:

 

/s/ Ryan Durkin

Name: Ryan Durkin

Title:   Authorized Signatory

 

136



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ John D. Toronto

Name: John D. Toronto Title:   Authorized Signatory By:  

/s/ Andrew Griffin

Name: Andrew Griffin Title:   Authorized Signatory

 

137